Exhibit 10.24
Execution Version
AMENDMENT AND RESTATEMENT AGREEMENT
AMENDMENT AND RESTATEMENT AGREEMENT, dated as of March 8, 2018 (this
“Agreement”), among CHATHAM LODGING TRUST, a Maryland real estate investment
trust (the “REIT”), CHATHAM LODGING, L.P., a Delaware limited partnership (the
“Borrower”), BARCLAYS BANK PLC, as administrative agent (the “Administrative
Agent”), and each lender party hereto.
W I T N E S S E T H:
WHEREAS, the Borrower, the REIT, the Administrative Agent and the lenders party
thereto (the “Existing Lenders”) are parties to the Credit Agreement, dated as
of November 25, 2015 (as amended by the First Amendment to Credit Agreement,
dated as of April 20, 2016, and as further amended, restated, supplemented or
otherwise modified in writing from time to time, the “Existing Credit
Agreement”);
WHEREAS, the Borrower and the REIT have requested that the Existing Credit
Agreement be amended and restated in the form of the Amended and Restated Credit
Agreement attached hereto as Exhibit A (the “Amended and Restated Credit
Agreement”), including (i) the extension of the term of the Credit Agreement
until 2022, (ii) provide a senior unsecured revolving credit facility of
$250 million with an ability to increase the Total Revolving Credit Commitments
by an additional $200 million (including through one or more incremental term
loan facilities), to a facility size of not more than $450 million in the
aggregate; and (iii) modify certain other provisions thereof, in each case, on
the terms and subject to the conditions set forth in this Agreement and the
Amended and Restated Credit Agreement;
WHEREAS, on the terms and conditions set forth herein, (a) each Existing Lender
has agreed (x) to extend the maturity date of its Revolving Credit Commitments
and (y) that its Revolving Credit Commitments under the Amended and Restated
Credit Agreement will be as shown in the amounts set forth on Annex II hereto
opposite such Existing Lender’s name under the heading “Existing Revolving
Credit Commitment” and (b) a New Revolving Credit Lender has agreed to provide
Revolving Credit Commitments under the Amended and Restated Credit Agreement in
the amount set forth on Annex II hereto opposite such New Revolving Credit
Lender’s name under the heading “Additional Revolving Credit Commitment”.
WHEREAS, pursuant to Section 10.1 of the Existing Credit Agreement, the
Borrower, the REIT, the Administrative Agent and the Existing Lenders have
agreed to amend certain provisions of the Existing Credit Agreement and give
effect to the foregoing;
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:


1



--------------------------------------------------------------------------------



Defined Terms. Capitalized terms used herein and not otherwise defined shall
have the meanings ascribed to such terms in the Amended and Restated Credit
Agreement.
Amendments. On and after the Effective Date (defined below):
the Existing Credit Agreement is hereby amended and restated to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example double-underlined text) as set forth in the
Amended and Restated Credit Agreement; and
except as set forth above, all schedules and exhibits to the Existing Credit
Agreement, in the forms thereof immediately prior to the Effective Date, will
continue to be schedules and exhibits to the Amended and Restated Credit
Agreement.
Concerning the Revolving Credit Commitments.
On the Effective Date:
the maturity date of the Revolving Credit Commitments of each Existing Lender
will be extended to the date set forth in the Amended and Restated Credit
Agreement and the Revolving Credit Commitment under the Amended and Restated
Credit Agreement of each Existing Lender will be as shown in the amounts set
forth on Annex II hereto opposite such Existing Lender’s name under the heading
“Existing Revolving Credit Commitment”; and
the Revolving Credit Commitments under the Amended and Restated Credit Agreement
of the New Revolving Credit Lender will be as set forth on Annex II hereto
opposite such New Revolving Credit Lender’s name under the heading “Additional
Revolving Credit Commitment”.
The “Existing Revolving Credit Commitments” and the “Additional Revolving Credit
Commitment” set forth on Annex II hereto collectively shall constitute, from and
after the Amendment Effective Date, the “Revolving Credit Commitments” under the
Amended and Restated Credit Agreement and the other Loan Documents.
On the 2018 Amendment Agreement Effective Date, the Borrower shall be deemed to
have repaid in full the outstanding Revolving Credit Loans of the Existing
Lenders, and requested a borrowing of Revolving Credit Loans from the Lenders
(including the New Revolving Credit Lender) under the Revolving Credit
Commitments (including the Additional Revolving Credit Commitment) set forth on
Annex II to this Agreement, each in accordance with its pro rata share.

2



--------------------------------------------------------------------------------



Conditions to Effectiveness. This Agreement and the Amended and Restated Credit
Agreement is effective as of the date of this Agreement (the “Effective Date”)
on which each of the following conditions precedent shall have been satisfied:
The Administrative Agent shall have received each of the following (unless
otherwise agreed to or waived by the Administrative Agent), in form and
substance satisfactory to the Administrative Agent and dated as of the Effective
Date:
this Agreement, duly executed by the Borrower, the REIT, the Existing Lenders
and the New Revolving Credit Lender;
an Acknowledgment and Consent (the “Acknowledgment and Consent”) substantially
in the form of Exhibit B attached hereto, duly executed and delivered by the
Guarantors;
a reasonably satisfactory solvency analysis certified by the chief financial
officer of the REIT which shall document the solvency of the REIT and its
Subsidiaries considered as a whole immediately after giving effect to the
transactions contemplated hereby;
the results of a recent lien search in each of the jurisdictions in which
Uniform Commercial Code financing statements or other filings or recordations
should be made to evidence or perfect security interests in all assets of the
Loan Parties, and such search shall reveal no liens on any of the assets of the
Loan Party, except for Liens permitted by Section 7.3 of the Amended and
Restated Credit Agreement;
a certificate of each Loan Party, dated the Effective Date, substantially in the
form of Exhibit C to the Amended and Restated Credit Agreement, with appropriate
insertions and attachments, or as otherwise reasonably approved by the
Administrative Agent; and
an executed legal opinion of Hunton & Williams LLP, counsel to the Group
Members;
All governmental and third party approvals (including landlords’ and other
consents) necessary in connection with the continuing operations of the Group
Members and the transactions contemplated hereby shall have been obtained and be
in full force and effect, and all applicable waiting periods shall have expired
without any action being taken or threatened by any competent authority that
would restrain, prevent or otherwise impose adverse conditions on the financing
contemplated hereby.
The Borrower shall have paid to each of the Existing Lenders all accrued and
unpaid interest, fees and other amounts in respect of the Revolving Credit
Commitments and Revolving Credit Loans of the Existing Lenders immediately prior
to giving effect to this Agreement.

3



--------------------------------------------------------------------------------



The Existing Lenders, the Arrangers and the Administrative Agent shall have
received all fees required to be paid pursuant to that certain Fee Letter dated
as of February 8, 2018 by and among Barclays Bank PLC, the REIT and Borrower,
and all reasonable out-of-pocket expenses for which invoices have been presented
(including reasonable out-of-pocket fees, disbursements and other charges of
counsel to the Agents), on or before the Effective Date
The Existing Lenders shall have received, sufficiently in advance of the
Effective Date, all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the USA PATRIOT
Act.
There shall exist no action, suit, investigation or proceeding, pending or
threatened in writing, in any court or before any arbitrator or governmental
authority that purports to affect the Loan Parties in a materially adverse
manner or any transaction contemplated hereby, or that could reasonably be
expected to have a Material Adverse Effect.
No event or condition shall have occurred since the date of the Group Members’
most recent audited financial statements delivered to the Administrative Agent
which has or could reasonably be expected to have a Material Adverse Effect. No
material adverse change in or material disruption of conditions in the market
for syndicated bank credit facilities or the financial, banking or capital
markets generally shall have occurred that, in the reasonable judgment of the
Arrangers, would impair the syndication of the Loans.
Representations and Warranties. The REIT and the Borrower hereby jointly and
severally represent and warrant to the Administrative Agent and each Existing
Lender that as of the Effective Date:
each of the representations and warranties made by any Group Member herein or in
or pursuant to the Loan Documents is true and correct in all material respects
on and as of the Effective Date as if made on and as of such date, provided
that, (x) to the extent that any such representation or warranty relates to a
specific earlier date, it shall be true and correct as of such earlier date, and
(y) to the extent that any such representation and warranty is qualified as to
“materiality”, “Material Adverse Effect” or similar language, it shall be true
and correct as so qualified on such respective dates; and
no Default or Event of Default has occurred and is continuing as of the
Effective Date.
Limited Effect. Except as expressly provided hereby, all of the terms and
provisions of the Amended and Restated Credit Agreement and the other Loan
Documents are and shall remain in full force and effect. The amendments
contained herein shall not be construed as a waiver or amendment of any other
provision of the Amended and Restated or the other Loan Documents or for any
purpose except as expressly set forth herein or a consent to any
4



--------------------------------------------------------------------------------



further or future action on the part of the Borrower that would require the
waiver or consent of the Administrative Agent or the Existing Lenders.
GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
Miscellaneous. (%3) This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrower and the Administrative Agent. This Agreement
may be delivered by facsimile transmission or electronic mail of the relevant
signature pages hereof.
(a) On and after the Effective Date, each reference in the Amended and Restated
Credit Agreement to “this Agreement”, “hereunder”, “hereof’, “herein”, or words
of like import referring to the Amended and Restated Credit Agreement, and each
reference in the other Loan Documents to the “Credit Agreement”, “thereunder”,
“thereof’, or words of like import referring to the Amended and Restated Credit
Agreement shall mean and be a reference to the Amended and Restated Credit
Agreement as amended hereby. This Agreement shall constitute a Loan Document for
all purposes of the Amended and Restated Credit Agreement and the other Loan
Documents.
(b) For purposes of determining withholding taxes imposed under FATCA, from and
after the Effective Date, the Borrower and the Administrative Agent shall treat
(and the Existing Lenders hereby authorize the Administrative Agent to treat)
the Amended and Restated Credit Agreement as not qualifying as a "grandfathered
obligation" within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
(c) This Agreement shall bind and benefit the parties hereto and their
respective heirs, beneficiaries, administrators, executors, receivers, trustees,
successors and assigns.
[SIGNATURE PAGES FOLLOW]









5



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been duly executed on the date set forth
above.

CHATHAM LODGING TRUST, as the REITBy: /s/ Eric Kentoff
Name: Eric Kentoff
Title: Senior Vice President and Secretary
CHATHAM LODGING, L.P., as BorrowerBy: Chatham Lodging Trust, its general
partnerBy: /s/ Eric Kentoff
Name: Eric Kentoff
Title: Senior Vice President and Secretary






[Signature Page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------




BARCLAYS BANK PLC, as Administrative AgentBy: /s/ Craig Malloy
Name: Craig Malloy
Title: Director, Global Lending Group




















[Signature Page to Amendment and Restatement Agreement] 



--------------------------------------------------------------------------------




BARCLAYS BANK PLC, as an Existing LenderBy: /s/ Craig Malloy
Name: Craig Malloy
Title: Director, Global Lending Group




WELLS FARGO BANK, NATIONAL, as an Existing LenderBy: /s/ Cortney C. Nelson
Name: Cortney C. Nelson
Title: Senior Vice President




CITIBANK, N.A., as an Existing LenderBy: /s/ John Rowland
Name: John Rowland
Title: Vice President






CITIZENS BANK, N.A., as an Existing LenderBy: /s/ Kerri Colwell
Name: Kerri Colwell
Title: Senior Vice President






REGIONS BANK, N.A., as an Existing LenderBy: /s/ Ghi S. Gavin
Name: Ghi S. Gaven
Title: Senior Vice President







[Signature Page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------




U.S. Bank National Association, as an Existing LenderBy: /s/ Lori Y. Jensen
Name: Lori Y. Jensen
Title: Senior Vice President

BANK OF AMERICA, N.A., as an Existing LenderBy: /s/ Kyle Pearson
Name: Kyle Person
Title: Vice President

BMO HARRIS BANK, N.A.., as a New Revolving Credit LenderBy: /s/ Gwendolyn Gatz
Name: Gwendolyn Gatz
Title: Director


















--------------------------------------------------------------------------------








--------------------------------------------------------------------------------



Annex I




High Quality Assets







PropertyAddressResidence Inn Silicon Valley I750 Lakeway Dr., Sunnyvale, CA
94085Residence Inn Silicon Valley II1080 Stewart Dr., Sunnyvale, CA
94086Residence Inn Mountain View1854 W. El Camino Real, Mountain View, CA
94040Residence Inn San Mateo2000 Winward Way, San Mateo, CA 94404Residence Inn
Bellevue
605 114th Ave. SE, Bellevue, WA 98004
Residence Inn Gaslamp356 Sixth Ave., San Diego, CA 92101Hilton Garden Inn Marina
Del Ray4200 Admiralty Way, Marina Del Ray, CA 90292Residence Inn Foggy Bottom801
New Hampshire Ave. NW, Washington, DC 20037Embassy Suites Springfield8100
Loisdale Rd., Springfield, VA 22150














--------------------------------------------------------------------------------



Annex II



Existing LenderExisting Revolving Credit CommitmentAdditional Revolving Credit
CommitmentTotal CommitmentsBARCLAYS BANK PLC$40,000,000 $0 $40,000,000 CITIBANK,
N.A.$37,500,000 $0 $37,500,000 REGIONS BANK$37,500,000 $0 $37,500,000 U.S. BANK
NATIONAL ASSOCIATION$37,500,000 $0 $37,500,000 WELLS FARGO BANK, NATIONAL
ASSOCIATION$30,000,000 $0 $30,000,000 BANK OF AMERICA,
N.A.$22,500,000 $0 $22,500,000 CITIZENS BANK, N.A.$22,500,000 $0 $22,500,000 New
Revolving Credit LenderBMO HARRIS BANK N.A.$0 $22,500,000 $22,500,000 Total
Commitments$227,500,000 $22,500,000 $250,000,000 














--------------------------------------------------------------------------------

Execution Version






EXHIBIT A


AMENDED AND RESTATED CREDIT AGREEMENT























--------------------------------------------------------------------------------

Execution Version






$250,000,000 AMENDED AND RESTATED CREDIT AGREEMENT
among
CHATHAM LODGING TRUST,
as the REIT,
CHATHAM LODGING, L.P.,
as Borrower,
The Several Lenders
from Time to Time Parties Hereto,
BARCLAYS BANK PLC,
CITIGROUP GLOBAL MARKETS INC., 
REGIONS CAPITAL MARKETS,
and
U.S. BANK NATIONAL ASSOCIATION,
as Joint Lead Arrangers,
REGIONS BANK,
as Syndication Agent,
CITIBANK, N.A.
and 
U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents,
and
BARCLAYS BANK PLC,
as Administrative Agent
Dated as of March 8, 2018






--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page



Section 1DEFINITIONS1 1.1 Defined Terms1 1.2 Other Definitional
Provisions41 Section 2AMOUNT AND TERMS OF REVOLVING CREDIT
COMMITMENT42 2.1 Revolving Credit Commitments42 2.2 Procedure for Revolving
Credit Borrowing42 2.3 Swing Line Commitment42 2.4 Procedure for Swing Line
Borrowing; Refunding of Swing Line Loans43 2.5 Repayment of Loans; Evidence of
Debt46 2.6 Extension of Revolving Credit Termination Date47 2.7 Commitment Fees,
etc.48 2.8 Termination or Reduction of Revolving Credit
Commitments48 2.9 Optional Prepayments48 2.10 Mandatory
Prepayments49 2.11 Conversion and Continuation Options49 2.12 Minimum Amounts
and Maximum Number of Eurodollar Tranches50 2.13 Interest Rates and Payment
Dates50 2.14 Computation of Interest and Fees; Retroactive Adjustments of
Applicable Margin50 2.15 Inability to Determine Interest Rate51 2.16 Pro Rata
Treatment and Payments52 2.17 Requirements of
Law54 2.18 Taxes55 2.19 Indemnity57 2.20 Illegality58 2.21 Change of Lending
Office58 2.22 Replacement of Lenders under Certain
Circumstances58 2.23 Incremental Borrowings59 2.24 Defaulting
Lender.63 Section 3LETTERS OF CREDIT65 3.1 L/C Commitment65 3.2 Procedure for
Issuance of Letter of Credit66 3.3 Fees and Other Charges66 3.4 L/C
Participations67 3.5 Reimbursement Obligation of the Borrower68 3.6 Obligations
Absolute68 3.7 Letter of Credit Payments69 3.8 Applications69 3.9 Resignation of
an Issuing Lender69 Section 4REPRESENTATIONS AND WARRANTIES70 4.1 Financial
Condition70 4.2 No Change71 

i




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



4.3 Corporate Existence; Compliance with Law71 4.4 Corporate Power;
Authorization; Enforceable Obligations71 4.5 No Legal Bar72 4.6 No Material
Litigation72 4.7 No Default72 4.8 Ownership of Property;
Liens72 4.9 Intellectual Property73 4.10 Taxes73 4.11 Federal
Regulations73 4.12 Labor Matters73 4.13 ERISA73 4.14 Investment Company Act;
Other Regulations74 4.15 Subsidiaries74 4.16 Use of
Proceeds74 4.17 Environmental Matters74 4.18 Accuracy of Information,
etc.75 4.19 [Intentionally Omitted].76 4.20 Solvency76 4.21 [Intentionally
Omitted].76 4.22 REIT Status; Borrower Tax
Status76 4.23 Insurance76 4.24 Casualty; Condemnation76 4.25 Compliance with
Anti-Terrorism, Embargo and Anti-Money Laundering Laws77 4.26 Property
Condition77 4.27 Management Agreements; Franchise Agreements78 4.28 Operating
Leases78 4.29 Acceptable Leases78 Section 5CONDITIONS PRECEDENT78 5.1 Conditions
to Effectiveness78 5.2 Conditions to Each Extension of Credit78 5.3 Conditions
to the Addition of a Borrowing Base Property79 5.4 Conditions to the Release of
a Borrowing Base Property80 Section 6AFFIRMATIVE COVENANTS81 6.1 Financial
Statements. Furnish to each Agent and each Lender:81 6.2 Certificates; Other
Information82 6.3 Payment of Obligations83 6.4 Conduct of Business and
Maintenance of Existence; Compliance; Hotel Licenses83 6.5 Maintenance of
Property; Insurance84 6.6 Inspection of Property; Books and Records;
Discussions87 6.7 Notices87 6.8 Environmental Laws; Environmental
Reports89 6.9 Additional Guarantors, etc.90 6.10 Further Assurances91 

ii




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



6.11 [Intentionally Omitted]91 6.12 Borrowing Base Reports91 6.13 [Intentionally
Omitted].92 6.14 Taxes92 6.15 Condemnation, Casualty and
Restoration92 6.16 Acceptable Leases92 6.17 Borrowing Base Property
Covenants.93 6.18 [Intentionally Omitted].95 6.19 Disclosable
Events95 Section 7NEGATIVE COVENANTS95 7.1 Financial Condition
Covenants.95 7.2 Limitation on Indebtedness95 7.3 Limitation on
Liens98 7.4 Limitation on Fundamental Changes100 7.5 Limitation on Disposition
of Property100 7.6 Limitation on Restricted Payments101 7.7 Limitation on
Investments102 7.8 Limitation on Modifications of Organizational
Documents103 7.9 Limitation on Transactions with Affiliates103 7.10 Limitation
on Sales and Leasebacks103 7.11 Limitation on Changes in Fiscal
Periods103 7.12 Limitation on Negative Pledge Clauses103 7.13 Limitation on
Restrictions on Subsidiary Distributions104 7.14 Limitation on Lines of
Business104 7.15 Limitation on Activities of the REIT104 7.16 Limitation on
Hedge Agreements105 7.17 REIT Status105 7.18 Borrower Tax
Status105 7.19 Borrowing Base Properties105 7.20 Environmental
Matters107 7.21 Disclosable Events107 Section 8EVENTS OF DEFAULT108 8.1 Events
of Default108 8.2 Right to Cure111 Section 9THE
AGENTS112 9.1 Appointment112 9.2 Delegation of Duties112 9.3 Exculpatory
Provisions112 9.4 Reliance by Agents113 9.5 Notice of
Default113 9.6 Non-Reliance on Agents and Other
Lenders113 9.7 Indemnification114 9.8 Agent in Its Individual Capacity114 

iii




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



9.9 Successor Administrative Agent115 9.10 Authorization to Release Liens and
Guarantees115 9.11 The Arrangers; the Syndication Agent; the Co-Documentation
Agents115 9.12 No Duty to Disclose115 9.13 Waiver116 9.14 Certain ERISA
Matters116 Section 10MISCELLANEOUS118 10.1 Amendments and
Waivers118 10.2 Notices119 10.3 No Waiver; Cumulative Remedies121 10.4 Survival
of Representations and Warranties121 10.5 Payment of Expenses121 10.6 Successors
and Assigns; Participations and Assignments122 10.7 Adjustments;
Set-off126 10.8 Counterparts127 10.9 Severability127 10.10 Integration128 10.11 Governing
Law128 10.12 Submission To Jurisdiction;
Waivers128 10.13 Acknowledgments129 10.14 Confidentiality129 10.15 Release of
Guarantee Obligations129 10.16 Accounting Changes130 10.17 Waivers of Jury
Trial131 10.18 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.131 10.19 Effect of Amendment and Restatement of the Existing
Credit Agreement131 











iv




--------------------------------------------------------------------------------





ANNEX:
A Commitments
SCHEDULES:
1.1A Borrowing Base Properties
1.1B Excluded Subsidiaries
1.1C [Intentionally Omitted]
1.1D [Intentionally Omitted]
1.1E [Intentionally Omitted]
1.1F TRS Subsidiaries 
4.3(b) Hotel Licenses
4.4 Consents, Authorizations, Filings and Notices
4.15 Subsidiaries
7.2(d) Existing Indebtedness
7.3(g) Existing Liens
EXHIBITS:


A Form of Guarantee Agreement
B Form of Compliance Certificate
C Form of Closing Certificate
D [Intentionally Omitted]
E Form of Assignment and Assumption
F-1 Form of Revolving Credit Note
F-2 Form of Swing Line Note
G-1 Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships for U.S. Federal Income Tax Purposes)
G-2 Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Not Partnerships for U.S. Federal Income Tax Purposes)
G-3 Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships for U.S. Federal Income Tax Purposes)
G-4 Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships for U.S. Federal Income Tax Purposes)
H Form of Borrowing Notice
I Form of New Lender Supplement
J Form of Commitment Increase Supplement
K Form of Borrowing Base Certificate






-v-



--------------------------------------------------------------------------------



AMENDED AND RESTATED CREDIT AGREEMENT, dated as of March 8, 2018, among CHATHAM
LODGING TRUST, a Maryland real estate investment trust (the “REIT”), CHATHAM
LODGING, L.P., a Delaware limited partnership (the “Borrower”), the several
banks and other financial institutions or entities from time to time parties to
this Agreement (the “Lenders”), BARCLAYS BANK PLC, CITIGROUP GLOBAL MARKETS
INC., REGIONS CAPITAL MARKETS and U.S. BANK NATIONAL ASSOCIATION, as joint lead
arrangers and bookrunners (in such capacity, the “Arrangers”), REGIONS BANK, as
syndication agent (in such capacity, the “Syndication Agent”), CITIBANK, N.A.
and U.S. BANK NATIONAL ASSOCIATION, as co-documentation agents (in such
capacity, the “Co-Documentation Agents”), and BARCLAYS BANK PLC, as
administrative agent (in such capacity, the “Administrative Agent”).
W I T N E S S E T H:
WHEREAS, the REIT and the Borrower are parties to the Credit Agreement, dated as
of November 25, 2015 (as amended by the First Amendment to Credit Agreement,
dated as of April 20, 2016, and as further amended, supplemented or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”), among the
REIT, the Borrower, the several banks and other financial institutions or
entities parties thereto, Barclays Bank PLC, as administrative agent, and
others;
WHEREAS, the Borrower has requested that the Lenders agree to amend and restate
the Existing Credit Agreement as more particularly set forth herein;
WHEREAS, the Lenders have agreed to amend and restate the Existing Credit
Agreement on the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth and for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree that on the
2018 Amendment Agreement Effective Date, as provided in Section 10.19, the
Existing Credit Agreement is hereby amended and restated in its entirety as
follows:




--------------------------------------------------------------------------------

2
1.DEFINITIONS

2.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
“2018 Amendment Agreement”: the Amendment and Restatement Agreement, dated as of
March 8, 2018 by and among REIT, Borrower, Administrative Agent and Lenders.
“2018 Amendment Agreement Effective Date”: March 8, 2018.
“Acceptable Environmental Report”: with respect to any Real Property, an ASTM
compliant Environmental Site Assessment that is either (a) a Phase I
Environmental Site Assessment with respect to such Real Property stating, among
other things, that such Real Property is free from Hazardous Substances in
violation of applicable Requirements of Law (other than commercially reasonable
amounts) or (b) a Phase II Environmental Site Assessment with respect to such
Real Property for which it has been suggested remediation work be performed on
such Real Property and, in each case, in form and substance acceptable to the
Administrative Agent and including information regarding whether (i) such Real
Property contains or is within or near any area designated as a hazardous waste
site by any Governmental Authority, (ii) such Real Property contains or has
contained any Hazardous Substance under any Requirements of Law pertaining to
health or the environment, (iii) such Real Property or any use or activity
thereon violates or would reasonably be likely to be subject to any response,
remediation, clean-up, or other obligation under any Requirements of Law
pertaining to health or the environment including a written report of an
environmental assessment of such Real Property or an update of such report, made
within six months prior to the date of the request for inclusion in the
Borrowing Base (or such earlier date as may be acceptable to the Administrative
Agent), by an engineering firm, and of a scope and in form and content
satisfactory to the Administrative Agent, complying with the Administrative
Agent’s established guidelines, regarding evidence of any Hazardous Substance
which has been generated, treated, stored, released, or disposed of on such Real
Property in violation of Environmental Laws, and such additional information as
may be required by the Administrative Agent, and (iv) any circumstances
described in clauses (i), (ii), or (iii) are being remediated or cleaned up or
will be remediated or cleaned up and information relating to any financial
arrangements relating thereto including insurance policies, escrows, or bond
arrangements.
“Acceptable Lease”: a ground lease or air rights lease with respect to a
Borrowing Base Property executed by a Loan Party, as lessee, that satisfies each
of the conditions set forth below, other than any such condition waived by the
Supermajority Lenders in their discretion:
(a) such lease is in full force and effect;
(b) such lease has a remaining lease term of at least 30 years (excluding
extension or renewal rights), calculated as of the date such Borrowing Base
Property is admitted into the Borrowing Base;




--------------------------------------------------------------------------------

3
(c) (i) no default has occurred and is continuing and no terminating event has
occurred under such lease by any Loan Party thereunder, (ii) no event has
occurred which but for the passage of time, or notice, or both would constitute
a default or terminating event under such lease and (iii) to the Borrower’s and
each other Loan Party’s knowledge, there is no default or terminating event
under such lease by any lessor thereunder, in each case, which event, default or
terminating event has caused or otherwise resulted in or could reasonably be
expected to cause or otherwise result in any material interference with the
applicable Loan Party’s occupancy under such lease;
(d) such lease requires (or the lessor thereunder agrees in writing for the
benefit of the Administrative Agent) that the lessor thereunder shall give the
Administrative Agent (i) a copy of each notice of default or event of default
under such lease at the same time as it gives notice of default to the
applicable Loan Party, and no such notice of default or event of default shall
be deemed effective unless and until a copy thereof shall have been so given to
the Administrative Agent and (ii) notice if such lease is terminated by reason
of an event of default under such lease;
(e) [intentionally omitted];
(f) all rents, additional rents, and other sums due and payable under such lease
have been paid in full;
(g) no Loan Party nor the lessor under such lease has commenced any action or
given or received any notice for the purpose of terminating such lease;
(h) such lease or a memorandum thereof has been duly recorded and there have not
been any amendments or modifications to the terms of such lease since
recordation of the lease (or a memoranda thereof), that would cause such lease
to fail to satisfy any other clause of this definition;
(i) such lease permits a leasehold mortgage on terms satisfactory to the
Administrative Agent and provides that such lease may not be terminated by the
lessor without prior notice to the leasehold mortgagee and an opportunity for
such leasehold mortgagee to cure any default by the lessee (including adequate
time for the leasehold mortgagee to obtain possession to effect such cure); and
(j) no Loan Party’s interest in such lease is subject to any Liens or
encumbrances other than the applicable lessor’s related fee interest and the
Liens set forth in Sections 7.3(a), 7.3(b) and 7.3(f).
“Acquisition”: as to any Person, the acquisition by such Person of (a) Capital
Stock (other than the Capital Stock of the Unconsolidated Joint Ventures) of any
other Person if, after giving effect to the acquisition of such Capital Stock,
such other Person would be a Subsidiary, and (b) any other Property (other than
Construction in Process) of any other Person.




--------------------------------------------------------------------------------

4
“Additional Borrowing Base Properties”: any property added to the Borrowing Base
after the Effective Date and approved (or deemed approved) by the Supermajority
Lenders in accordance with Section 5.3.
“Adjusted Funds From Operations”: for the REIT for any period, as reported for
such period in the “Adjusted Funds From Operations” reconciliation section of
the REIT’s quarterly financial statements, the sum of (a) net income or loss
(calculated in accordance with GAAP), excluding gains or losses from sales of
real estate, impairment write-downs, items classified by GAAP as extraordinary,
the cumulative effect of changes in accounting principles, plus (b) depreciation
and amortization (excluding amortization of deferred financing costs), plus
(c) other non-recurring expenses and acquisition closing costs that reduce such
consolidated net income which do not represent a recurring cash item in such
period or any future period, in each case, after adjustments for unconsolidated
partnerships and joint ventures provided that there shall not be included in
such calculation (i) any proceeds of any insurance policy other than rental or
business interruption insurance received by such person, (ii) any gain or loss
which is classified as “extraordinary” in accordance with GAAP, (iii) any
capital gains and losses and taxes related to capital gains and losses,
(iv) income (or loss) associated with third-party ownership of non-controlling
equity interests, and (v) gains or losses on the sale of discontinued operations
as detailed in the most-recent financial statements delivered, as applicable.
“Administrative Agent”: as defined in the preamble hereto.
“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise; provided that,
the right to designate a member of a board or manager of a Person will not, by
itself, be deemed to constitute “control”.
“Agents”: the collective reference to the Syndication Agent, the
Co-Documentation Agents and the Administrative Agent.
“Agreement”: this Amended and Restated Credit Agreement, as amended, restated,
supplemented or otherwise modified from time to time.
“Applicable Margin”: for each Type of Loan, the rate per annum determined
pursuant to the pricing grid below:



--------------------------------------------------------------------------------

5

Consolidated Leverage
RatioApplicable Margin for Eurodollar LoansApplicable Margin for Base Rate
Loans≤ 0.35 to 1.001.50%  0.50%  > 0.35 to 1.00 and
≤ 0.40 to 1.001.55%  0.55%  > 0.40 to 1.00 and
≤ 0.45 to 1.001.65%  0.65%  > 0.45 to 1.00 and
≤ 0.50 to 1.001.80%  0.80%  > 0.50 to 1.00 and
≤ 0.55 to 1.002.00%  1.00%  > 0.55 to 1.002.25%  1.25%  



Changes in the Applicable Margin resulting from changes in the Consolidated
Leverage Ratio shall become effective on the date on which financial statements
are delivered to the Lenders pursuant to Section 6.1 (but in any event not later
than the 45th day after the end of each of the first three quarterly periods of
each fiscal year or the 90th day after the end of each fiscal year, as the case
may be) and shall remain in effect until the next change to be effected pursuant
to this paragraph. If any financial statements referred to above are not
delivered within the time periods specified above, then, until such financial
statements are delivered, the Consolidated Leverage Ratio as at the end of the
fiscal period that would have been covered thereby shall for the purposes of
this definition be deemed to be greater than 0.55 to 1.00. In addition, at all
times while an Event of Default shall have occurred and be continuing, the
Consolidated Leverage Ratio shall for the purposes of this pricing grid be
deemed to be greater than 0.55 to 1.00. Each determination of the Consolidated
Leverage Ratio pursuant to this pricing grid shall be made for the periods and
in the manner contemplated by Section 7.1(a).
“Application”: an application, in such form as the relevant Issuing Lender may
specify from time to time, requesting such Issuing Lender to issue a Letter of
Credit.
“Arrangers”: as defined in the preamble hereto.
“Assignee”: as defined in Section 10.6(c).
“Assignor”: as defined in Section 10.6(c).
“ASTM”: the American Society for Testing & Materials.
“Available Revolving Credit Commitment”: with respect to any Revolving Credit
Lender at any time, an amount equal to the excess, if any, of (a) such Lender’s
Revolving Credit Commitment then in effect over (b) such Lender’s Revolving
Extensions of Credit then outstanding; provided that, in calculating any
Lender’s Revolving Extensions of Credit for the



--------------------------------------------------------------------------------

6
purpose of determining such Lender’s Available Revolving Credit Commitment
pursuant to Section 2.7(a), the aggregate principal amount of Swing Line Loans
then outstanding shall be deemed to be zero.
“Average Daily Rate”: for any Real Property on any date of determination, total
rooms revenue for the twelve full calendar months most recently ended prior to
such date, as determined in accordance with the Uniform System of Accounts,
divided by the total number of rooms occupied during such period.
“Award”: any compensation paid by any Governmental Authority in connection with
a Condemnation in respect of all or any part of any Hotel Property.
“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code”: Title 11 of the United States Code, 11 U.S.C. § 101, et seq.,
as the same may be amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights or any other Federal or state bankruptcy or insolvency law.
“Bank Secrecy Act”: the Bank Secrecy Act, 31 CFR 103, as amended from time to
time.
“Base Rate”: for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus ½ of 1% and (c) 1.0% per annum plus the Eurodollar Rate (for
avoidance of doubt after giving effect to the proviso of the definition thereof)
applicable to an Interest Period of one month. For purposes hereof: “Prime Rate”
shall mean the rate of interest last quoted by The Wall Street Journal as the
“Prime Rate” in the United States or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent). The Prime Rate
is a reference rate and does not necessarily represent the lowest or best rate
actually available. Any change in the Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the one-month Eurodollar Rate shall be
effective as of the opening of business on the effective day of such change in
the Prime Rate, the Federal Funds Effective Rate or the one-month Eurodollar
Rate, respectively.




--------------------------------------------------------------------------------

7
“Base Rate Loans”: Loans for which the applicable rate of interest is based upon
the Base Rate.
“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the
Code or (c) any Person whose assets include (for purposes of ERISA Section 3(42)
or otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.
“Benefited Lender”: as defined in Section 10.7.
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Borrower”: as defined in the preamble hereto.
“Borrower Common Units”: the Borrower’s “Common Units” as defined in the
Borrower LP Agreement.
“Borrower LP Agreement”: the Agreement of Limited Partnership of Chatham
Lodging, L.P., a Delaware limited partnership, dated as of April 21, 2010, as
amended by the First Amendment, dated as of August 5, 2015, but effective as of
June 1, 2015, and as amended, restated, supplemented or otherwise modified from
time to time in accordance with this Agreement.
“Borrower LTIP Units”: the Borrower’s “LTIP Units” as defined in the Borrower LP
Agreement.
“Borrowing Base”: at any time, the aggregate Borrowing Base Values for the
Borrowing Base Properties, which shall be determined based on the most recent
Borrowing Base Certificate delivered pursuant to Section 5.2(c), 5.3 or 5.4 or
Section 6.12; provided that, the Borrowing Base shall be reduced by the
following amounts, without duplication:
(a) an amount equal to the aggregate Borrowing Base Value for the Restricted
Borrowing Base Properties in excess of 10% of the aggregate Borrowing Base Value
for all the Borrowing Base Properties;
(b) with respect to any non-Restricted Borrowing Base Property, an amount equal
to the Borrowing Base Value for such Borrowing Base Property in excess of 25% of
the aggregate Borrowing Base Value for all the Borrowing Base Properties;
(c) an amount equal to the aggregate Borrowing Base Value for Borrowing Base
Properties that are not Seasoned Properties in excess of 20% of the aggregate
Borrowing Base Value for all the Borrowing Base Properties;




--------------------------------------------------------------------------------

8
(d) an amount equal to the aggregate Borrowing Base Value for the Borrowing Base
Properties subject to Acceptable Leases in excess of 20% of the aggregate
Borrowing Base Value for all the Borrowing Base Properties; and
(e) the Borrowing Base Value of any Borrowing Base Property that ceases to be an
Eligible Borrowing Base Property until the Borrower has satisfied the conditions
set forth in Section 5.3 with respect to such Real Property.
“Borrowing Base Certificate”: a certificate, appropriately completed and
substantially in the form of Exhibit K (with such modifications as to format and
presentation as may be reasonably requested by the Administrative Agent upon
five Business Days’ notice) together with all supporting documentation
reasonably requested by the Administrative Agent.
“Borrowing Base Group Member”: any Subsidiary of the REIT that is (a) the fee
owner or ground or air rights lessee of a Borrowing Base Property, (b) the
lessee of a Borrowing Base Property pursuant to an Operating Lease or (c) any
direct or indirect parent of any Person described in clause (a) or (b).
“Borrowing Base Properties”: subject to a release of a Borrowing Base Property
pursuant to Section 5.4, (a) on the Effective Date, the Borrowing Base
Properties listed on Schedule 1.1A, and (b) after the Effective Date, the
Borrowing Base Properties listed on Schedule 1.1A, together with any Additional
Borrowing Base Properties added to the Borrowing Base in accordance with
Section 5.3.
“Borrowing Base Value”: for each Borrowing Base Property at any time:
(a) for any Real Property that is not a Seasoned Property, 60% of an amount
equal to the purchase price for such Borrowing Base Property; and
(b) for any Seasoned Property, the lesser of (i) 60% of (x) an amount equal to
the Net Operating Income for such Borrowing Base Property for the four fiscal
quarters ended on or immediately prior to such date of determination for which
financial statements are available divided by (y) the Capitalization Rate and
(ii) the Debt Service Coverage Amount for such Borrowing Base Property at such
time.
“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.
“Borrowing Notice”: with respect to any request for borrowing of Loans
hereunder, a notice from the Borrower, substantially in the form of, and
containing the information prescribed by, Exhibit H, delivered to the
Administrative Agent.
“Business Day”: (a) for all purposes other than as covered by clause (b) below,
a day other than a Saturday, Sunday or other day on which commercial banks in
New York City are authorized or required by law to close and (b) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, Eurodollar Loans, any day which is a



--------------------------------------------------------------------------------

9
Business Day described in clause (a) and which is also a day for trading by and
between banks in Dollar deposits in the interbank eurodollar market.
“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person for the acquisition or leasing
(pursuant to a capital lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) which are required to be capitalized under the Uniform System of
Accounts and reconciled in accordance with GAAP on a balance sheet of such
Person; provided that, “Capital Expenditures” shall not include (x) expenditures
made in connection with the replacement, substitution or restoration of assets
(i) to the extent financed from insurance proceeds paid on account of the loss
of or damage to the assets being replaced or restored or (ii) with awards of
compensation arising from the taking or the threat of taking by eminent domain
or Condemnation of the assets being replaced, (y) the purchase price of
equipment that is purchased simultaneously with the trade-in of existing
equipment but only to the extent that the gross amount of such purchase price is
reduced by the credit granted by the seller of such equipment for the equipment
being traded in at such time or (z) the purchase of plant, property and
equipment made within 270 days of the sale of any asset to the extent purchased
with the proceeds of such sale.
“Capital Lease Obligations”: with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease (other than obligations
under any Operating Lease) of (or other arrangement conveying the right to use)
real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases on a balance sheet
of such Person under the Uniform System of Accounts and reconciled in accordance
with GAAP; and, for the purposes of this Agreement, the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with the Uniform System of Accounts and reconciled in
accordance with GAAP.
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
“Capitalization Rate”: (a) with respect to any High Quality Asset, 7.25% and
(b) with respect to any other Real Property assets, 7.75%.
“Cash Collateralize”: to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the
applicable Issuing Lender or Swing Line Lenders, as applicable, as collateral
for the L/C Obligations, Swing Line Loans or obligations of the Lenders to fund
participations in respect thereof (as the context may require), cash or deposit
account balances or, if the applicable Issuing Lender or Swing Line Lender, as
applicable, benefiting from such collateral shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the
applicable Issuing Lender or Swing Line Lender, as applicable. The term “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.




--------------------------------------------------------------------------------

10
“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of one year or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof having combined
capital and surplus of not less than $500,000,000; (c) commercial paper of an
issuer rated at least A-2 by S&P or P-2 by Moody’s, or carrying an equivalent
rating by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within one year from the date of acquisition; (d) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (b) of this definition, having a term of not more than 30 days with
respect to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of one year or less from
the date of acquisition backed by standby letters of credit issued by any Lender
or any commercial bank satisfying the requirements of clause (b) of this
definition; and (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition.
“Casualty”: with respect to any Hotel Property, that such Hotel Property is
damaged or destroyed, in whole or in part, by fire or other casualty.
“Change in Law”: the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control”: the occurrence of any of the following events: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), excluding the
Permitted Investor, shall become, or obtain rights (whether by means of
warrants, options or otherwise) to become, the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act),



--------------------------------------------------------------------------------

11
directly or indirectly, of more than 25% of the outstanding common stock of the
REIT; (b) the board of directors of the REIT shall cease to consist of a
majority of Continuing Directors; (c) the Borrower shall cease to own, directly
or indirectly, 100% of the equity interests of any Subsidiary Guarantor free and
clear of any Liens (other than Liens in favor of Administrative Agent) unless
the Borrowing Base Property owned by such Subsidiary Guarantor is removed from
the Borrowing Base in accordance with Section 5.4 of this Agreement; or (d) the
REIT or one of its Wholly Owned Subsidiaries shall (i) fail to be sole general
partner of the Borrower or cease to own, directly or indirectly, all the general
partnership interests of the Borrower, (ii) fail to control the management and
policies of the Borrower or (iii) fail to own a majority of the Capital Stock of
the Borrower.
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
“Commitment Fee Rate”: on any date of determination, a rate equal to (a) 0.30%
per annum, if the Available Revolving Credit Commitments on such date is greater
than or equal to 50% of the Total Revolving Credit Commitments, and (b) 0.20%
per annum, if the Available Revolving Credit Commitments on such date is less
than 50% of the Total Revolving Credit Commitments.
“Commitment Increase Supplement”: as defined in Section 2.23(b)(iii).
“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414(b) or (c) of the Code or, solely for purposes
of any Plan subject to Section 412 or 430 of the Code, Section 414(b), (c), (m)
or (o) of the Code.
“Compliance Certificate”: a certificate duly executed by a Responsible Officer,
substantially in the form of Exhibit B.
“Condemnation”: a temporary or permanent taking by any Governmental Authority as
the result, in lieu or in anticipation, of the exercise of the right of
condemnation or eminent domain, of all or any part of any Property, or any
interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting such Property or any part thereof.
“Consolidated EBITDA”: of the Group Members for any period, Consolidated Net
Income for such period plus, without duplication and to the extent reflected as
a charge in the statement of such Consolidated Net Income for such period, the
sum of (a) income tax expense, (b) interest expense of such Group Members,
amortization or write-off of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness,
(c) depreciation and amortization expense, (d) amortization of intangibles
(including, but not limited to, goodwill) and organization costs, (e) any
extraordinary, unusual or non-recurring expenses or losses (including, whether
or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, losses on sales of assets outside of
the ordinary course of business), (f) any other non-cash charges and (g) the
Group



--------------------------------------------------------------------------------

12
Members’ pro rata share of Consolidated EBITDA from their Unconsolidated Joint
Ventures, minus, to the extent included in the statement of such Consolidated
Net Income for such period, the sum of (a) interest income (except to the extent
deducted in determining such Consolidated Net Income), (b) any extraordinary,
unusual or non-recurring income or gains (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, gains on the sales of assets outside of the ordinary course of
business), (c) any other non-cash income and (d) any cash payments made during
such period in respect of items described in clause (e) above subsequent to the
fiscal quarter in which the relevant non-cash expenses or losses were reflected
as a charge in the statement of Consolidated Net Income, all as determined on a
consolidated basis.
“Consolidated Fixed Charge Coverage Ratio”: for any period, the ratio of
(a) Consolidated EBITDA of the Borrower and its Subsidiaries for such period to
(b) Consolidated Fixed Charges for such period.
“Consolidated Fixed Charges”: for any period, the sum (without duplication) of
(a) Consolidated Interest Expense of the Group Members for such period,
(b) provision for cash income taxes made by the Group Members on a consolidated
basis in respect of such period, (c) scheduled payments (other than balloon
payments) made during such period on account of principal of Indebtedness of the
Group Members, (d) all preferred dividends accrued or paid during such period
and (e) the Group Members’ pro rata share of all expenses, taxes, payments and
dividends referred to in the preceding clauses (a) to (d) from their
Unconsolidated Joint Ventures.
“Consolidated Interest Expense”: of the Group Members for any period, total
interest expense (including that attributable to Capital Lease Obligations) of
the Group Members for such period with respect to all outstanding Indebtedness
of the Group Members (including, without limitation, all commissions, discounts
and other fees and charges owed by the Group Members with respect to letters of
credit and bankers’ acceptance financing and net costs of the Group Members
under Hedge Agreements in respect of interest rates to the extent such net costs
are allocable to such period in accordance with the Uniform System of Accounts
and reconciled in accordance with GAAP) excluding any interest expense
attributable to Operating Leases to the extent included in total interest
expense for such period in accordance with GAAP.
“Consolidated Leverage Ratio”: on any date of determination, the ratio of
(a) Consolidated Total Debt on such date to (b) Total Asset Value on such date;
provided that for purposes of calculating Total Asset Value on any date, the
Total Asset Value of any Person Disposed of by the Borrower or its Subsidiaries
during such period shall be excluded for such period (assuming the consummation
of such Disposition and the repayment of any Indebtedness in connection
therewith occurred on the first day of such period).
“Consolidated Net Income”: of the Group Members for any period, the consolidated
net income (or loss) of the Group Members for such period, determined on a
consolidated basis; provided that, in calculating Consolidated Net Income of the
Group Members for any period, there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Group Member or is
merged into or consolidated with a Group Member,



--------------------------------------------------------------------------------

13
(b) the income (or deficit) of any Person in which any Group Member has an
ownership interest, except to the extent that any such income is actually
received by such Group Member in the form of dividends or similar distributions
and (c) the undistributed earnings of any Subsidiary of any Group Member to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary.
“Consolidated Secured Debt”: at any date, an amount equal to (i) the aggregate
outstanding face amount of all Secured Indebtedness of the Group Members,
determined on a consolidated basis in accordance with GAAP at such date and
(ii) the Group Members’ pro rata share of the Secured Indebtedness of its
Unconsolidated Joint Ventures at such date.
“Consolidated Secured Debt Leverage Ratio”: on any date of determination, the
ratio of (a) Consolidated Secured Debt on such date to (b) Total Asset Value on
such date; provided that for purposes of calculating Total Asset Value on any
date, the Total Asset Value of any Person Disposed of by the Borrower or its
Subsidiaries during such period shall be excluded for such period (assuming the
consummation of such Disposition and the repayment of any Indebtedness in
connection therewith occurred on the first day of such period).
“Consolidated Total Debt”: at any date, an amount equal to (i) the aggregate
outstanding face amount of all Indebtedness of the Group Members at such date,
determined on a consolidated basis in accordance with GAAP at such date and
(ii) the Group Members’ pro rata share of Indebtedness of their Unconsolidated
Joint Ventures at such date.
“Consolidated Unsecured Debt”: at any date, an amount equal to (i) the aggregate
outstanding face amount of all Unsecured Indebtedness of the Group Members,
determined on a consolidated basis in accordance with GAAP at such date and
(ii) the Group Members’ pro rata share of the Unsecured Indebtedness of its
Unconsolidated Joint Ventures at such date.
“Construction in Process”: any Real Property owned by a Group Member consisting
of renovation or expansion of such Real Property in which greater than 25% of
the aggregate rooms of such Real Property is unavailable for occupancy due to
renovation or expansion. A Real Property will cease being classified as
“Construction in Process” upon completion of such renovation or expansion.
“Continuing Directors”: the directors of the REIT on the Effective Date, after
giving effect to the transactions contemplated hereby, and each other director
of the REIT, if, in each case, such other director’s nomination for election to
the board of directors of the REIT is recommended by at least 66⅔% of the then
Continuing Directors or such other director receives the vote of the Permitted
Investor in his or her election by the shareholders of the REIT.
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its Property is bound.




--------------------------------------------------------------------------------

14
“Control Investment Affiliate”: as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.
“Debtor Relief Laws”: the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or
otherwise available debtor relief laws of the United States, of any State or of
any other applicable jurisdictions from time to time in effect.
“Debt Service Coverage Amount”: with respect to any Borrowing Base Property on
any date of determination, (a) the Net Operating Income of such Borrowing Base
Property for the four fiscal quarters ended on or immediately prior to such date
of determination for which financial statements are available divided by 2.00,
divided by (b) an interest rate of 6.5% per annum.
“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Defaulted Amount”: as defined in Section 2.16(g).
“Defaulting Lender”: subject to Section 2.24(b), any Lender that:
(a) has failed to (i) fund all or any portion of its Loans within two Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender, any
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due,
(b) has notified the Borrower, the Administrative Agent or any Issuing Lender or
any Swing Line Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied),
(c) has failed, within three Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent



--------------------------------------------------------------------------------

15
and the Borrower that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Borrower), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that, a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.
Any determination by the Administrative Agent that a Lender is a Defaulting
Lender under any one or more of clauses (a) through (d) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.24(b)) upon delivery of written
notice of such determination to the Borrower, each Issuing Lender, each Swing
Line Lender and each Lender.
“Derivatives Counterparty”: as defined in Section 7.6.
“Disclosable Event”: as defined in Section 6.19.
“Disposition”: with respect to any Property, any sale, lease (other than an
Operating Lease), sale and leaseback, assignment, conveyance, transfer or other
disposition thereof; and the terms “Dispose” and “Disposed of” shall have
correlative meanings.
“Dollars” and “$”: dollars in lawful currency of the United States of America.
“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of the United States of America, any state thereof or the District of Columbia.
“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.




--------------------------------------------------------------------------------

16
“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date”: November 25, 2015.
“Eligible Borrowing Base Property”: any Real Property that satisfies each of the
following conditions at all times:
(a) such Real Property is a hotel property located in the continental United
States,
(b) such Real Property is wholly-owned by the Borrower or a Subsidiary Guarantor
(or a Subsidiary that will become a Subsidiary Guarantor at the time such Real
Property is added to the Borrowing Base) in fee simple or subject to a ground
lease or air rights lease pursuant to an Acceptable Lease,
(c) for any Real Property that is a Seasoned Property, such Real Property has an
average Occupancy Rate greater than 60%,
(d) for any Real Property that is a Seasoned Property, such Real Property has
RevPAR greater than $60,
(e) neither such Real Property, nor if such Real Property is owned by a
Subsidiary Guarantor (or a Subsidiary that will become a Subsidiary Guarantor at
the time such Real Property is added to the Borrowing Base), any of the
Borrower’s direct or indirect ownership interest in such Subsidiary Guarantor,
is subject to (i) any Lien other than Liens permitted by this Agreement or
(ii) any negative pledges other than negative pledge permitted by this
Agreement,
(f) the Borrower has the right directly, or indirectly through a Subsidiary
Guarantor (or a Subsidiary that will become a Subsidiary Guarantor at the time
such Real Property is added to the Borrowing Base), to take the following
actions without the need to obtain the consent of any Person: (i) to create
Liens on such Real Property as security for Indebtedness of the Borrower or such
Subsidiary Guarantor, and (ii) to sell, transfer or otherwise dispose of such
Real Property (other than to the extent restricted pursuant to Management
Agreements and Franchise Agreements consistent with applicable industry
practice),
(g) [intentionally omitted],




--------------------------------------------------------------------------------

17
(h) the Administrative Agent has received for such Real Property, in each case,
in form and substance reasonably satisfactory to the Administrative Agent:
(i) evidence as to whether the applicable Real Property is a Flood Hazard
Property,
(ii) certificates of insurance or insurance policies satisfying the requirements
of Section 6.5, with all premiums fully paid current,
(iii) [intentionally omitted],
(iv) a recent ALTA survey,
(v) true, correct and complete copies of the Management Agreement and Franchise
Agreement for such Real Property,
(vi) for any Real Property that is not a Seasoned Property at the time such
Property is added to the Borrowing Base, a true and complete copy of the
purchase agreement and appraisal, if any, for such Real Property,
(vii) a true, correct and complete copy of the PIP Plan for such Real Property,
(viii) an Operating Lease and any other agreement relating to such Operating
Lease, including without limitation, an owner agreement, if any, for such Real
Property,
(ix) if such Real Property is held pursuant to an Acceptable Lease: (A) true,
correct, complete and complete copies of such Acceptable Lease and any
guarantees thereof and (B) to the extent required by the Administrative Agent in
its discretion, (x) an estoppel certificate executed by any lessor under such
Acceptable Lease, and (y) with respect to any air rights lease, any recorded
reciprocal easement agreement which secures the access and supports easements
necessary to support such lease, each in form and content satisfactory to the
Administrative Agent, and
(x) copies of all Hotel Licenses for such Real Property,
(i) [intentionally omitted], and
(j) such Real Property satisfies any other criteria required by the
Administrative Agent, as reasonably determined by the Administrative Agent.
“Environmental Claim”: any investigative, enforcement, cleanup, removal,
containment, remedial, or other private or governmental or regulatory action
threatened, instituted, or completed pursuant to any applicable Environmental
Law against any Group Member or against or with respect to any Real Property or
facility.




--------------------------------------------------------------------------------

18
“Environmental Laws”: any and all laws, rules, orders, regulations, statutes,
ordinances, guidelines, codes, decrees, agreements or other legally enforceable
requirements (including, without limitation, common law) of any international
authority, foreign government, the United States, or any state, local, municipal
or other governmental authority, regulating, relating to or imposing liability
or standards of conduct concerning protection of the environment or of human
health, or employee health and safety, as has been, is now, or may at any time
hereafter be, in effect.
“Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.
“Environmental Requirement”: as defined in Section 6.8(g).
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended, and
the rules and regulations promulgated thereunder.
“Eurocurrency Reserve Requirements”: for any day, the aggregate (without
duplication) of the maximum rates (expressed as a decimal fraction) of reserve
requirements in effect on such day (including, without limitation, basic,
supplemental, marginal and emergency reserves) under any regulations of the
Board or other Governmental Authority having jurisdiction with respect thereto
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board)
maintained by a member bank of the Federal Reserve System.
“Eurodollar Base Rate”: for any Interest Period as to any Eurodollar Loan,
(i) the rate per annum determined by the Administrative Agent to be the offered
rate which appears on the page of the Reuters Screen which displays the London
interbank offered rate administered by ICE Benchmark Administration Limited
(such page currently being the LIBOR01 page) (the “LIBO Rate”) for deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period in Dollars, determined as of approximately 11:00 a.m.
(London, England time), two Business Days prior to the commencement of such
Interest Period or (ii) in the event the rate referenced in the preceding clause
(i) does not appear on such page or service or if such page or service shall
cease to be available, the rate determined by the Administrative Agent to be the
offered rate on such other page or other service which displays the LIBO Rate
for deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in Dollars, determined as of approximately
11:00 a.m. (London, England time) two Business Days prior to the commencement of
such Interest Period; provided that, if LIBO Rates are quoted under either of
the preceding clauses (i) or (ii), but there is no such quotation for the
Interest Period elected, the LIBO Rate shall be equal to the Interpolated Rate;
and provided further that, if any such rate determined pursuant to the preceding
clauses (i) or (ii) is below zero, the LIBO Rate will be deemed to be zero.
“Eurodollar Loans”: Loans for which the applicable rate of interest is based
upon the Eurodollar Rate.




--------------------------------------------------------------------------------

19
“Eurodollar Rate”: with respect to each day during each Interest Period, a rate
per annum determined for such day in accordance with the following formula
(rounded upward to the nearest 1/100th of 1%):

Eurodollar Base Rate1.00 – Eurocurrency Reserve Requirements



“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).
“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Exchange Act”: as defined in the definition of “Change of Control”.
“Excluded Foreign Subsidiary”: any Foreign Subsidiary in respect of which the
guaranteeing by such Subsidiary of the Obligations, would, in the good faith
judgment of the Borrower, result in adverse tax consequences to the Borrower.
“Excluded Subsidiary”: any (i) TRS Subsidiary or (ii) Subsidiary that is unable
to guarantee the Obligations of the Loan Parties under the Loan Documents
because it is a party to one or more agreements entered into in connection with
Indebtedness listed on Schedule 7.2(d), or incurred pursuant to Section 7.2(g),
(h) or (i) that prohibit such Subsidiary from providing a guarantee; provided
that, the Administrative Agent shall have been provided satisfactory evidence of
such prohibition. Schedule 1.1B sets forth each Excluded Subsidiary as of the
Effective Date.
“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“FCPA”: the Foreign Corrupt Practices Act of 1977, 15 U.S.C. §§ 78dd-1, et seq.,
as amended from time to time.
“Federal Funds Effective Rate”: for any day, the rate calculated by the Federal
Reserve Bank of New York based on such day’s federal funds transactions by
depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate.
“First Extended Revolving Credit Termination Date”: as defined in
Section 2.6(b).
“Fitch”: Fitch, Inc. and its successors.




--------------------------------------------------------------------------------

20
“Flood Hazard Property”: any Real Property which is located in an area that has
been identified by the Secretary of Housing and Urban Development as an area
having special flood hazards and in which flood insurance has been made
available under the National Flood Insurance Act of 1968.
“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
“Franchise Agreement”: with respect to the Hotel Properties, a license or
franchise agreement between a Subsidiary and a Qualified Franchisor.
“Fronting Exposure”: at any time there is a Defaulting Lender, (a) with respect
to any Issuing Lender, such Defaulting Lender’s Revolving Credit Percentage of
the outstanding L/C Obligations with respect to Letters of Credit issued by such
Issuing Lender other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to any
Swing Line Lender, such Defaulting Lender’s Revolving Credit Percentage of
outstanding Swing Line Loans made by such Swing Line Lender other than Swing
Line Loans as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders.
“Full Replacement Cost”: as defined in Section 6.5(c).
“Fund”: any Person (other than a natural person) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.
“Funding Office”: the office specified from time to time by the Administrative
Agent as its funding office by notice to the Borrower and the Lenders.
“Funds from Operations”: for any Person for any period, the sum of
(a) Consolidated Net Income for such period plus (b) depreciation and
amortization expense determined in accordance with the Uniform System of
Accounts and reconciled in accordance with GAAP; provided that there shall not
be included in such calculation (i) any proceeds of any insurance policy other
than rental or business interruption insurance received by such Person, (ii) any
gain or loss which is classified as “extraordinary” in accordance with the
Uniform System of Accounts and reconciled in accordance with GAAP, or (iii) any
capital gains and taxes on capital gains.
“GAAP”: generally accepted accounting principles in the United States of America
as in effect from time to time, as adopted by the Financial Accounting Standards
Board and the SEC.
“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory



--------------------------------------------------------------------------------

21
organization (including the National Association of Insurance Commissioners and
any supra-national bodies such as the European Union or the European Central
Bank).
“Granting Lender”: as defined in Section 10.6(g).
“Gross Income from Operations”: with respect to any Hotel Property for any
period, without duplication, all income and proceeds (whether in cash or on
credit, and computed on an accrual basis) received by a Group Member or
Qualified Manager for the use, occupancy or enjoyment of such Hotel Property, or
any part thereof, or received by a Group Member or Qualified Manager for the
sale of any goods, services or other items sold on or provided from the such
Hotel Property in the ordinary course of such Hotel Property’s operation, during
such period including without limitation: (a) all income and proceeds received
from any Lease, Operating Lease and rental of rooms, exhibit, sales, commercial,
meeting, conference or banquet space within such Hotel Property, including net
parking revenue, and net income from vending machines, health club fees and
service charges; (b) all income and proceeds received from food and beverage
operations and from catering services conducted from such Hotel Property even
though rendered outside of such Hotel Property; (c) all income and proceeds from
business interruption, rental interruption and use and occupancy insurance with
respect to the operation of such Hotel Property (after deducting therefrom all
necessary costs and expenses incurred in the adjustment or collection thereof);
(d) all Awards for temporary use (after deducting therefrom all costs incurred
in the adjustment or collection thereof and in Restoration of such Hotel
Property); (e) all income and proceeds from judgments, settlements and other
resolutions of disputes with respect to matters which would be includable in
this definition of “Gross Income from Operations” if received in the ordinary
course of such Hotel Property’s operation (after deducting therefrom all
necessary costs and expenses incurred in the adjustment or collection thereof);
and (f) interest on credit accounts, rent concessions or credits, and other
required pass-throughs; but excluding, (i) gross receipts received by lessees,
licensees or concessionaires of such Hotel Property; (ii) consideration received
at such Hotel Property for hotel accommodations, goods and services to be
provided at other hotels, although arranged by, for or on behalf of the Loan
Parties or Qualified Manager; (iii) income and proceeds from the sale or other
disposition of goods, capital assets and other items not in the ordinary course
of such Hotel Property’s operation; (iv) federal, state and municipal excise,
sales and use taxes collected directly from patrons or guests of such Hotel
Property as a part of or based on the sales price of any goods, services or
other items, such as gross receipts, room, admission, cabaret or equivalent
taxes; (v) Awards (except to the extent provided in clause (d) above);
(vi) refunds of amounts not included in Operating Expenses at any time and
uncollectible accounts; (vii) gratuities collected by employees at such Hotel
Property; (viii) the proceeds of any financing; (ix) other income or proceeds
resulting other than from the use or occupancy of such Hotel Property, or any
part thereof, or other than from the sale of goods, services or other items sold
on or provided from such Hotel Property in the ordinary course of business; and
(x) any credits or refunds made to customers, guests or patrons in the form of
allowances or adjustments to previously recorded revenues.
“Group Members”: the REIT and all of its Subsidiaries, including, without
limitation, the Borrower.




--------------------------------------------------------------------------------

22
“Guarantee Agreement”: the Guarantee Agreement to be executed and delivered by
the REIT, the Borrower and each Subsidiary Guarantor, substantially in the form
of Exhibit A, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (a) to
purchase any such primary obligation or any Property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for the purchase
or payment of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase Property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (d) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (A) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (B) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.
“Guarantors”: the collective reference to the REIT and the Subsidiary
Guarantors.
“Hazardous Substances”: any and all substances (whether solid, liquid or gas)
defined, listed, or otherwise classified as pollutants, hazardous wastes,
hazardous substances, hazardous materials, extremely hazardous wastes, or words
of similar meaning or regulatory effect under any present or future
Environmental Laws or that may have a negative impact on human health or the
environment, including but not limited to petroleum and petroleum products,
asbestos and asbestos-containing materials, polychlorinated biphenyls, lead,
radon, radioactive materials, flammables, explosives, mold, mycotoxins,
microbial matter and airborne pathogens (naturally occurring or otherwise), but
excluding substances of kinds and in amounts ordinarily and customarily used or
stored in similar properties for the purpose of cleaning or other maintenance or
operations and otherwise in compliance with all Environmental Laws.
“Hedge Agreements”: all interest rate or currency swaps, caps or collar
agreements, foreign exchange agreements, commodity or currency futures
contracts, options to



--------------------------------------------------------------------------------

23
purchase or sell a commodity or currency, or option, warrant or other right with
respect to a commodity or currency futures contract or similar arrangements
entered into by the Group Members providing for protection against fluctuations
in interest rates, currency exchange rates, commodity prices or the exchange of
nominal interest obligations, either generally or under specific contingencies.
“High Quality Asset”: any (i) Property set forth on Annex I to the 2018
Amendment Agreement or (ii) Urban Acquired Property.
“Hotel Employees”: as defined in Section 4.12.
“Hotel Licenses”: as defined in Section 4.3(b).
“Hotel Property”: Real Property owned or leased by a Subsidiary, on which there
is located an operating hotel.
“Improvements”: any Subsidiary’s interest in and to all on site and off site
improvements to the Hotel Properties, together with all fixtures, Tenant
improvements, and appurtenances now or later to be located on the Hotel
Properties or in such improvements.
“Incremental Amendment”: as defined in Section 2.23(c)(ii).
“Incremental Facilities”: as defined in Section 2.23(a).
“Incremental Term Loan Facility”: as defined in Section 2.23(a).
“Incremental Term Loan Facility Notice”: each notice delivered by the Borrower
to the Administrative Agent pursuant to Section 2.23 requesting an Incremental
Term Loan Facility.
“Incremental Term Loans”: as defined in Section 2.23(a).
“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property (excluding any obligations
under a contract to purchase Property that has not been consummated) or services
(other than trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
Property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such Property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under acceptance, letter of credit, surety bond or
similar facilities, (g) all obligations of such Person, contingent or otherwise,
to purchase, redeem, retire or otherwise acquire for value any Capital Stock of
such Person, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of others of the kind referred to in clauses (a) through (h) above
secured by (or



--------------------------------------------------------------------------------

24
for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on Property (including, without
limitation, accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation, but
limited to the lesser of the fair market value of such property and the
aggregate amount of the obligations so secured, and (j) for the purposes of
Section 8.1(e) only, all net obligations of such Person in respect of Hedge
Agreements. The Indebtedness of any Person shall (x) include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor and (y) exclude liabilities or obligations associated with
Operating Leases whether or not included in Indebtedness in accordance with
GAAP. For purposes of clause (j) above, the principal amount of Indebtedness in
respect of Hedge Agreements shall equal the net amount that would be payable
(giving effect to netting) at such time if such Hedge Agreement were terminated.
“Indemnified Liabilities”: as defined in Section 10.5.
“Indemnitee”: as defined in Section 10.5.
“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
“Insolvent”: pertaining to a condition of Insolvency.
“Insurance Proceeds”: the proceeds of any insurance to which any Group Member
may be entitled to, whether or not actually received, with respect to any
Borrowing Base Property.
“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.
“Interest Payment Date”: (a) as to any Base Rate Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or shorter, the last day of such Interest
Period, (c) as to any Eurodollar Loan having an Interest Period longer than
three months, each day that is three months, or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period
and (d) as to any Loan (other than any Revolving Credit Loan that is a Base Rate
Loan and any Swing Line Loan), the date of any repayment or prepayment made in
respect thereof.
“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan



--------------------------------------------------------------------------------

25
and ending one, two, three or six months thereafter, as selected by the Borrower
in its notice of borrowing or notice of conversion, as the case may be, given
with respect thereto; and (b) thereafter, each period commencing on the last day
of the next preceding Interest Period applicable to such Eurodollar Loan and
ending one, two, three or six months thereafter, as selected by the Borrower by
irrevocable notice to the Administrative Agent not later than 11:00 A.M. (New
York City time) on the date that is three Business Days prior to the last day of
the then current Interest Period with respect thereto; provided that, all of the
foregoing provisions relating to Interest Periods are subject to the following:
(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;
(ii) any Interest Period that would otherwise extend beyond the Revolving Credit
Termination Date shall end on the Revolving Credit Termination Date or such due
date, as applicable; and
(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period.
“Interpolated Rate”: in relation to the LIBO Rate for any Loan, the rate which
results from interpolating on a linear basis between:
(a) the applicable LIBO Rate for the longest period (for which that LIBO Rate is
available) which is less than the Interest Period of such Loan; and
(b) the applicable LIBO Rate for the shortest period (for which that LIBO Rate
is available) which exceeds the Interest Period of such Loan,
each as of approximately 11:00 a.m. (London, England time) two Business Days
prior to the commencement of such Interest Period of such Loan.
“Investments”: as defined in Section 7.7.
“Issuing Lenders”: (a) Barclays Bank PLC, Citibank, N.A., Regions Bank and U.S.
Bank National Association or (b) any other Revolving Credit Lender from time to
time designated by the Borrower as an Issuing Lender with the consent of such
Revolving Credit Lender and the Administrative Agent.
“Joint Venture”: any joint venture entity, whether a company, unincorporated
firm, association, partnership or any other entity which, in each case, in which
the REIT or its



--------------------------------------------------------------------------------

26
Subsidiaries has a direct or indirect equity or similar interest and which is
not a Wholly Owned Subsidiary of the Borrower.
“L/C Commitment”: as to any Issuing Lender, the amount set forth under the
heading “L/C Commitment” opposite such Issuing Lender’s name on Annex A as such
amount may be increased or decreased from time to time as agreed to in writing
by such Issuing Lender and the Borrower and notified to the Administrative
Agent. The aggregate of all L/C Commitments for all Issuing Lenders as of the
Effective Date is $25,000,000.
“L/C Exposure”: for any Lender, at any time, its Revolving Credit Percentage of
the total L/C Obligations at such time.
“L/C Fee Payment Date”: the last day of each March, June, September and December
and the last day of the Revolving Credit Commitment Period.
“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.
“L/C Participants”: with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the Issuing Lender that
issued such Letter of Credit.
“L/C Sublimit”: $25,000,000, as such amount may be reduced pursuant to
Section 3.9.
“Lease”: excluding any Operating Lease, Acceptable Lease, or other ground lease
or air right lease, each existing or future lease, sublease (to the extent of
any Subsidiary’s rights thereunder), license, or other agreement under the terms
of which any Person has or acquires any right to occupy or use any Hotel
Property of any Subsidiary, or any part thereof, or interest therein, and
(a) every modification, amendment or other agreement relating to such lease,
sublease, subsublease or other agreement and (b) each existing or future
guaranty of payment or performance thereunder.
“Lender Payment Amount”: as defined in Section 2.16(g).
“Lenders”: as defined in the preamble hereto.
“Lessee”: (i) as to Borrowing Base Properties, each of (x) Chatham Leaseco I,
LLC, a Florida limited liability company; (y) each of the following entities,
all of which are Delaware limited liability companies: Chatham Burlington HG
Leaseco LLC, Chatham Cherry Creek HP Leaseco LLC, Chatham Exeter HAS Leaseco
LLC, Chatham Holtsville RI Leaseco LLC , Chatham Portland DT Leaseco LLC ,
Chatham Washington DC Leaseco LLC , and Chatham White Plains RI Leaseco LLC; or
(z) any other Group Member approved by the



--------------------------------------------------------------------------------

27
Administrative Agent in its reasonable discretion; and (ii) as to any other
Hotel Property, any Group Member.
“Letters of Credit”: as defined in Section 3.1(a).
“LIBO Rate”: as defined in the definition of “Eurodollar Base Rate”.
“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).
“Loan”: any loan made by any Lender pursuant to this Agreement.
“Loan Documents”: this Agreement, the Guarantee Agreement, the Applications and
the Notes.
“Loan Parties”: the REIT, the Borrower and each Subsidiary of the Borrower that
is a party to a Loan Document. For the avoidance of doubt, a Group Member shall
not be a Loan Party solely because it is a beneficiary to an Application.
“Management Agreement”: with respect to any Hotel Property, unless such Hotel
Property is managed by a Group Member which owns (or leases) such Hotel
Property, the management agreement entered into by and between the Group Member
that owns or leases such Hotel Property and the Qualified Manager, pursuant to
which the Qualified Manager is to provide management and other services with
respect to such Hotel Property, or, if the context requires, a Qualified Manager
who is managing such Hotel Property in accordance with the terms and provisions
of this Agreement pursuant to a Replacement Management Agreement, as each may be
amended, restated, supplemented or otherwise modified from time to time.
“Material Adverse Effect”: (a) a material adverse effect on the business,
assets, operations or financial condition or prospects of the Loan Parties,
taken as a whole, or in the facts and information regarding such entities as
represented to date; (b) a Material Property Event with respect to the Borrowing
Base Properties, taken as a whole; (c) a material impairment of the ability of
the Loan Parties, taken as a whole, to perform their obligations under the Loan
Documents; or (d) a material adverse effect on the legality, validity, binding
effect or enforceability of this Agreement or any of the other Loan Documents or
the rights or remedies of the Agents or the Lenders hereunder or thereunder.
“Material Acquisition”: any Acquisition (or series of related Acquisitions) or
any Investment (or series of related Investments) permitted by Section 7.7 and
consummated in accordance with the terms of Section 7.7 for which the aggregate
consideration paid in respect of such Acquisition or Investment (including any
Indebtedness assumed in connection therewith) is $100,000,000 or more.




--------------------------------------------------------------------------------

28
“Material Environmental Amount”: an amount or amounts payable by any of the
Group Members or in respect to any Real Property in the aggregate in excess of
$5,000,000, for: costs to comply with any Environmental Law; costs of any
investigation, and any remediation, of any Material of Environmental Concern;
and compensatory damages (including, without limitation damages to natural
resources), punitive damages, fines, and penalties pursuant to any Environmental
Law.
“Material Property Event”: with respect to any Borrowing Base Property, the
occurrence of any event or circumstance occurring or arising after the date of
this Agreement that could reasonably be expected to have a (a) material adverse
effect with respect to the financial condition or the operations of such
Borrowing Base Property, (b) material adverse effect on the ownership of such
Borrowing Base Property, or (c) result in a Material Environmental Amount.
“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products (virgin or used),
polychlorinated biphenyls, urea-formaldehyde insulation, asbestos, pollutants,
contaminants, radioactivity, and any other materials, substances or forces of
any kind, whether or not any such material, substance or force is defined as
hazardous or toxic under any Environmental Law, that is regulated pursuant to or
could reasonably be expected to give rise to liability under any Environmental
Law.
“Maximum Facility Availability”: at any date, an amount equal to the lesser of
(a) the Total Revolving Credit Commitments on such date and (b) the Borrowing
Base on such date.
“Money Laundering Control Act”: the Money Laundering Control Act of 1986, as
amended from time to time.
“Moody’s”: Moody’s Investors Service, Inc. and its successors.
“Mortgage Financing”: Indebtedness of the type permitted by Section 7.2(h).
“Mortgage Notes Receivable”: any mortgage notes receivable, including interest
payments thereunder, issued in favor of any Group Member or any Joint Venture in
which a Group Member is a member by any Person (other than a Group Member).
“Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA that is subject to Title IV of ERISA and (a) to which the Borrower or any
Commonly Controlled Entity has an obligation to contribute and (b) in which
Hotel Employees participate by virtue of their involvement in the operations of
any of the Borrowing Base Properties.
“Net Operating Income”: of any Hotel Property for any period, an amount equal to
(a) the aggregate Gross Income from Operations of such Hotel Property for such
period, minus (b) the sum of (i) all expenses and other proper charges incurred
in connection with the operation of such Hotel Property during such period
(including real estate taxes, but excluding any management fees, franchise fees,
debt service charges, income taxes, depreciation, amortization



--------------------------------------------------------------------------------

29
and other noncash expenses), (ii) the actual management fees paid under the
applicable Management Agreement during such period, (iii) a franchise fee that
is the greater of 3% of the aggregate Gross Income from Operations of such Hotel
Property for such period or the actual franchise fees incurred during such
period and (iv) a furniture, fixtures and equipment reserve of 4% of the
aggregate Gross Income from Operations of such Hotel Property for such period.
“New Revolving Credit Lender”: as defined in Section 2.23(b)(ii).
“New Term Loan Lender”: as defined in Section 2.23(c)(i).
“Non-Consenting Lender”: as defined in Section 2.22(b).
“Non-Excluded Taxes”: as defined in Section 2.18(a).
“Non-Recourse Indebtedness”: any Indebtedness other than Recourse Indebtedness.
“Non-Recourse Parent Guarantor”: the Borrower and any direct or indirect parent
of the Borrower providing a guarantee permitted by Section 7.2(d), 7.2(g),
7.2(h) or 7.2(i).
“Non-Recourse Subsidiary Borrower”: a Subsidiary of the Borrower (other than a
Borrowing Base Group Member) whose principal assets are the assets securing
Indebtedness incurred in accordance with Section 7.2(d), 7.2(g), 7.2(h) or
7.2(i).
“Non-U.S. Lender”: as defined in Section 2.18(f).
“Non-U.S. Participant”: as defined in Section 2.18(f).
“Note”: any promissory note evidencing any Loan.
“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans, the
Reimbursement Obligations and all other obligations and liabilities of the
Borrower to the Administrative Agent or to any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, the Letters of Credit or any other document
made, delivered or given in connection herewith or therewith, whether on account
of principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including, without limitation, all fees, charges and disbursements of
counsel to the Administrative Agent or to any Lender that are required to be
paid by the Borrower pursuant hereto) or otherwise.
“Occupancy Rate”: for any Real Property on any date of determination, the total
rooms occupied for the period of four fiscal quarters most recently ended for
which financial



--------------------------------------------------------------------------------

30
statements are available (excluding complimentary rooms) divided by the total
number of available rooms during such period.
“OFAC”: Office of Foreign Assets Control of the United States Department of the
Treasury.
“OFAC List”: the list of specially designated nationals and blocked persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office Foreign Assets Control.
“Operating Expenses”: with respect to any Hotel Property for any period, the sum
of all costs and expenses of operating, maintaining, directing, managing and
supervising such Hotel Property (excluding, (a) depreciation and amortization,
(b) any scheduled principal and interest payments with respect to any
Indebtedness incurred in connection with such Hotel Property, (c) any Capital
Expenditures in connection with such Hotel Property, or (d) the costs of any
other things specified to be done or provided at the Group Members’ or the
Qualified Manager’s sole expense) incurred by the Group Members or the Qualified
Manager pursuant to the applicable Management Agreement, or as otherwise
specifically provided therein, which are properly attributable to the period
under consideration under the REIT’s system of accounting, including without
limitation: (i) the cost of all food and beverages sold or consumed and of all
necessary chinaware, glassware, linens, flatware, uniforms, utensils and other
items of a similar nature, including such items bearing the name or identifying
characteristics of the hotels as the Group Members or the Qualified Manager
shall reasonably consider appropriate (“Operating Equipment”) and paper
supplies, cleaning materials and similar consumable items (“Operating Supplies”)
placed in use (other than reserve stocks thereof in storerooms), Operating
Equipment and Operating Supplies shall be considered to have been placed in use
when they are transferred from the storerooms of such Hotel Property to the
appropriate operating departments; (ii) salaries and wages of personnel of such
Hotel Property, including costs of payroll taxes and employee benefits;
(iii) the cost of all other goods and services obtained by any Group Member or
the Qualified Manager in connection with its operation of such Hotel Property
including, without limitation, heat and utilities, office supplies and all
services performed by third parties, including leasing expenses in connection
with telephone and data processing equipment, and all existing and any future
installations necessary for the operation of the Improvements for hotel purposes
(including, without limitation, heating, lighting, sanitary equipment, air
conditioning, laundry, refrigerating, built-in kitchen equipment, telephone
equipment, communications systems, computer equipment and elevators), Operating
Equipment and existing and any future furniture, furnishings, wall coverings,
fixtures and hotel equipment necessary for the operation of the building for
hotel purposes which shall include all equipment required for the operation of
kitchens, bars, laundries (if any) and dry cleaning facilities (if any), office
equipment, cleaning and engineering equipment and vehicles; (iv) the cost of
repairs to and maintenance of such Hotel Property other than of a capital
nature; (v) the allocated amount of insurance premiums for general liability
insurance, workers’ compensation insurance or insurance required by similar
employee benefits acts and such business interruption or other insurance as may
be provided for protection against claims, liabilities and losses arising from
the operation of such Hotel Property (as distinguished from any property damage
insurance on such Hotel Property building or its



--------------------------------------------------------------------------------

31
contents) and losses incurred on any self-insured risks of the foregoing types,
provided that, the Borrower and the Qualified Manager have specifically approved
in advance such self-insurance or insurance is unavailable to cover such risks;
(vi) all real estate and personal property taxes, assessments, water rates or
sewer rents, now hereafter levied or assessed or imposed against such Hotel
Property or part thereof and Other Charges (other than federal, state or local
income taxes and franchise taxes or the equivalent) payable by or assessed
against the Group Members or the Qualified Manager with respect to the operation
of such Hotel Property; (vii) the allocated amount of legal fees and fees of any
firm of independent certified public accounts designated from time to time by
the REIT for services directly related to the operation of such Hotel Property;
(viii) the costs and expenses of technical consultants and specialized
operational experts for specialized services in connection with non-recurring
work on operational, legal, functional, decorating, design or construction
problems and activities; provided that, as to the Borrowing Base Properties
only, if such costs and expenses have not been included in an approved budget,
then if such costs exceed $5,000 in any one instance the same shall be subject
to approval by the Administrative Agent; (ix) the allocated amount all expenses
for advertising such Hotel Property and all expenses of sales promotion and
public relations activities; (x) the cost of any reservations system, any
accounting services or other group benefits, programs or services from time to
time made available to properties in the REIT’s system; (xi) the cost associated
with any retail Leases or Operating Leases; (xii) any management fees, basic and
incentive fees or other fees and reimbursables paid or payable to the Qualified
Manager under the related Management Agreement; (xiii) any franchise fees or
other fees and reimbursables paid or payable to the Qualified Franchisor under
the related Franchise Agreement; and (xiv) all costs and expenses of owning,
maintaining, conducting and supervising the operation of such Hotel Property to
the extent such costs and expenses are not included above.
“Operating Lease”: with respect to each Hotel Property, the lease agreement
entered into by and between the Group Member which owns or leases (pursuant to
an Acceptable Lease, in the case of a Borrowing Base Property) such Hotel
Property and the applicable Lessee, in each case, as may be amended, restated,
supplemented or otherwise modified from time to time.
“Other Charges”: all ground rents, maintenance charges, impositions other than
taxes, and any other charges, including, without limitation, vault charges and
license fees for the use of vaults, chutes and similar areas adjoining the Real
Property, now or hereafter levied or assessed or imposed against the Real
Property or any part thereof.
“Other Taxes”: any and all present or future stamp, court or documentary,
intangible, recording, filing or similar taxes or any other excise or property
taxes, charges or similar levies arising from any payment made hereunder or from
the execution, delivery, performance, registration of, enforcement of, receipt
or perfection of a security interest under or otherwise with respect to, this
Agreement or any other Loan Document.
“Ownership Percentage”: with respect to any Person, the percentage of the total
outstanding Capital Stock of such Person held directly and indirectly by the
REIT and its Subsidiaries.




--------------------------------------------------------------------------------

32
“Participant”: as defined in Section 10.6(b).
“Participation Amount”: as defined in Section 3.4(b).
“Payment Amount”: as defined in Section 3.5.
“Payment Office”: the office specified from time to time by the Administrative
Agent as its payment office by notice to the Borrower and the Lenders.
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
“Permitted Construction Financing”: Non-Recourse Indebtedness incurred to
finance the construction or improvement of Real Estate Under Construction
(inclusive of Non-Recourse Indebtedness incurred as part of such construction
financing and applied to reimburse costs previously paid to fund the related
construction) and that is secured by such Real Estate Under Construction.
“Permitted Investor”: Jeffrey H. Fisher, together with his spouse, parents,
grandparents, siblings, siblings’ children, aunts, uncles, in-laws, children,
stepchildren, grandchildren or stepgrandchildren, or one or more trusts or
limited liability companies or other entities, the sole beneficiaries, members
or equity owners of which are any of the foregoing, and his charitable trusts.
“Permitted Limited Recourse Guarantees”: guarantees by any Non-Recourse Parent
Guarantor (a) for fraud, misrepresentation, misapplication of cash, waste,
environmental claims and liabilities, prohibited transfers, violations of
special purpose entity covenants and other circumstances customarily excluded by
institutional lenders from exculpation provisions and/or included in separate
guarantee or indemnification agreements in non-recourse financing of real estate
and customary non-monetary completion and performance guarantees by any
Non-Recourse Parent Guarantor, in each case with respect to Indebtedness
permitted by Sections 7.2(h) and 7.2(i), and (b) monetary completion guarantees
and payment guarantees in connection with Indebtedness permitted by Section
7.2(f) hereof.
“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
“PIP Plan”: with respect to each Borrowing Base Property, any property
improvement program that may be mandated or otherwise required under the
applicable Franchise Agreement for such Property or other applicable licensing
agreement.
“PIP Requirements”: collectively, the obligation of the Loan Parties to comply
with the PIP Plans.
“Plan”: at a particular time, any employee benefit plan, other than a
multiemployer plan as defined in Section 4001(a)(3) of ERISA, that is covered by
ERISA and



--------------------------------------------------------------------------------

33
(a) in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA or (b) in which
Hotel Employees participate by virtue of their involvement in the operations of
any of the Borrowing Base Properties.
“Policies”: as defined in Section 6.5(d).
“Preliminary Diligence Materials”: with respect to any Real Property which the
Borrower has submitted a written request to be included in as a Borrowing Base
Property pursuant to Section 5.3, each of the following documents:
(a) a description of such Real Property, including the age, location and size of
such Real Property, the Qualified Manager and the Qualified Franchisor;
(b) an operating statement with respect to such Real Property for each of the
two prior fiscal years and for the current fiscal year through the fiscal
quarter most recently ending and for the current fiscal quarter (to the extent
available), which shall be audited (to the extent available) or certified by a
representative of the Borrower to the best of such representative’s knowledge as
being correct and complete in all respects and presents accurately the results
of operations of such Property for the periods indicated; provided that, with
respect to any period such Real Property was not owned by the Borrower, such
information shall only be required to be delivered to the extent reasonably
available to the Borrower;
(c) a pro forma operating statement or an operating budget for such Real
Property with respect to the current and immediately following fiscal years (to
the extent available);
(d) a budget for capital expenditures for the immediately following twelve-month
period showing funding sources acceptable to the Administrative Agent, including
any PIP Requirements for such Real Property; and
(e) a recent STAR Report for such Real Property.
“Prime Rate”: as defined in the definition of “Base Rate”.
“Principal Financial Officer”: the chief financial officer, any director (or
equivalent) or officer from time to time of the REIT with actual knowledge of
the financial affairs of the REIT and its Subsidiaries.
“Pro Forma Balance Sheet”: as defined in Section 4.1(a).
“Prohibited Person”: any Person identified on the OFAC List or any other Person
with whom a U.S. Person may not conduct business or transactions by prohibition
of Federal law or Executive Order of the President of the United States of
America.
“Projections”: as defined in Section 6.2(c).




--------------------------------------------------------------------------------

34
“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.
“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.
“Qualified Franchisor”: with respect to any Hotel Property, a Person that
licenses or franchises its hotel brand to hotel owners or operators.
“Qualified Manager”: with respect to any Hotel Property, a management company
that manages and operates a Hotel Property pursuant to a Management Agreement
for such Hotel Property.
“Rating Agency”: each of S&P, Moody’s and Fitch, or any other nationally
recognized statistical rating agency which has been approved by the
Administrative Agent in its sole discretion.
“Real Estate Under Construction”: Real Property on which construction of
material improvements has commenced or shall concurrently commence with the
incurrence of Indebtedness financing such construction and is or shall be
continuing to be performed, but has not yet been completed (as such completion
is evidenced by the issuance of a temporary or permanent certificate of
occupancy (whichever occurs first) for such Real Property.
“Real Property”: with respect to any Person, all of the right, title, and
interest of such Person in and to land, improvements and fixtures, including
ground leases.
“REC”: as defined in Section 6.8(c).
“Recourse Indebtedness”: any Indebtedness, to the extent that recourse of the
applicable lender for non-payment is not limited to such lender’s Liens (if any)
on a particular asset or group of assets (except to the extent the Property on
which such lender has a Lien and to which its recourse for non-payment is
limited constitutes cash or Cash Equivalents, to which extent such Indebtedness
shall be deemed to be Recourse Indebtedness); provided that, personal recourse
of any Person for any such Indebtedness for fraud, misrepresentation,
misapplication of cash, waste, environmental claims and liabilities, prohibited
transfers, violations of single purpose entity covenants, failure to maintain
insurance, failure to pay taxes, and other circumstances customarily excluded by
institutional lenders from exculpation provisions and included in separate
guaranty or indemnification agreements in non-recourse financing of real estate
shall not, by itself, cause such Indebtedness to be characterized as Recourse
Indebtedness. For the avoidance of doubt, Recourse Indebtedness shall not
include the Obligations.
“Refunded Swing Line Loans”: as defined in Section 2.4.
“Refunding Date”: as defined in Section 2.4.
“Register”: as defined in Section 10.6(d).




--------------------------------------------------------------------------------

35
“Regulation U”: Regulation U of the Board as in effect from time to time.
“Reimbursement Obligation”: the obligation of the Borrower to reimburse each
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.
“REIT”: as defined in the preamble hereto.
“REIT Controlled Affiliate”: any Person that directly or indirectly, is
controlled by the REIT. For purposes of this definition, “control” of a Person
means the power, directly or indirectly, to direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.
“REIT Permitted Investments”: Investments by the REIT or any Subsidiary of the
REIT in the following items at any one time outstanding; provided that, on any
date of determination, the aggregate value of such holdings of the REIT and its
Subsidiaries shall not exceed the following amounts as a percentage of Total
Asset Value on such date:

(i)Mortgage Notes Receivables  5%(ii)Pro rata share of Unconsolidated Joint
Ventures20%  (iii)Construction in Process15%  (iv)Aggregate of (i) to (iii)30%  



The amount of Construction in Process to be included in the limit above shall be
based on the Group Members’ total budgeted construction costs for renovation or
expansion.
“REIT Status”: with respect to any Person, (a) the qualification of such Person
as a real estate investment trust under Sections 856 through 860 of the Code,
and (b) the applicability to such Person and its shareholders of the method of
taxation provided for in Section 857 et seq. of the Code, including a deduction
for dividends paid.
“Related Fund”: with respect to any Lender, any fund that (x) invests in
commercial loans and (y) is managed or advised by the same investment advisor as
such Lender, by such Lender or an affiliate of such Lender.
“Rents”: with respect to each Borrowing Base Property, all rents, rent
equivalents, moneys payable as damages or in lieu of rent or rent equivalents,
royalties (including, without limitation, all oil and gas or other mineral
royalties and bonuses), income, receivables, receipts, revenues, deposits
(including, without limitation, security, utility and other deposits), accounts,
cash, issues, profits, charges for services rendered, and other consideration of
whatever form or nature received by or paid to or for the account of or benefit
of the Loan Parties or their agents or employees from any and all sources
arising from or attributable to such Borrowing Base Property, and proceeds, if
any, from business interruption or other loss of



--------------------------------------------------------------------------------

36
income or insurance, including, without limitation, all hotel receipts, revenues
and credit card receipts collected from guest rooms, restaurants, bars, meeting
rooms, banquet rooms and recreational facilities, all receivables, customer
obligations, installment payment obligations and other obligations now existing
or hereafter arising or created out of the sale, lease, sublease, license,
concession or other grant of the right of the use and occupancy of property or
rendering of services by the Loan Parties or any operator or manager of the
hotel or the commercial space located in the Improvements or acquired from
others (including, without limitation, from the rental of any office space,
retail space, guest rooms or other space, halls, stores, and offices, and
deposits securing reservations of such space), license, lease, sublease and
concession fees and rentals, health club membership fees, food and beverage
wholesale and retail sales, service charges, vending machine sales and proceeds,
if any, from business interruption or other loss of income insurance.
“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
“Replacement Franchise Agreement”: either (i) a franchise, trademark and license
agreement with a Qualified Franchisor substantially in the same form and
substance as the Franchise Agreement being replaced, or (ii) a franchise,
trademark and license agreement with a Qualified Franchisor, which franchise,
trademark and license agreement shall be reasonably acceptable to the
Administrative Agent in form and substance.
“Replacement Management Agreement”: either (i) a management agreement with a
Qualified Manager substantially in the same form and substance as the Management
Agreement being replaced, or (ii) a management agreement with a Qualified
Manager, which management agreement shall be in form and substance reasonably
acceptable to the Administrative Agent.
“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the 30-day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.
“Required Lenders”: at any time, the holders of more than 50% of the Total
Revolving Credit Commitments then in effect or, if the Revolving Credit
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding. The Total Revolving Extensions of Credit of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time.
“Requirements of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
treaty, federal, state, county, municipal and other governmental statutes, laws,
orders, rules, regulations, ordinances, judgments, decrees and injunctions of
Governmental Authorities or determination of an arbitrator or a court, in each
case applicable to or binding upon such Person or any of its Property or to
which such Person or any of its Property is subject, or the construction, use,
alteration or operation of any Real Property, or any part thereof, whether now
or hereafter enacted and in force, and all permits, licenses and authorizations
and regulations relating thereto,



--------------------------------------------------------------------------------

37
and, with respect to any Real Property, all covenants, agreements, restrictions
and encumbrances contained in any instruments, either of record or known to the
Group Members, at any time in force affecting such Real Property or any part
thereof.
“Residence Inn Holtsville”: that certain 124-room hotel property located in
Holtsville, New York.
“Residence Inn Mountain View”: that certain hotel property located in Mountain
View, California, containing no fewer than 112 rooms.
“Residence Inn Silicon Valley I”: that certain hotel property located in
Sunnyvale, California, containing no fewer than 231 rooms.
“Residence Inn Silicon Valley II”: that certain hotel property located in
Sunnyvale, California, containing no fewer than 248 rooms.
“Residence Inn San Mateo”: that certain hotel property located in San Mateo,
California, containing no fewer than 160 rooms.
“Residence Inn White Plains”: that certain 133-room hotel property located in
White Plains, New York.
“Responsible Officer”: the chief executive officer, president or chief financial
officer of the REIT, but in any event, with respect to financial matters, the
chief financial officer of the REIT.
“Restoration”: the repair and restoration of a Hotel Property after a Casualty
or Condemnation as nearly as possible to the condition the Hotel Property was in
immediately prior to such Casualty or Condemnation, with, in the case of a
Borrowing Base Property, such alterations as may be reasonably approved by the
Administrative Agent.
“Restricted Borrowing Base Property”: any Borrowing Base Property for which the
Loan Parties have not furnished to the Administrative Agent financial statements
pursuant to Section 6.1, in form and substance satisfactory to the
Administrative Agent, demonstrating operating results for such Borrowing Base
Property for a period of twelve months or more.
“Restricted Payments”: as defined in Section 7.6.
“Revolving Commitment Increase Notice”: each notice delivered by the Borrower to
the Administrative Agent pursuant to Section 2.23 requesting an increase to the
Revolving Credit Commitments.
“Revolving Credit Commitment”: as to any Lender, the obligation of such Lender,
if any, to make Revolving Credit Loans and participate in Swing Line Loans and
Letters of Credit, in an aggregate principal and/or face amount not to exceed
the amount set forth under the heading “Revolving Credit Commitment” opposite
such Lender’s name on Annex A, or, as the case may be, in the Assignment and
Assumption substantially in the form of Exhibit E



--------------------------------------------------------------------------------

38
pursuant to which such Lender became a party hereto, as the same may be changed
from time to time pursuant to the terms hereof. The original aggregate amount of
the Total Revolving Credit Commitments is $250,000,000.
“Revolving Credit Commitment Period”: the period from and including the
Effective Date to the Revolving Credit Termination Date.
“Revolving Credit Increase Effective Date”: as defined in Section 2.23(b)(v).
“Revolving Credit Lender”: each Lender that has a Revolving Credit Commitment or
that is the holder of Revolving Credit Loans.
“Revolving Credit Loans”: as defined in Section 2.1.
“Revolving Credit Note”: as defined in Section 2.5.
“Revolving Credit Percentage”: as to any Revolving Credit Lender at any time,
the percentage which such Lender’s Revolving Credit Commitment then constitutes
of the Total Revolving Credit Commitments (or, at any time after the Revolving
Credit Commitments shall have expired or terminated, the percentage which the
aggregate amount of such Lender’s Revolving Extensions of Credit then
outstanding constitutes of the Total Revolving Extensions of Credit then
outstanding).
“Revolving Credit Termination Date”: March 8, 2022, as such date may be extended
pursuant to Section 2.6.
“Revolving Extensions of Credit”: as to any Revolving Credit Lender at any time,
an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Credit Loans made by such Lender then outstanding, (b) such Lender’s
Revolving Credit Percentage of the L/C Obligations then outstanding and (c) such
Lender’s Revolving Credit Percentage of the aggregate principal amount of Swing
Line Loans then outstanding.
“Revolving Offered Increase Amount”: with respect to any Revolving Commitment
Increase Notice, the amount of the increase in Revolving Credit Commitments
requested by the Borrower in such Revolving Commitment Increase Notice pursuant
to Section 2.23(a).
“RevPAR”: on any date of determination for any Real Property, an amount equal to
(a) the Occupancy Rate for such Real Property for the period of four fiscal
quarters most recently ended for which financial statements are available
multiplied by (b) Average Daily Rate for such Real Property for such period.
“S&P”: Standard & Poor’s Ratings Services and its successors.
“Seasoned Property”: each Borrowing Base Property that has been owned by the
Group Members for more than four full fiscal quarters.




--------------------------------------------------------------------------------

39
“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).
“Secured Indebtedness”: of any Person at any date, without duplication, all
Indebtedness of such Person outstanding on such date that is secured in any
manner by any Lien on any Property or (to the extent hereinafter provided) any
Capital Stock, provided that, notwithstanding the foregoing, Indebtedness that
is secured by a pledge of Capital Stock and not by Property owned by the issuer
of such Capital Stock shall constitute Secured Indebtedness only if such
Property also secures Indebtedness of such issuer.
“Secured Recourse Debt”: at any date, an amount equal to the Consolidated
Secured Debt on such date that is Recourse Indebtedness.
“Single Employer Plan”: any Plan that is covered by Title IV of ERISA or
Section 412 of the Code, other than a Multiemployer Plan.
“Solvent”: with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, and
(d) such Person will be able to pay its debts as they mature. For purposes of
this definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means
any (x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.
“SPC”: as defined in Section 10.6(g).
“Specially Designated Nationals List”: the Specially Designated Nationals and
Blocked Persons List maintained by OFAC and available at
http://www.ustreas.gov/offices/ enforcement/ofac/sdn/, or as otherwise published
from time to time.
“STAR Report”: with respect to any Real Property, a Smith Travel Accommodation
Report (STAR) by Smith Travel Research or any other report which reflects market
penetration and relevant hotel properties competing with such Real Property, in
each case in form and substance reasonably satisfactory to the Administrative
Agent.
“State”: any state, commonwealth or territory of the United States of America,
in which the subject of such reference or any part thereof is located.




--------------------------------------------------------------------------------

40
“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.
“Subsidiary Guarantor”: each Subsidiary of the Borrower that is a party to the
Guarantee Agreement.
“Supermajority Lenders”: at any time, the holders of more than 66⅔% of the Total
Revolving Credit Commitments then in effect or, if the Revolving Credit
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding. The Total Revolving Extensions of Credit of any Defaulting Lender
shall be disregarded in determining Supermajority Lenders at any time
“Swing Line Commitment”: as to any Swing Line Lender, the amount set forth under
the heading “Swing Line Commitment” opposite such Swing Line Lender’s name on
Annex A as such amount may be increased or decreased from time to time in
writing by such Swing Line Lender and the Borrower and notified to the
Administrative Agent. The aggregate of all Swing Line Commitments for all Swing
Line Lenders as of the Effective Date is $25,000,000.
“Swing Line Exposure”: for any Lender, at any time, its Revolving Credit
Percentage of the aggregate amount of all Swing Line Loans outstanding at such
time.
“Swing Line Lenders”: Barclays Bank PLC, Citibank, N.A., Regions Bank and U.S.
Bank National Association, in their respective capacities as the lenders of
Swing Line Loans.
“Swing Line Loans”: as defined in Section 2.3.
“Swing Line Note”: as defined in Section 2.5.
“Swing Line Participation Amount”: as defined in Section 2.4.
“Swing Line Sublimit”: $25,000,000, as such amount may be reduced pursuant to
Section 2.4(f).
“Syndication Agent”: as defined in the preamble hereto.
“Tangible Net Worth”: on any date of determination, the stockholders’ equity of
the Group Members determined on a consolidated basis plus accumulated
depreciation and amortization, minus, to the extent included in determining such
stockholders’ equity: (a) the amount of any write-up in the book value of any
assets reflected in any balance sheet resulting



--------------------------------------------------------------------------------

41
from revaluation thereof or any write-up in excess of the cost of such assets
acquired and (b) the aggregate of all amounts appearing on the assets side of
any such balance sheet for franchises, licenses, permits, patents, patent
applications, copyrights, trademarks, service marks, trade names, goodwill,
treasury stock, experimental or organizational expenses and other like assets
which would be classified as intangible assets under GAAP, all as determined on
a consolidated basis.
“Tenant”: any Person leasing, subleasing or otherwise occupying any portion of a
Hotel Property under a Lease or other occupancy agreement with the Subsidiary
that is the direct owner or lessee of such Hotel Property.
“Third Party Reports”: with respect to any Real Property which the Borrower has
submitted a written request to be included in as an Additional Borrowing Base
Property pursuant to Section 5.3, each of the following documents prepared for
such Real Property:
(a) an Acceptable Environmental Report;
(b) a property condition and structural reports;
(c) seismic reports; and
(d) zoning reports.
“Total Asset Value”: as of any date of determination, without duplication, with
respect to the Group Members on a consolidated basis, the sum of (a) for Real
Property assets owned for four full consecutive fiscal quarters or more as of
such date, an amount equal to (x) Net Operating Income for such Real Property
assets for the four consecutive fiscal quarters most recently ending on or
immediately prior to such date minus the aggregate amount of Net Operating
Income attributable to each such Real Property asset acquired, sold or otherwise
disposed of during such period, divided by (y) the Capitalization Rate with
respect to such Real Property assets, (b) the acquisition cost of each Real
Property asset (other than Construction in Process) acquired during the most
recent four consecutive fiscal quarters ending on or prior to such date,
(c) cost of Construction in Process (including the purchase price of the related
Real Property) plus the GAAP book value of any capital expenditures in
connection with the renovation or expansion or such Real Property in the most
recent balance sheet delivered pursuant to Section 6.1, (d) unrestricted cash
and Cash Equivalents on the last day of the four consecutive fiscal quarters
ending on or immediately prior to such date, (e) the Group Members’ pro rata
share of the foregoing items in clauses (a), (b) and (c) attributable to
interests in Unconsolidated Joint Ventures, (f) an amount equal to the aggregate
book value of accounts receivable, Mortgage Notes Receivable, construction
loans, capital improvement loans and other loans not in default owned by the
Group Members and (g) capitalized costs for expenditures related to room
expansions under construction, in accordance with GAAP (construction in progress
book value), for the Residence Inn Mountain View, the Residence Inn Silicon
Valley I, the Residence Inn Silicon Valley II and the Residence Inn San Mateo.




--------------------------------------------------------------------------------

42
“Total Revolving Credit Commitments”: at any time, the aggregate amount of the
Revolving Credit Commitments then in effect.
“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Credit Lenders outstanding at
such time.
“Transferee”: as defined in Section 10.14.
“TRS Holding”: Chatham TRS Holding, Inc., a Florida corporation.
“TRS Subsidiary”: each Subsidiary listed on Schedule 1.1F and any other
Subsidiary of the Borrower that is a “taxable REIT subsidiary” within the
meaning of section 856(l) of the Code.
“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.
“Unconsolidated Joint Venture”: with respect to any Group Member, any Joint
Venture in which such Group Member has an interest that is not consolidated with
such Group Member in accordance with GAAP.
“Uniform System of Accounts”: the most recent edition of the Uniform System of
Accounts for the Lodging Industry as published by the American Hotel & Lodging
Association Educational Institute, as amended from time to time.
“Unsecured Indebtedness”: of any Person at any date, without duplication, all
Indebtedness of such Person outstanding on such date that is not Secured
Indebtedness.
“Urban Acquired Property”: any Real Property purchased by the Loan Parties,
which has a downtown or central business district location in Boston, Chicago,
Los Angeles, Manhattan, San Francisco or Washington D.C.
“USA PATRIOT Act”: the United and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law
107-56), as amended from time to time.
“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.
“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.
“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.





--------------------------------------------------------------------------------

43
2.2 Other Definitional Provisions. Unless otherwise specified therein, all terms
defined in this Agreement shall have the defined meanings when used in the other
Loan Documents or any certificate or other document made or delivered pursuant
hereto or thereto.
(a) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, accounting terms relating
to the REIT, the Borrower and its Subsidiaries not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under the Uniform System of Accounts
and reconciled in accordance with GAAP, as applicable.
(b) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
(c) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(d) All calculations of financial ratios set forth in Section 7.1 and the
calculation of the Consolidated Leverage Ratio for purposes of determining the
Applicable Margin shall be calculated to the same number of decimal places as
the relevant ratios are expressed in and shall be rounded upward if the number
in the decimal place immediately following the last calculated decimal place is
five or greater. For example, if the relevant ratio is to be calculated to the
hundredth decimal place and the calculation of the ratio is 5.126, the ratio
will be rounded up to 5.13.

SECTION 3 AMOUNT AND TERMS OF REVOLVING CREDIT COMMITMENT

3.1 Revolving Credit Commitments.   Subject to the terms and conditions hereof,
each Revolving Credit Lender severally agrees to make revolving credit loans
(the “Revolving Credit Loans”) to the Borrower from time to time during the
Revolving Credit Commitment Period in an aggregate principal amount at any one
time outstanding (i) for such Revolving Credit Lender which, when added to such
Lender’s Revolving Credit Percentage of the sum of (x) the L/C Obligations then
outstanding and (y) the aggregate principal amount of the Swing Line Loans then
outstanding does not exceed the amount of such Lender’s Revolving Credit
Commitment and (ii) the Total Revolving Extensions of Credit shall at no time
exceed the Maximum Facility Availability at such time. During the Revolving
Credit Commitment Period the Borrower may use the Revolving Credit Commitments
by borrowing, prepaying the Revolving Credit Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof. The
Revolving Credit Loans may from time to time be Eurodollar Loans or Base Rate
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.11, provided that no Revolving Credit Loan
shall be made as a Eurodollar Loan after the day that is one month prior to the
Revolving Credit Termination Date.
(a) The Borrower shall repay all outstanding Revolving Credit Loans on the
Revolving Credit Termination Date.





--------------------------------------------------------------------------------

44
3.2 Procedure for Revolving Credit Borrowing. The Borrower may borrow under the
Revolving Credit Commitments on any Business Day during the Revolving Credit
Commitment Period, provided that the Borrower shall deliver to the
Administrative Agent a Borrowing Notice (which Borrowing Notice must be received
by the Administrative Agent prior to 12:00 Noon (New York City time) (i) three
Business Days prior to the requested Borrowing Date, in the case of Eurodollar
Loans, or (ii) one Business Day prior to the requested Borrowing Date, in the
case of Base Rate Loans). Each borrowing of Revolving Credit Loans under the
Revolving Credit Commitments shall be in an amount equal to (x) in the case of
Base Rate Loans, $1,000,000 or a whole multiple in excess thereof (or, if the
then aggregate Available Revolving Credit Commitments are less than $1,000,000,
such lesser amount) and (y) in the case of Eurodollar Loans, $5,000,000 or a
whole multiple of $1,000,000 in excess thereof; provided, that each Swing Line
Lender may request, on behalf of the Borrower, borrowings of Base Rate Loans
under the Revolving Credit Commitments in other amounts pursuant to Section 2.4.
Upon receipt of any such Borrowing Notice from the Borrower, the Administrative
Agent shall promptly notify each Revolving Credit Lender thereof. Each Revolving
Credit Lender will make its Revolving Credit Percentage of the amount of each
borrowing of Revolving Credit Loans available to the Administrative Agent for
the account of the Borrower at the Funding Office prior to 1:00 P.M. (New York
City time) on the Borrowing Date requested by the Borrower in funds immediately
available to the Administrative Agent. Such borrowing will then be made
available to the Borrower by the Administrative Agent in like funds as received
by the Administrative Agent.

3.3 Swing Line Commitment.   Subject to the terms and conditions hereof, each
Swing Line Lender agrees that, during the Revolving Credit Commitment Period, it
will make available to the Borrower in the form of swing line loans (“Swing Line
Loans”) in each case, a portion of the credit otherwise available to the
Borrower under the Revolving Credit Commitments; provided that (i)(x) the
aggregate principal amount of Swing Line Loans made by such Swing Line Lender
outstanding at any time shall not exceed such Swing Line Lender’s Swing Line
Commitment, (y) the aggregate principal amount of Swing Line Loans outstanding
at any time shall not exceed the Swing Line Sublimit (in each case,
notwithstanding that each Swing Line Lender’s Swing Line Loans outstanding at
any time, when aggregated with such Swing Line Lender’s other outstanding
Revolving Credit Loans hereunder, may exceed the Swing Line Sublimit then in
effect) and (z) the aggregate principal amount of Swing Line Loans made by such
Swing Line Lender outstanding at any time, together with its L/C Obligations in
respect of Letters of Credit and its other outstanding Revolving Credit Loans
hereunder, shall not exceed such Swing Line Lender’s Revolving Credit Commitment
then in effect, (ii) the Borrower shall not request, and each Swing Line Lender
shall not make, any Swing Line Loan if, after giving effect to the making of
such Swing Line Loan, the aggregate amount of the Available Revolving Credit
Commitments would be less than zero and (iii) the Total Revolving Extensions of
Credit shall at no time exceed the Maximum Facility Availability at such time.
During the Revolving Credit Commitment Period, the Borrower may use the Swing
Line Commitment by borrowing, repaying and reborrowing, all in accordance with
the terms and conditions hereof. Swing Line Loans shall be Base Rate Loans only.
(a) The Borrower shall repay all outstanding Swing Line Loans to the applicable
Swing Line Lender on or before the day that is ten days after the Borrowing Date
of



--------------------------------------------------------------------------------

45
each such Swing Line Loan. The applicable Swing Line Lender shall deliver prompt
written notice to the Administrative Agent following the repayment of any of
such Swing Line Lender’s Swing Line Loans.

3.4 Procedure for Swing Line Borrowing; Refunding of Swing Line Loans.   The
Borrower may borrow under the Swing Line Commitment on any Business Day during
the Revolving Credit Commitment Period from any one or more Swing Line Lenders
(subject to the limitations set forth herein); provided that, the Borrower shall
give the applicable Swing Line Lenders and the Administrative Agent irrevocable
notice in writing (which notice must be received by the applicable Swing Line
Lenders not later than 1:00 P.M. (New York City time) on the proposed Borrowing
Date), specifying (i) the amount to be borrowed and (ii) the requested Borrowing
Date. Each borrowing under the Swing Line Commitment shall be in an amount equal
to $500,000 or a whole multiple of $100,000 in excess thereof. Promptly
following receipt of any such notice from the Borrower, the Administrative Agent
shall provide written confirmation to the applicable Swing Line Lender that,
after giving effect to the Swing Line Loan requested to be made, (i) the
aggregate outstanding amount of Swing Line Loans does not exceed the Swing Line
Sublimit, (ii) the aggregate amount of Available Revolving Credit Commitments is
greater than zero and (iii) the Total Revolving Extensions of Credit does not
exceed the Maximum Facility Availability, provided that, (x) such confirmation
by the Administrative Agent shall be based solely on, and without independent
verification of, (A) the most recent Borrowing Base Certificate delivered by the
Borrower, (B) notices of the borrowing and repayment of Swing Line Loans
delivered by the Swing Line Lenders to the Administrative Agent pursuant to
Section 2.3(b) and this Section 2.4(a), respectively, and (C) notices of the
issuance and termination of Letters of Credit delivered by the Issuing Lenders
to the Administrative Agent pursuant to Sections 3.2 and 3.7, respectively, and
(y) each determination by the Administrative Agent pursuant to this
Section 2.4(a) shall be conclusive and binding on the Borrower and the Lenders
in the absence of manifest error. Not later than 3:00 P.M. (New York City time)
on the Borrowing Date specified in the borrowing notice in respect of any Swing
Line Loan, the applicable Swing Line Lenders shall make available to the
Borrower at such account specified by the Borrower in the applicable borrowing
notice an amount in immediately available funds equal to the amount of such
Swing Line Loan. Each Swing Line Lender shall promptly give notice to the
Administrative Agent of each Swing Line Loan made by such Swing Line Lender
(including the amount thereof) and provide notice to the Administrative Agent of
the outstanding balance of all Swing Line Loans of such Swing Line Lender upon
the request of the Administrative Agent.
(a) Each Swing Line Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs each Swing Line Lender to act on its behalf), on one Business Day’s
notice given by such Swing Line Lender to the Administrative Agent no later than
12:00 Noon (New York City time) request each Revolving Credit Lender to make,
and each Revolving Credit Lender hereby agrees to make, a Revolving Credit Loan
(which shall initially be a Base Rate Loan), in an amount equal to such
Revolving Credit Lender’s Revolving Credit Percentage of the aggregate amount of
such Swing Line Lender’s Swing Line Loans (the “Refunded Swing Line Loans”)
outstanding on the date of such notice, to repay such Swing Line Lender. Each
Revolving Credit Lender shall make the amount of such Revolving Credit Loan
available to the Administrative Agent at the Funding



--------------------------------------------------------------------------------

46
Office in immediately available funds, not later than 10:00 A.M. (New York City
time) one Business Day after the date of such notice. The proceeds of such
Revolving Credit Loans shall be made immediately available by the Administrative
Agent to the applicable Swing Line Lender for application by such Swing Line
Lender to the repayment of the Refunded Swing Line Loans.
(b) If prior to the time a Revolving Credit Loan would have otherwise been made
pursuant to Section 2.4(b), one of the events described in Section 8.1(f) shall
have occurred and be continuing with respect to the Borrower, or if for any
other reason, as determined by any Swing Line Lender in its sole discretion,
Revolving Credit Loans may not be made as contemplated by Section 2.4(b), each
Revolving Credit Lender shall, on the date such Revolving Credit Loan was to
have been made pursuant to the notice referred to in Section 2.4(b) (the
“Refunding Date”), purchase for cash an undivided participating interest in such
Swing Line Lender’s then outstanding Swing Line Loans by paying to such Swing
Line Lender an amount (the “Swing Line Participation Amount”) equal to (i) such
Revolving Credit Lender’s Revolving Credit Percentage times (ii) the sum of the
aggregate principal amount of such Swing Line Lender’s Swing Line Loans then
outstanding which were to have been repaid with such Revolving Credit Loans.
(c) Whenever, at any time after a Swing Line Lender has received from any
Revolving Credit Lender such Lender’s Swing Line Participation Amount, such
Swing Line Lender receives any payment on account of such Swing Line Lender’s
Swing Line Loans, such Swing Line Lender will distribute to such Lender its
Swing Line Participation Amount (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s participating
interest was outstanding and funded and, in the case of principal and interest
payments, to reflect such Lender’s pro rata portion of such payment if such
payment is not sufficient to pay the principal of and interest on all such Swing
Lime Lender’s Swing Line Loans then due); provided, however, that in the event
that such payment received by such Swing Line Lender is required to be returned,
such Revolving Credit Lender will return to such Swing Line Lender any portion
thereof previously distributed to it by such Swing Line Lender.
(d) Each Revolving Credit Lender’s obligation to make the Loans referred to in
Section 2.4(b) and to purchase participating interests pursuant to
Section 2.4(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including, without limitation, (i) any setoff, counterclaim,
recoupment, defense or other right which such Revolving Credit Lender or the
Borrower may have against any Swing Line Lender, the Borrower or any other
Person for any reason whatsoever; (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5; (iii) any adverse change in the condition
(financial or otherwise) of the Borrower; (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other
Revolving Credit Lender; or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.
(e) Any Swing Line Lender may resign upon 30 days’ notice to the Administrative
Agent, the Lenders and the Borrower. In the event of any such resignation, the



--------------------------------------------------------------------------------

47
Borrower shall be entitled to appoint from among the Lenders a successor Swing
Line Lender hereunder by written agreement among the Borrower, the
Administrative Agent, the resigning Swing Line Lender and the successor Swing
Line Lender, provided that, the failure by the Borrower to appoint a successor
shall not affect the resignation of such Swing Line Lender. Any Swing Line
Lender resigning hereunder shall (i) retain all the rights of a Swing Line
Lender set forth in this Agreement and the other Loan Documents with respect to
Swing Line Loans made by it and outstanding as of the effective date of its
resignation, including the right to require the Lenders to make Loans or
purchase participations in outstanding Swing Line Loans pursuant to Section 2.4,
but, after receipt by the Administrative Agent, the Lenders and the Borrower of
notice of resignation from such Swing Line Lender, such Swing Line Lender shall
not be required, and shall be discharged from its obligations, to make
additional Swing Line Loans, without affecting its rights and obligations with
respect to Swing Line Loans previously made by it and (ii) the provisions of
Sections 2.17, 2.18 and 10.5 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was a Swing Line Lender under this
Agreement. Upon the appointment of a successor Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the resigning Swing Line Lender and (b) the successor
Swing Line Lender shall repay all outstanding Obligations with respect to Swing
Line Loans due to the resigning Swing Line Lender. In the event that the
Borrower does not appoint a successor Swing Line Lender to replace a resigning
Swing Line Lender, on the effective date of such resigning Swing Line Lender’s
resignation, (x) such Swing Line Lender’s Swing Line Commitment shall
automatically terminate and (y) the Swing Line Sublimit shall automatically be
reduced by an amount equal to such Swing Line Lender’s Swing Line Commitment
until the Borrower appoints a successor Swing Line Lender, if any, in accordance
with this Section 2.4(f), provided that, in no event shall the aggregate Swing
Line Commitments of all Swing Line Lenders exceed the Swing Line Sublimit. The
Administrative Agent shall notify the Revolving Credit Lenders of any such
resignation or replacement of a Swing Line Lender.

3.5 Repayment of Loans; Evidence of Debt.   The Borrower hereby unconditionally
promises to pay to (i) the Administrative Agent for the account of the
appropriate Revolving Credit Lender the then unpaid principal amount of each
Revolving Credit Loan of such Revolving Credit Lender on the Revolving Credit
Termination Date (or on such earlier date on which the Loans become due and
payable pursuant to Section 8.1) and (ii) to each Swing Line Lender the then
unpaid principal amount of each Swing Line Loan of such Swing Line Lender on the
Revolving Credit Termination Date (or on such earlier date on which the Loans
become due and payable pursuant to Section 8.1). The Borrower hereby further
agrees to pay interest on the unpaid principal amount of the Loans from time to
time outstanding from the Effective Date until payment in full thereof, in each
case, at the rates per annum, and on the dates, set forth in Section 2.13.
(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.




--------------------------------------------------------------------------------

48
(b) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 10.6(d), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Revolving Credit Loan made
hereunder and any Note evidencing such Revolving Credit Loan, the Type of such
Revolving Credit Loan and each Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Revolving Credit Lender hereunder and (iii) both the
amount of any sum received by the Administrative Agent hereunder from the
Borrower and each Revolving Credit Lender’s share thereof. Each Swing Line
Lender, on behalf of the Borrower, shall record (i) the amount of each Swing
Line Loan made by such Swing Line Lender hereunder and any Note evidencing such
Swing Line Loan, (ii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to such Swing Line Lender hereunder
and (iii) the amount of any sum received by such Swing Line Lender hereunder
from the Borrower.
(c) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 2.5(b) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.
(d) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will promptly execute and deliver to such Lender a
promissory note of the Borrower evidencing any Revolving Credit Loans or Swing
Line Loans, as the case may be, of such Lender, substantially in the forms of
Exhibit F-1 or F-2, respectively (a “Revolving Credit Note” or “Swing Line
Note”, respectively), with appropriate insertions as to date and principal
amount; provided, that delivery of Notes shall not be a condition precedent to
the occurrence of the Effective Date or the making of the Loans or issuance of
Letters of Credit on the Effective Date.

3.6 Extension of Revolving Credit Termination Date.  During the period
commencing not more than 120 days prior to, and ending not less than 30 days
prior to, the Revolving Credit Termination Date then in effect, the Borrower may
request two six-month extensions of the Revolving Credit Termination Date by
delivering to the Administrative Agent a written notice (the “Extension
Request”), which the Administrative Agent shall distribute promptly to the
Lenders, provided that, (i) the Borrower may not submit more than two Extension
Requests and (ii) the Revolving Credit Termination Date, as extended, shall not
be later than the earlier of (x) March 8, 2023 and (y) the date that is one year
prior to the earliest maturity date of any Incremental Term Loans, if any.




--------------------------------------------------------------------------------

49
(a) The first extension of the Revolving Credit Termination Date (the “First
Extended Revolving Credit Termination Date”) shall become automatically
effective on the date on which the following conditions have been satisfied:
(i) the Administrative Agent shall have received the Extension Request;
(ii) no Default or Event of Default shall have occurred and be continuing either
on the date that the Borrower delivers the Extension Request, or on the original
Revolving Credit Termination Date immediately prior to or after giving effect to
such extension, provided that, the Borrower shall deliver a certificate from a
Responsible Officer together with the Extension Request certifying that no
Default or Event of Default shall have occurred and be continuing on such date;
and
(iii) the Borrower shall have paid to the Administrative Agent, for distribution
to each Lender, a one-time fee in an amount equal to 0.075% of the Revolving
Credit Commitment of such Lender on such date (or, if the Revolving Credit
Commitments have been terminated, the aggregate principal amount of the
Revolving Credit Loans then outstanding).
(b) The second extension of the Revolving Credit Termination Date shall become
automatically effective on the date on which the following conditions have been
satisfied:
(i) the Administrative Agent shall have received the Extension Request;
(ii) the First Extended Revolving Credit Termination Date shall have occurred;
(iii) no Default or Event of Default shall have occurred and be continuing
either on the date that the Borrower delivers the Extension Request, or on the
First Extended Revolving Credit Termination Date immediately prior to or after
giving effect to such extension, provided that, the Borrower shall deliver a
certificate from a Responsible Officer together with the Extension Request
certifying that no Default or Event of Default shall have occurred and be
continuing on such date; and
(iv) the Borrower shall have paid to the Administrative Agent, for distribution
to each Lender, a one-time fee in an amount equal to 0.075% of the Revolving
Credit Commitment of such Lender on such date (or, if the Revolving Credit
Commitments have been terminated, the aggregate principal amount of the
Revolving Credit Loans then outstanding).

3.7 Commitment Fees, etc.   The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Credit Lender a commitment fee for the



--------------------------------------------------------------------------------

50
period from and including the Effective Date to the last day of the Revolving
Credit Commitment Period, computed at the applicable Commitment Fee Rate on the
average daily amount of the Available Revolving Credit Commitment of such Lender
during the period for which payment is made, payable quarterly in arrears on the
last day of each March, June, September and December and on the Revolving Credit
Termination Date, commencing on the first of such dates to occur after the
Effective Date. If there is any change in the Commitment Fee Rate during any
quarter, the actual daily amount of the commitment fee shall be computed and
multiplied by the Commitment Fee Rate separately for each period during such
quarter that such Commitment Fee Rate was in effect.
(a) The Borrower agrees to pay to the Syndication Agent the fees in the amounts
and on the dates previously agreed to in writing by the Borrower and the
Syndication Agent.
(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates from time to time agreed to in writing by the Borrower
and the Administrative Agent.

3.8 Termination or Reduction of Revolving Credit Commitments. The Borrower shall
have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Credit Commitments or, from
time to time, to reduce the aggregate amount of the Revolving Credit
Commitments; provided that no such termination or reduction of Revolving Credit
Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Credit Loans and Swing Line Loans made on the
effective date thereof, the Total Revolving Extensions of Credit would exceed
the Maximum Facility Availability. Any such reduction shall be in an amount
equal to $1,000,000, or a whole multiple thereof, and shall reduce permanently
the Revolving Credit Commitments then in effect.

3.9 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty (except as
otherwise provided herein), upon irrevocable notice delivered to the
Administrative Agent no later than 11:00 A.M. (New York City time) three
Business Days prior thereto in the case of Eurodollar Loans and no later than
11:00 A.M. (New York City time) one Business Day prior thereto in the case of
Base Rate Loans, which notice shall specify the date and amount of such
prepayment and whether such prepayment is of Eurodollar Loans or Base Rate
Loans; provided, that (i) if a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to Section 2.19 and (ii) no prior notice is
required for the prepayment of Swing Line Loans. Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof. If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Credit Loans that are Base Rate Loans and Swing Line Loans) accrued
interest to such date on the amount prepaid. Partial prepayments of Revolving
Credit Loans shall be in an aggregate principal amount of $1,000,000 or a whole
multiple thereof. Partial prepayments of Swing Line Loans shall be in an
aggregate principal amount of $100,000 or a whole multiple thereof.





--------------------------------------------------------------------------------

51
3.10 Mandatory Prepayments. If at any date the Total Revolving Extensions of
Credit exceed the Maximum Facility Availability calculated as of such date, the
Borrower shall prepay the Loans and the outstanding Letters of Credit shall be
Cash Collateralized within three Business Days of such date in an aggregate
amount equal to or greater than such excess so that the Total Revolving
Extensions of Credit no longer exceed the Maximum Facility Availability as of
such date. Amounts to be applied in connection with prepayments made pursuant to
this Section shall be applied, first, to the prepayment of the Loans (without a
corresponding reduction of the Revolving Credit Commitments) and, second, to
Cash Collateralize the outstanding Letters of Credit.

3.11 Conversion and Continuation Options.   The Borrower may elect from time to
time to convert Eurodollar Loans to Base Rate Loans by giving the Administrative
Agent at least two Business Days’ prior irrevocable notice of such election,
provided that any such conversion of Eurodollar Loans may be made only on the
last day of an Interest Period with respect thereto. The Borrower may elect from
time to time to convert Base Rate Loans to Eurodollar Loans by giving the
Administrative Agent at least three Business Days’ prior irrevocable notice of
such election (which notice shall specify the length of the initial Interest
Period therefor), provided that no Base Rate Loan may be converted into a
Eurodollar Loan (i) when any Event of Default has occurred and is continuing and
the Administrative Agent has, or the Required Lenders have, determined in its or
their sole discretion not to permit such conversions or (ii) after the date that
is one month prior to the Revolving Credit Termination Date (as in effect from
time to time). Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.
(a) The Borrower may elect to continue any Eurodollar Loan as such upon the
expiration of the then current Interest Period with respect thereto by giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loan, provided
that no Eurodollar Loan may be continued as such (i) when any Event of Default
has occurred and is continuing and the Administrative Agent has, or the Required
Lenders have, determined in its or their sole discretion not to permit such
continuations or (ii) after the date that is one month prior to the Revolving
Credit Termination Date, and provided, further, that if the Borrower shall fail
to give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso, such Loans
shall be converted automatically to Base Rate Loans on the last day of such then
expiring Interest Period. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.

3.12 Minimum Amounts and Maximum Number of Eurodollar Tranches. Notwithstanding
anything to the contrary in this Agreement, all borrowings, conversions,
continuations and optional prepayments of Eurodollar Loans and all selections of
Interest Periods shall be in such amounts and be made pursuant to such elections
so that, (a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $5,000,000
or a whole multiple of $1,000,000 in excess thereof and (b) no more than five
Eurodollar Tranches shall be outstanding at any one time.





--------------------------------------------------------------------------------

52
3.13 Interest Rates and Payment Dates.   Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin in effect for such day.
(a) Each Base Rate Loan shall bear interest for each day on which it is
outstanding at a rate per annum equal to the Base Rate in effect for such day
plus the Applicable Margin in effect for such day.
(b) (i) At any time an Event of Default has occurred and is continuing, all
outstanding Loans and Reimbursement Obligations (whether or not overdue) (to the
extent legally permitted) shall bear interest at a rate per annum that is equal
to (x) in the case of the Loans, the rate that would otherwise be applicable
thereto pursuant to the foregoing provisions of this Section plus 2% or (y) in
the case of Reimbursement Obligations, the rate applicable to Base Rate Loans
plus 2% and (ii) if all or a portion of any interest payable on any Loan or
Reimbursement Obligation or any commitment fee or other amount payable hereunder
shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum equal to
the rate then applicable to Base Rate Loans plus 2%, in each case, with respect
to clauses (i) and (ii) above, from the date of such non-payment until such
amount is paid in full (after as well as before judgment).
(c) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

3.14 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Margin.   Interest, fees and commissions payable pursuant hereto shall be
calculated on the basis of a 360-day year for the actual days elapsed, except
that, with respect to Base Rate Loans on which interest is calculated on the
basis of the Prime Rate, the interest thereon shall be calculated on the basis
of a 365- (or 366-, as the case may be) day year for the actual days elapsed.
The Administrative Agent shall as soon as practicable notify the Borrower and
the relevant Lenders of each determination of a Eurodollar Rate. Any change in
the interest rate on a Loan resulting from a change in the Base Rate or the
Eurocurrency Reserve Requirements shall become effective as of the opening of
business on the day on which such change becomes effective. The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of the effective date and the amount of each such change in interest rate.
(a) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.13(a) or (b).
(b) If, as a result of any restatement of or other adjustment to the financial
statements of the REIT or for any other reason, the REIT, the Borrower, the
Administrative Agent or the Lenders determine that (i) the Consolidated Leverage
Ratio as calculated by the REIT and the Borrower as of any applicable date was
inaccurate and (ii) a proper calculation of the Consolidated Leverage Ratio
would have resulted in a higher Applicable Margin for such



--------------------------------------------------------------------------------

53
period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders or Issuing
Lenders, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an Event of Default specified in clause (i) or (ii) of
8.1(f) with respect to the Borrower, automatically and without further action by
the Administrative Agent, any Lender or Issuing Lender) an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
Issuing Lender, as the case may be, under Section 2.13(c), 3.3(a) or 3.4(b) or
under Section 8.1.
(c) Each Swing Line Lender shall calculate the interest owed to such Swing Line
Lender on the unpaid principal amount of such Swing Line Lender’s Swing Line
Loans for each Interest Payment Date based on the interest rates determined by
the Administrative Agent pursuant to Section 2.13 and this Section 2.14 and
shall promptly deliver notice to the Borrower and the Administrative Agent of
any such calculation and the applicable Interest Payment Date for such payment
of interest.

3.15 Inability to Determine Interest Rate.   If prior to the first day of any
Interest Period:
(i) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or
(ii) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period,
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as Base Rate Loans, (y) any Loans that
were to have been converted on the first day of such Interest Period to
Eurodollar Loans shall be continued as Base Rate Loans and (z) any outstanding
Eurodollar Loans shall be converted, on the last day of the then current
Interest Period with respect thereto, to Base Rate Loans. Until such notice has
been withdrawn by the Administrative Agent, no further Eurodollar Loans shall be
made or continued as such, nor shall the Borrower have the right to convert
Loans to Eurodollar Loans.
(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in Section 2.15(a)(i) have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in Section 2.15(a)(i) have not
arisen but the supervisor for the administrator of the Eurodollar Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the Eurodollar
Rate shall no



--------------------------------------------------------------------------------

54
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the Eurodollar Rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time, and shall enter into an amendment to this Agreement
to reflect such alternate rate of interest and such other related changes to
this Agreement as may be applicable.  Notwithstanding anything to the contrary
in Section 10.1, such amendment shall become effective without any further
action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five (5) Business Days of
the date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment.  Provided that, if such alternate rate of interest
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement.

3.16 Pro Rata Treatment and Payments.   Each borrowing by the Borrower from the
Lenders hereunder, each payment by the Borrower on account of any commitment fee
or Letter of Credit fee, and any reduction of the Revolving Credit Commitments
of the Lenders, shall be made pro rata according to the Revolving Credit
Percentages of the Lenders. Each payment of interest in respect of the Loans and
each payment in respect of fees payable hereunder shall be applied to the
amounts of such obligations owing to the Lenders pro rata according to the
respective amounts then due and owing to the Lenders.
(a) Each payment (including each prepayment) by the Borrower on account of
principal of the Revolving Credit Loans shall be made pro rata according to the
respective outstanding principal amounts of the Revolving Credit Loans then held
by the Revolving Credit Lenders. Each payment in respect of Reimbursement
Obligations in respect of any Letter of Credit shall be made to the Issuing
Lender that issued such Letter of Credit.
(b) The application of any payment of Loans (including optional and mandatory
prepayments) shall be made, first, to Base Rate Loans and, second, to Eurodollar
Loans. Each payment of the Loans (except in the case of Swing Line Loans and
Revolving Credit Loans that are Base Rate Loans) shall be accompanied by accrued
interest to the date of such payment on the amount paid.
(c) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 2:00 pm, New York City
time, on the due date thereof to the Administrative Agent, for the account of
the relevant Lenders, at the Payment Office, in Dollars and in immediately
available funds; provided that, any payments of Swing Line Loans shall be made
by the Borrower directly to the applicable Swing Line Lender at the payment
office specified by such Swing Line Lender. Any payment made by the Borrower
after 2:00 pm, New York City time, on any Business Day shall be deemed to have
been on the next following Business Day. If any payment hereunder (other than
payments on the Eurodollar Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day. If any payment on a Eurodollar Loan becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such



--------------------------------------------------------------------------------

55
payment into another calendar month, in which event such payment shall be made
on the immediately preceding Business Day. In the case of any extension of any
payment of principal pursuant to the preceding two sentences, interest thereon
shall be payable at the then applicable rate during such extension.
(d) Unless the Administrative Agent shall have been notified in writing by any
Revolving Credit Lender prior to a borrowing of Revolving Credit Loans that such
Revolving Credit Lender will not make the amount that would constitute its share
of such borrowing available to the Administrative Agent, the Administrative
Agent may assume that such Revolving Credit Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Revolving Credit Lender shall
pay to the Administrative Agent, on demand, such amount with interest thereon at
a rate equal to the greater of (i) the Federal Funds Effective Rate and (ii) a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, for the period until such Revolving Credit
Lender makes such amount immediately available to the Administrative Agent. A
certificate of the Administrative Agent submitted to any Revolving Credit Lender
with respect to any amounts owing under this paragraph shall be conclusive in
the absence of manifest error. If such Revolving Credit Lender’s share of such
borrowing is not made available to the Administrative Agent by such Revolving
Credit Lender within three Business Days after such Borrowing Date, the
Administrative Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum applicable to Base Rate Loans, on demand, from the
Borrower.
(e) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment of Revolving Credit Loans due to be
made by the Borrower hereunder that the Borrower will not make such payment to
the Administrative Agent, the Administrative Agent may assume that the Borrower
is making such payment, and the Administrative Agent may, but shall not be
required to, in reliance upon such assumption, make available to the Revolving
Credit Lenders their respective pro rata shares of a corresponding amount. If
such payment is not made to the Administrative Agent by the Borrower within
three Business Days after such due date, the Administrative Agent shall be
entitled to recover, on demand, from each Revolving Credit Lender to which any
amount which was made available pursuant to the preceding sentence, such amount
with interest thereon at the rate per annum equal to the daily average Federal
Funds Effective Rate. Nothing herein shall be deemed to limit the rights of the
Administrative Agent or any Lender against the Borrower.
(f) Upon receipt by the Administrative Agent of payments on behalf of Lenders,
the Administrative Agent shall promptly distribute such payments to the Lender
or Lenders entitled thereto, in like funds as received by the Administrative
Agent. Notwithstanding the foregoing, if the Administrative Agent receives any
payment (whether voluntarily or involuntarily, pursuant to events or proceedings
of the nature referred to in Section 8.1(f), or otherwise) (the amount of such
payment, the “Lender Payment Amount”) for the account of any Lender (whether in
such Lender’s capacity as a Revolving Credit Lender or L/C Participant), and



--------------------------------------------------------------------------------

56
at the time of such receipt such Lender, in its capacity as L/C Participant, is
in default in any of its obligations pursuant to Section 3.4(a) (the amount of
such obligations in default, the “Defaulted Amount”), the Administrative Agent
may withhold from the Lender Payment Amount an amount up to the Defaulted
Amount, and apply the amount so withheld toward payment to the relevant Issuing
Lender of the Defaulted Amount or, if applicable, toward reimbursement of any
other Person that has previously reimbursed such Issuing Lender for the
Defaulted Amount.

3.17 Requirements of Law.   If any Change in Law:
(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any Application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes imposed on amounts payable by the
Borrower under this Agreement, taxes expressly excluded under the provisions of
Section 2.18 in defining “Non-Excluded Taxes” or Other Taxes covered by
Section 2.18);
(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or
(iii) shall impose on such Lender any other condition;
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable. If any Lender becomes entitled
to claim any additional amounts pursuant to this Section, it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.
(b) If any Lender shall have determined that any Change in Law regarding capital
adequacy or liquidity requirements or in the interpretation or application
thereof or compliance by such Lender or any corporation controlling such Lender
with any request or directive regarding capital adequacy (whether or not having
the force of law) from any Governmental Authority made subsequent to the
Effective Date shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such Change in
Law or compliance (taking into consideration such Lender’s or such corporation’s
policies with respect to capital adequacy) by an amount deemed by such Lender to
be material, then from time to time, after submission by such Lender to the
Borrower (with a copy to the Administrative Agent) of a written request
therefor, the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such corporation for such reduction.




--------------------------------------------------------------------------------

57
(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. The obligations of
the Borrower pursuant to this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

3.18 Taxes.   All payments made by the Borrower under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding (i) net
income taxes (however denominated), branch profit taxes, and franchise taxes
(imposed in lieu of net income taxes) imposed on any Agent or any Lender as a
result of a present or former connection between such Agent or such Lender and
the jurisdiction of the Governmental Authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising from such Agent’s or such Lender’s having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Agreement or any other Loan Document); (ii) taxes that are attributable to
such Lender’s failure to comply with the requirements of paragraph (e) or (f) of
this Section; (iii) taxes that are United States withholding taxes imposed on
amounts payable to such Lender at the time such Lender becomes a party to this
Agreement, except to the extent that such Lender’s assignor (if any) was
entitled, at the time of assignment, to receive additional amounts from the
Borrower with respect to such deduction or withholding pursuant to this
Section 2.18; or (iv) any U.S. federal withholding taxes imposed under FATCA. If
any such non-excluded taxes, levies, imposts, duties, charges, fees, deductions
or withholdings (“Non-Excluded Taxes”) or any Other Taxes are required to be
withheld from any amounts payable to any Agent or any Lender hereunder, the
amounts so payable to such Agent or such Lender shall be increased to the extent
necessary to yield to such Agent or such Lender (after payment of all
Non-Excluded Taxes and Other Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement.
(a) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(b) The Borrower shall indemnify each Lender or the Administrative Agent, as the
case may be, within ten days after demand therefor, for the full amount of any
Non-Excluded Taxes (including Non-Excluded Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.18(c)) payable or paid by
the Administrative Agent or such Lender and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Non-Excluded Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for the account of the relevant Agent or Lender, as the case may be, a
certified copy of an



--------------------------------------------------------------------------------

58
original official receipt received by the Borrower showing payment thereof, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent. If the Borrower fails to
pay any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Borrower shall indemnify the Agents and
the Lenders for any incremental taxes, interest or penalties that may become
payable by any Agent or any Lender as a result of any such failure, except to
the extent that any such amounts are compensated for by an increased payment
under Section 2.18(a). The agreements in this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
(d) Each Lender shall deliver documentation and information to the Borrower and
the Administrative Agent, at the times and in form required by applicable law or
reasonably requested by the Borrower or the Administrative Agent, sufficient to
permit the Borrower or the Administrative Agent to determine whether or not
payments made with respect to this Agreement or any other Loan Documents are
subject to taxes, and, if applicable, the required rate of withholding or
deduction. However, a Lender shall not be required to deliver any documentation
or information pursuant to this paragraph that such Lender is not legally able
to deliver. A Lender that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s reasonable judgment such completion, execution or submission would not
subject such Lender to any material unreimbursed cost or expense, and would not
materially prejudice the legal or commercial position of such Lender.
(e) Any Lender (or Transferee) that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent Internal Revenue Service Form W-9. Each Lender (or
Transferee) that in not a “United States person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant that
would be Non-U.S. Lender if it were a Lender (each, a “Non-U.S. Participant”),
to the Lender from which the related participation shall have been purchased)
two copies of either U.S. Internal Revenue Service Form W-8BEN, Form W-8BEN-E or
Form W-8ECI, Form W-8IMY (together with all required supporting documentation),
or, in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest” a statement substantially in the form of
Exhibit G-1, G-2, G-3 or G-4, as applicable, and a Form W-8BEN or Form W-8BEN-E,
or any subsequent versions thereof or successors thereto properly completed and
duly executed by such Non-U.S. Lender claiming complete exemption from, or a
reduced rate of, U.S. federal withholding tax on all payments by the Borrower
under this Agreement and the other Loan Documents. Such forms shall be delivered
by each Non-U.S. Lender on or before the date it becomes a party to this



--------------------------------------------------------------------------------

59
Agreement (or, in the case of any Non-U.S. Participant, on or before the date
such Non-U.S. Participant purchases the related participation). In addition,
each Non-U.S. Lender (and Non-U.S. Participant) shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Lender (and Non-U.S. Participant). Each Non-U.S. Lender shall
promptly notify the Borrower (or, in the case of a Non-U.S. Participant, the
Lender from which the related participation shall have been purchased) at any
time it determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this paragraph, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.
(f) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (g), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(g) Nothing in this Section 2.18 shall require the Lender to make available any
of its tax returns or any other information that it deems to be confidential or
proprietary.

3.19 Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment after the
Borrower has given a notice thereof in accordance with the provisions of this
Agreement or (c) the making of a prepayment or conversion of Eurodollar Loans on
a day that is not the last day of an Interest Period with respect thereto. Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid, or not so
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank Eurodollar
market. A



--------------------------------------------------------------------------------

60
certificate as to any amounts payable pursuant to this Section submitted to the
Borrower by any Lender shall be conclusive in the absence of manifest error.
This covenant shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

3.20 Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurodollar
Loans as contemplated by this Agreement, (a) the commitment of such Lender
hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and
(b) such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 2.19.

3.21 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.17, 2.18(a) or 2.20 with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of any Borrower or the rights of any Lender pursuant to
Section 2.17, 2.18(a) or 2.20.

3.22 Replacement of Lenders under Certain Circumstances.   The Borrower shall be
permitted to replace any Lender that (i) requests reimbursement for amounts
owing pursuant to Section 2.17 or 2.18 or gives a notice of illegality pursuant
to Section 2.20, (ii) is a Defaulting Lender or (iii) is a Non-Consenting Lender
with a replacement financial institution; provided that (A) such replacement
does not conflict with any Requirement of Law, (B) no Event of Default shall
have occurred and be continuing at the time of such replacement, (C) prior to
any such replacement, such Lender shall have taken no action under Section 2.21
so as to eliminate the continued need for payment of amounts owing pursuant to
Section 2.17 or 2.18 or to eliminate the illegality referred to in such notice
of illegality given pursuant to Section 2.20, (D) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (E) the Borrower shall
be liable to such replaced Lender under Section 2.19 (as though Section 2.19
were applicable) if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(F) the replacement financial institution, if not already a Lender, shall be
reasonably satisfactory to the Administrative Agent, (G) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (H) the Borrower shall pay
all additional amounts (if any) required pursuant to Section 2.17 or 2.18, as
the case may be, in respect of any period prior to the date on which such
replacement shall be consummated, and (I) any such replacement shall not be
deemed to be a



--------------------------------------------------------------------------------

61
waiver of any rights that the Borrower, the Administrative Agent or any other
Lender shall have against the replaced Lender.
(a) In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment requires the agreement of the Supermajority Lenders, all Lenders or
all affected Lenders in accordance with the terms of Section 10.1 and (iii) the
Required Lenders have agreed to such consent, waiver or amendment, then any
Lender who does not agree to such consent, waiver or amendment shall be deemed a
“Non-Consenting Lender”.

3.23 Incremental Borrowings.   At any time after the Effective Date and prior to
the date that is twelve months prior to the Revolving Credit Termination Date,
so long as no Default or Event of Default has occurred and is continuing, the
Borrower may, (x) by delivery of a Revolving Commitment Increase Notice to the
Administrative Agent, which notice shall promptly be copied by the
Administrative Agent to each Lender, request an increase in the Total Revolving
Credit Commitments pursuant to a Revolving Commitment Increase Notice or (y) by
delivery of an Incremental Term Loan Facility Notice to the Administrative
Agent, which notice shall promptly be copied by the Administrative Agent to each
Lender, add one or more tranches of term loans under the Loan Documents pursuant
to an Incremental Term Loan Facility Notice (the “Incremental Term Loan
Facilities” and the term loans made thereunder, the “Incremental Term Loans”;
each such increase or tranche pursuant to clauses (x) and (y), an “Incremental
Facility”). The Borrower may request Incremental Facilities in an aggregate
principal amount up to $200,000,000; provided that, (i) each such Revolving
Offered Increase Amount shall be in a minimum amount of not less than
$25,000,000, (ii) each such Incremental Term Loan Facility shall be in a minimum
amount of not less than $75,000,000 and (iii) at no time shall the Total
Revolving Credit Commitments (as so increased) together with the aggregate
principal amount of the Increment Term Loan Facilities exceed $450,000,000.
(a) (%3) For any increase of the Total Revolving Credit Commitments, the
Borrower shall (A) first, offer each of the Revolving Credit Lenders the
opportunity to provide a pro rata portion of any Revolving Offered Increase
Amount pursuant to Section 2.23(b)(iii) below, (B) second, offer each of the
Revolving Credit Lenders the opportunity to provide all or a portion of any
Revolving Offered Increase Amount not otherwise accepted by the other Revolving
Credit Lenders (pursuant to clause (A) above) pursuant to Section 2.23(b)(ii)
below and (C) third, with the consent of each Issuing Lender, each Swing Line
Lender and the Administrative Agent (which consent shall not be unreasonably
withheld), offer one or more additional banks, financial institutions or other
entities the opportunity to provide all or a portion of such Revolving Offered
Increase Amount not accepted by the Revolving Credit Lenders pursuant to
Section 2.23(b)(ii) below. Each Revolving Commitment Increase Notice shall
specify which banks, financial institutions or other entities the Borrower
desires to provide such Revolving Offered Increase Amount not accepted by the
Revolving Credit Lenders. The Borrower or, if requested by the Borrower, the
Administrative Agent, will notify the Revolving Credit Lenders, and, if the
Revolving Credit Lenders do not accept the entire Revolving Offered Increase
Amount, such banks, financial institutions or other entities offered the
opportunity to



--------------------------------------------------------------------------------

62
provide the portion of the Revolving Offered Increase Amount not accepted by the
Revolving Credit Lenders.
(i) Any additional bank, financial institution or other entity that the Borrower
selects to offer participation in any increased Total Revolving Credit
Commitments and that elects to become a party to this Agreement and provide a
Revolving Credit Commitment in an amount so offered and accepted by it pursuant
to Section 2.23(b)(i) shall execute a New Lender Supplement substantially in the
form of Exhibit I, with the Borrower, each Issuing Lender, each Swing Line
Lender and the Administrative Agent, whereupon such bank, financial institution
or other entity (herein called a “New Revolving Credit Lender”) shall become a
Revolving Credit Lender for all purposes and to the same extent as if originally
a party hereto and shall be bound by and entitled to the benefits of this
Agreement, provided that, the Revolving Credit Commitment of any such New
Revolving Credit Lender shall be in an amount not less than $5,000,000.
(ii) Any Revolving Credit Lender that accepts an offer to it by the Borrower to
increase its Revolving Credit Commitment pursuant to Section 2.23(b)(i) shall,
in each case, execute a Commitment Increase Supplement substantially in the form
of Exhibit J (each, a “Commitment Increase Supplement”), with the Borrower, each
Issuing Lender, each Swing Line Lender and the Administrative Agent, whereupon
such Revolving Credit Lender shall be bound by and entitled to the benefits of
this Agreement with respect to the full amount of its Revolving Credit
Commitment as so increased.
(iii) On any Revolving Credit Increase Effective Date, (A) each bank, financial
institution or other entity that is a New Revolving Credit Lender pursuant
Section 2.23(b)(ii) or any Revolving Credit Lender that has increased its
Revolving Credit Commitment pursuant to Section 2.23(b)(iii) shall make
available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent shall determine, for the benefit of the other
relevant Revolving Credit Lenders, as being required in order to cause, after
giving effect to such increase and the use of such amounts to make payments to
such other relevant Revolving Credit Lenders, each Revolving Credit Lender’s
portion of the outstanding Revolving Credit Loans of all the Lenders to equal
its Revolving Credit Percentage of such Revolving Credit Loans and (B) the
Borrower shall be deemed to have repaid and reborrowed all outstanding Revolving
Credit Loans of all the Revolving Credit Lenders to equal its Revolving Credit
Percentage of such outstanding Revolving Credit Loans as of the date of any
increase in the Revolving Credit Commitments (with such reborrowing to consist
of the Types of Loans, with related Interest Periods if applicable, specified in
a notice delivered by the Borrower in accordance with the requirements of
Section 2.2). The deemed payments made pursuant to clause (B) of the immediately
preceding sentence in respect of each Eurodollar Loan shall be subject to
indemnification by the Borrower pursuant to the provisions of Section 2.19 if
the deemed payment occurs other than on the last day of the related Interest
Periods.




--------------------------------------------------------------------------------

63
(iv) The increase in the Revolving Credit Commitments provided pursuant to this
Section 2.23 shall be effective on the date (the “Revolving Credit Increase
Effective Date”) the Administrative Agent receives satisfactory legal opinions,
board resolutions and other closing documents deemed reasonably necessary by the
Administrative Agent in connection with such increase; provided that,
immediately prior to and after giving effect to such increase, (A) no Default or
Event of Default shall have occurred and be continuing, (B) each of the REIT and
the Borrower is in pro forma compliance with Section 7.1, such determination of
pro forma compliance to be based on the then outstanding principal amount of
Loans and (C) each of the representations and warranties made by any Loan Party
in or pursuant to the Loan Documents shall be true and correct in all material
respects on and as of such date as if made on and as of such date, provided
that, (x) to the extent that any such representation or warranty relates to a
specific earlier date, they shall be true and correct as of such earlier date,
(y) to the extent that such representation or warranty relates to a Borrowing
Base Property being removed from the Borrowing Base, the representation and
warranties shall be true and correct without regard to such removed Borrowing
Base Property and (z) to the extent that any representation and warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct in all respects on such respective dates. For the
avoidance of doubt, no increase in the Revolving Credit Commitments pursuant to
this Section 2.23 shall require, as a condition to its effectiveness, the
signature of, or any consent or approval from, any Lender that is not obligated
to increase its Revolving Credit Commitments pursuant to a Commitment Increase
Supplement.
(a) (b) For any Incremental Term Loan Facility, the Borrower shall (A) first,
offer each of the Revolving Credit Lenders the opportunity to provide a pro rata
portion of any Incremental Term Loan Facility, (B) second, offer each of the
Revolving Credit Lenders the opportunity to provide all or a portion of any
Incremental Term Loan Facility not otherwise accepted by the other Revolving
Credit Lenders (pursuant to clause (A) above) and (C) third, with the consent of
the Administrative Agent (which consent shall not be unreasonably withheld),
offer one or more additional banks, financial institutions or other entities the
opportunity to provide all or a portion of such any Incremental Term Loan
Facility not accepted by the Revolving Credit Lenders (herein called a “New Term
Loan Lender”), provided that, the minimum amount of Incremental Term Loans under
any Incremental Term Loan Facility of any new Term Loan Lender shall be in an
amount not less than $5,000,000. Each Incremental Term Loan Facility Notice
shall specify which banks, financial institutions or other entities the Borrower
desires to provide the portion of such Incremental Term Loan Facility not
accepted by the Revolving Credit Lenders. The Borrower or, if requested by the
Borrower, the Administrative Agent, will notify the Revolving Credit Lenders,
and, if the Revolving Credit Lenders do not accept the entire Incremental Term
Loan Facility, such banks, financial institutions or other entities offered the
opportunity to provide the portion of the Incremental Term Loan Facility not
accepted by the Revolving Credit Lenders.
(i) Each Incremental Term Loan Facility will become effective pursuant to an
amendment to this Agreement (each, an “Incremental Amendment”) and, as
appropriate, the other Loan Documents, executed by the Borrower, each Person
providing such



--------------------------------------------------------------------------------

64
Incremental Term Loan Facility and the Administrative Agent. Incremental
Amendments may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to set forth the amounts, terms and conditions of the related
Incremental Term Loan Facility consistent with the terms of this Agreement and
to effect the provisions of this Section 2.23(c), provided that, the first
Incremental Amendment after the 2018 Amendment Agreement Effective Date may
amend and restate this Agreement to reflect the addition of a term loan facility
on a pari passu basis with the Revolving Credit Loans without requiring the
consent of any Revolving Credit Lender so long as the terms of such amendment
and restatement do not adversely affect the Revolving Credit Lenders. Each of
the parties hereto hereby agrees that, upon the effectiveness of any Incremental
Amendment, this Agreement and the other Loan Documents, as applicable, will be
amended to the extent necessary to reflect the existence and terms of the
Incremental Facility and the Incremental Term Loans evidenced thereby. This
Section 2.23 shall supersede any provisions in Section 2.16 or 10.1 to the
contrary. The Borrower may use the proceeds of the Incremental Term Loans for
any purpose not prohibited by this Agreement.
(ii) Each Incremental Amendment will set forth the amount and terms of the
relevant Incremental Term Loan Facility. The terms of each Incremental Term Loan
Facility will be as agreed between the Borrower and the Persons providing such
Incremental Facility; provided that:
(A) the final maturity date of any such Incremental Term Loans will be no
earlier than the date that is one year after the Revolving Credit Termination
Date then in effect;
(B) no Incremental Term Loan Facility shall be guaranteed by any Person other
than a Guarantor;
(C) any Incremental Term Loan Facility shall be on terms and conditions that are
substantially identical to, or, taken as a whole, not materially more favorable
to the lenders or holders providing such Incremental Term Loan Facility than,
those applicable to the Revolving Credit Loans, as determined in good faith by a
Responsible Officer of the Borrower in its reasonable judgment (except (x) for
covenants applicable only to periods after the Revolving Credit Termination Date
at the time of incurrence and (y) any term or condition to the extent such term
or condition is also added for the benefit of the Lenders under the Revolving
Credit Loans); provided that, this clause (C) will not apply to (1) terms
addressed in the other clauses of this Section 2.23(c), (2) interest rate, fees,
funding discounts and other pricing terms, (3) redemption, prepayment or other
premiums, and (4) optional prepayment or redemption terms.
(c) Notwithstanding anything to the contrary in this Section 2.23, (i) in no
event may the Borrower deliver more than two Revolving Commitment Increase
Notices and/or



--------------------------------------------------------------------------------

65
Incremental Term Loan Facility Notices, (ii) in no event shall there be more
than two Incremental Facilities and (iii) no Lender shall have any obligation to
increase its Revolving Credit Commitment or to commit to provide any portion of
an Incremental Term Loan Facility unless it agrees to do so in its sole
discretion.

3.24 Defaulting Lender.
(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of Required Lenders and
Supermajority Lenders.
(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.7 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Lender or any Swing Line Lender
hereunder; third, to Cash Collateralize the Issuing Lenders’ Fronting Exposure
with respect to such Defaulting Lender; fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the Issuing Lenders’ future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the Issuing Lenders or the Swing Line Lenders as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Lenders or the Swing Line Lenders against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Obligations in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 5.2 were satisfied or waived, such
payment shall be applied solely to pay



--------------------------------------------------------------------------------

66
the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swing Line Loans are
held by the Lenders pro rata in accordance with the Revolving Credit Commitments
without giving effect to Section 2.24(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.24(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii) Certain Fees. (1)  No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).
(A) Each Defaulting Lender shall be entitled to receive fees pursuant to
Section 3.3(a) with respect to Letters of Credit for any period during which
that Lender is a Defaulting Lender only to the extent allocable to its Revolving
Credit Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral.
(B) With respect to any fee on account of Letters of Credit not required to be
paid to any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower
shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations or Swing Line Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to each Issuing Lender and each Swing Line Lender, as applicable, the amount of
any such fee otherwise payable to such Defaulting Lender to the extent allocable
to such Issuing Lender’s or such Swing Line Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.
(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swing Line
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Revolving Credit Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 5.2 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate Revolving Extensions of Credit of any Non-Defaulting Lender
to exceed such Non-Defaulting Lender’s Revolving Credit Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender



--------------------------------------------------------------------------------

67
having become a Defaulting Lender, including any claim of a Non-Defaulting
Lender as a result of such Non-Defaulting Lender’s increased exposure following
such reallocation.
(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
Issuing Lenders’ Fronting Exposure.
(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, each
Swing Line Lender and each Issuing Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held pro rata by the Lenders in accordance with the Revolving Credit
Commitments (without giving effect to Section 2.24(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
(c) New Swing Line Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) no Swing Line Lender shall be required to fund any Swing
Line Loans unless it is satisfied that it will have no Fronting Exposure after
giving effect to such Swing Line Loan and (ii) no Issuing Lender shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

SECTION 4 LETTERS OF CREDIT

4.1 L/C Commitment.   Subject to the terms and conditions hereof, each Issuing
Lender, in reliance on the agreements of the other Revolving Credit Lenders set
forth in Section 3.4(a), agrees to issue letters of credit (the “Letters of
Credit”) for the account of the Borrower on any Business Day during the
Revolving Credit Commitment Period in such form as may be approved from time to
time by such Issuing Lender; provided, that (x) no Issuing Lender shall have any
obligation to issue any Letter of Credit if, after giving effect to such
issuance, (i) the L/C Obligations in respect of Letters of Credit issued by such
Issuing Lender would exceed such Issuing Lender’s L/C Commitment, (ii) the L/C
Obligations would exceed the L/C Sublimit, (iii) the Total Revolving Extensions
of Credit would exceed the Maximum Facility Availability at such time or (iv)
the L/C Obligations in respect of Letters of Credit issued by such Issuing
Lender, together with the aggregate principal amount of its outstanding Swing
Line Loans and its other outstanding Revolving Credit Loans hereunder, would
exceed such Issuing Lender’s Revolving Credit Commitment then in effect and
(y) the Borrower shall alternate the



--------------------------------------------------------------------------------

68
selection of the applicable Issuing Lender based on the number and size of the
Letters of Credit requested by the Borrower in order for each Issuing Lender to
be selected for the issuance of Letters of Credit on an equivalent basis. Each
Letter of Credit shall (A) be denominated in Dollars and (B) expire no later
than the earlier of (x) the first anniversary of its date of issuance and
(y) the date which is five Business Days prior to the Revolving Credit
Termination Date; provided that any Letter of Credit with a one-year term may
provide for the automatic renewal thereof for additional one-year periods (which
shall in no event extend beyond the date referred to in clause (y) above).
(a) Notwithstanding any other provision of this Agreement or any other Loan
Document to the contrary, no Issuing Lender shall at any time be obligated to
issue, amend, extend, renew or increase any Letter of Credit hereunder if such
issuance, amendment, extension or increase would conflict with, or cause such
Issuing Lender or any L/C Participant to exceed any limits imposed by, any
applicable Requirement of Law or one or more of the applicable Issuing Lender’s
policies (now or hereafter in effect) applicable to letters of credit.
(b) Notwithstanding the foregoing, any Letters of Credit issued by Barclays Bank
PLC in its capacity as an Issuing Lender shall be limited to standby letters of
credit.

4.2 Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that an Issuing Lender issue a Letter of Credit by delivering to
such Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of such Issuing Lender, and such other
certificates, documents and other papers and information as such Issuing Lender
may request. Concurrently with the delivery of an Application to an Issuing
Lender, the Borrower shall deliver a copy thereof to the Administrative Agent.
Upon receipt of any Application, the applicable Issuing Lender will process such
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall promptly issue the Letter of Credit requested thereby by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by such Issuing Lender and the Borrower (but in no
event shall any Issuing Lender be required to issue any Letter of Credit earlier
than three Business Days after its receipt of the Application therefor and all
such other certificates, documents and other papers and information relating
thereto). Promptly after issuance by an Issuing Lender of a Letter of Credit,
such Issuing Lender shall furnish a copy of such Letter of Credit to the
Borrower. Each Issuing Lender shall promptly give notice to the Administrative
Agent of the issuance of each Letter of Credit issued by such Issuing Lender
(including the face amount thereof), and shall provide a copy of such Letter of
Credit to the Administrative Agent as soon as possible after the date of
issuance.

4.3 Fees and Other Charges.   The Borrower will pay a fee on the aggregate
drawable amount of all outstanding Letters of Credit at a per annum rate equal
to the Applicable Margin then in effect with respect to Eurodollar Loans, shared
ratably among the Revolving Credit Lenders in accordance with their respective
Revolving Credit Percentages and payable quarterly in arrears on each L/C Fee
Payment Date after the issuance date. In addition, the Borrower shall pay to the
relevant Issuing Lender for its own account a fronting fee on the aggregate
drawable amount of all outstanding Letters of Credit issued by it of ¼ of 1% per
annum, payable quarterly in arrears on each L/C Fee Payment Date after the
issuance date.




--------------------------------------------------------------------------------

69
(a) In addition to the foregoing fees, the Borrower shall pay or reimburse each
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by such Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

4.4 L/C Participations.   Each Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce each Issuing Lender to
issue Letters of Credit hereunder, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from each Issuing Lender,
on the terms and conditions hereinafter stated, for such L/C Participant’s own
account and risk, an undivided interest equal to such L/C Participant’s
Revolving Credit Percentage in each Issuing Lender’s obligations and rights
under each Letter of Credit issued by such Issuing Lender hereunder and the
amount of each draft paid by such Issuing Lender thereunder. Each L/C
Participant unconditionally and irrevocably agrees with each Issuing Lender
that, if a draft is paid under any Letter of Credit issued by such Issuing
Lender for which such Issuing Lender is not reimbursed in full by the Borrower
in accordance with the terms of this Agreement, such L/C Participant shall pay
to the Administrative Agent for the account of such Issuing Lender upon demand
at such Issuing Lender’s address for notices specified herein (and thereafter
the Administrative Agent shall promptly pay to such Issuing Lender) an amount
equal to such L/C Participant’s Revolving Credit Percentage of the amount of
such draft, or any part thereof, that is not so reimbursed. Each L/C
Participant’s obligation to pay such amount shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such L/C Participant may
have against any Issuing Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section 5, (iii) any adverse change in the condition (financial or otherwise) of
the Borrower, (iv) any breach of this Agreement or any other Loan Document by
the Borrower, any other Loan Party or any other L/C Participant or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
(a) If any amount (a “Participation Amount”) required to be paid by any L/C
Participant to an Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by such Issuing Lender under any Letter
of Credit is paid to such Issuing Lender within three Business Days after the
date such payment is due, such Issuing Lender shall so notify the Administrative
Agent, which shall promptly notify the L/C Participants, and each L/C
Participant shall pay to the Administrative Agent, for the account of such
Issuing Lender, on demand (and thereafter the Administrative Agent shall
promptly pay to such Issuing Lender) an amount equal to the product of (i) such
Participation Amount, times (ii) the daily average Federal Funds Effective Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to such Issuing Lender,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360. If any Participation
Amount required to be paid by any L/C Participant pursuant to Section 3.4(a) is
not made available to the Administrative Agent for the account of the relevant
Issuing Lender by such L/C Participant within three Business Days after the date
such payment is due, the Administrative Agent on behalf of such Issuing Lender
shall be entitled to recover from such L/C Participant, on demand,



--------------------------------------------------------------------------------

70
such Participation Amount with interest thereon calculated from such due date at
the rate per annum applicable to Base Rate Loans. A certificate of the
Administrative Agent submitted on behalf of an Issuing Lender to any L/C
Participant with respect to any amounts owing under this Section shall be
conclusive in the absence of manifest error.
(b) Whenever, at any time after an Issuing Lender has made payment under any
Letter of Credit and has received from the Administrative Agent any L/C
Participant’s pro rata share of such payment in accordance with Section 3.4(a),
such Issuing Lender receives any payment related to such Letter of Credit
(whether directly from the Borrower or otherwise, including proceeds of
collateral applied thereto by such Issuing Lender), or any payment of interest
on account thereof, such Issuing Lender will distribute to the Administrative
Agent for the account of such L/C Participant (and thereafter the Administrative
Agent will promptly distribute to such L/C Participant) its pro rata share
thereof; provided, however, that in the event that any such payment received by
such Issuing Lender shall be required to be returned by such Issuing Lender,
such L/C Participant shall return to the Administrative Agent for the account of
such Issuing Lender (and thereafter the Administrative Agent shall promptly
return to such Issuing Lender) the portion thereof previously distributed by
such Issuing Lender.

4.5 Reimbursement Obligation of the Borrower. The Borrower agrees to reimburse
each Issuing Lender, on each date on which such Issuing Lender notifies the
Borrower of the date and amount of a draft presented under any Letter of Credit
and paid by such Issuing Lender, for the amount of (a) such draft so paid and
(b) any taxes, fees, charges or other costs or expenses incurred by such Issuing
Lender in connection with such payment (the amounts described in the foregoing
clauses (a) and (b) in respect of any drawing, collectively, the “Payment
Amount”). Each such payment shall be made to such Issuing Lender at its address
for notices specified herein in lawful money of the United States of America and
in immediately available funds. Interest shall be payable on each Payment Amount
from the date of the applicable drawing until payment in full at the rate set
forth in (i) until the second Business Day following the date of the applicable
drawing, Section 2.13(b) and (ii) thereafter, Section 2.13(c). Each drawing
under any Letter of Credit shall (unless an event of the type described in
clause (i) or (ii) of Section 8.1(f) shall have occurred and be continuing with
respect to the Borrower, in which case the procedures specified in Section 3.4
for funding by L/C Participants shall apply) constitute a request by the
Borrower to the Administrative Agent for a borrowing pursuant to Section 2.2 of
Base Rate Loans (or, at the option of the Administrative Agent and any Swing
Line Lender in its sole discretion, a borrowing pursuant to Section 2.4 of Swing
Line Loans) in the amount of such drawing. The Borrowing Date with respect to
such borrowing shall be the first date on which a borrowing of Revolving Credit
Loans (or, if applicable, Swing Line Loans) could be made, pursuant to
Section 2.2 (or, if applicable, Section 2.4), if the Administrative Agent had
received a notice of such borrowing at the time the Administrative Agent
receives notice from the relevant Issuing Lender of such drawing under such
Letter of Credit.

4.6 Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against any Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with each Issuing Lender that such
Issuing Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other



--------------------------------------------------------------------------------

71
things, the validity or genuineness of documents or of any endorsements thereon,
even though such documents shall in fact prove to be invalid, fraudulent or
forged, or any dispute between or among the Borrower and any beneficiary of any
Letter of Credit or any other party to which such Letter of Credit may be
transferred or any claims whatsoever of the Borrower against any beneficiary of
such Letter of Credit or any such transferee. No Issuing Lender shall be liable
for any error, omission, interruption or delay in transmission, dispatch or
delivery of any message or advice, however transmitted, in connection with any
Letter of Credit, except for errors or omissions found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Issuing Lender. The
Borrower agrees that any action taken or omitted by an Issuing Lender under or
in connection with any Letter of Credit issued by it or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct and
in accordance with the standards of care specified in the Uniform Commercial
Code of the State of New York, shall be binding on the Borrower and shall not
result in any liability of such Issuing Lender to the Borrower.

4.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the relevant Issuing Lender shall promptly notify the
Borrower and the Administrative Agent of the date and amount thereof. The
responsibility of the relevant Issuing Lender to the Borrower in connection with
any draft presented for payment under any Letter of Credit, in addition to any
payment obligation expressly provided for in such Letter of Credit issued by
such Issuing Lender, shall be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment appear on their face to be in conformity with such Letter of
Credit.

4.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.

4.9 Resignation of an Issuing Lender. Any Issuing Lender may resign upon
30 days’ notice to the Administrative Agent, the Lenders and the Borrower. In
the event of any such resignation, the Borrower shall be entitled to appoint
from among the Lenders a successor Issuing Lender hereunder by written agreement
among the Borrower, the Administrative Agent, the resigning Issuing Lender
(provided that the resigning Issuing Lender shall not be required to execute or
deliver any written agreement if the resigning Issuing Lender has no Letters of
Credit or Reimbursement Obligations outstanding), provided that, the failure by
the Borrower to appoint a successor shall not affect the resignation of such
Issuing Lender. On the date of effectiveness of such resignation, the Borrower
shall pay all accrued and unpaid fees to the resigning Issuing Lender pursuant
to Section 3.3. Any Issuing Lender resigning hereunder, (i) shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Lender set forth in this Agreement and the other Loan Documents with respect to
Letters of Credit issued by it prior to such resignation, including the right to
require the Lenders to make Loans pursuant to Section 3.5 or to purchase
participations in outstanding Letters of Credit pursuant to Section 3.4, but,
after receipt by the Administrative Agent, the Lenders and the Borrower of
notice of resignation from such Issuing Lender, such Issuing Lender shall not be
required, and shall be discharged from its obligations, to issue additional
Letters of Credit or extend or increase the amount of Letters of Credit then
outstanding, without affecting its rights and obligations with respect to
Letters of Credit previously issued by it and (ii) the provisions of
Sections 2.17, 2.18 and 10.5 shall inure to its benefit as to any actions taken
or omitted to be



--------------------------------------------------------------------------------

72
taken by it while it was an Issuing Lender under this Agreement. Upon the
appointment of a successor Issuing Lender, (a) such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
resigning Issuing Lender and (b) the successor Issuing Lender shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
such resigning Issuing Lender. In the event that the Borrower does not appoint a
successor Issuing Lender to replace a resigning Issuing Lender, on the effective
date of such resigning Issuing Lender’s resignation, (x) such Issuing Lender’s
L/C Commitment shall automatically terminate and (y) the L/C Sublimit shall
automatically be reduced by an amount equal to such Issuing Lender’s L/C
Commitment until the Borrower appoints a successor Issuing Lender, if any, in
accordance with this Section 3.9, provided that, the aggregate L/C Commitments
of all Issuing Lenders shall not exceed the L/C Sublimit. The Administrative
Agent shall notify the Revolving Credit Lenders of any such resignation or
replacement of an Issuing Lender.

SECTION 5 REPRESENTATIONS AND WARRANTIES
To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, the REIT and the
Borrower hereby jointly and severally represent and warrant to each Agent and
each Lender that:

5.1 Financial Condition (%3) The unaudited pro forma consolidated balance sheet
of the REIT and its consolidated Subsidiaries as at September 30, 2015
(including the notes thereto) (the “Pro Forma Balance Sheet”), copies of which
have heretofore been furnished to each Lender, has been prepared giving effect
(as if such events had occurred on such date) to (i) the Loans to be made on the
Effective Date and the use of proceeds thereof and (ii) the payment of fees and
expenses in connection with the foregoing. The Pro Forma Balance Sheet has been
prepared based on the best information available to the REIT as of the date of
delivery thereof, and presents fairly on a pro forma basis the estimated
financial position of the REIT and its consolidated Subsidiaries as at
September 30, 2015, assuming that the events specified in the preceding sentence
had actually occurred at such date.
(a) [Intentionally omitted].
(b) The audited consolidated balance sheets of the REIT as at December 31, 2013
and December 31, 2014, and the related consolidated statements of income and of
cash flows for the fiscal years ended on such dates, reported on by and
accompanied by an unqualified report from PricewaterhouseCoopers, copies of
which have heretofore been furnished to each Lender, present fairly the
consolidated financial condition of the REIT and its consolidated Subsidiaries
as at such date, and the consolidated results of its operations and its
consolidated cash flows for the respective fiscal years then ended. The
unaudited consolidated balance sheet of the REIT and its consolidated
Subsidiaries as at September 30, 2015, and the related unaudited consolidated
statements of income and cash flows for the nine-month period ended on such
date, copies of which have heretofore been furnished to each Lender, present
fairly the consolidated financial condition of the REIT and its consolidated
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the nine-month period then ended (subject to
normal year-end audit adjustments).




--------------------------------------------------------------------------------

73
(c) The unaudited operating statements for each Borrowing Base Property for the
fiscal years ended December 31, 2012, December 31, 2013 and December 31, 2014,
copies of which have heretofore been furnished to each Lender, present fairly
the operating cash flow of each Borrowing Base Property for the respective
fiscal years then ended. The unaudited operating statements for each Borrowing
Base Property for the nine-month period ended September 30, 2015, copies of
which have heretofore been furnished to each Lender, presents fairly the
operating cash flow of each Borrowing Base Property for the nine-month period
ended on such date.
(d) All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with the Uniform System of Accounts
and reconciled in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the aforementioned firm of accountants
and disclosed therein). The Group Members do not have any material Guarantee
Obligations, contingent liabilities and liabilities for taxes, or any long-term
Leases or unusual forward or long-term commitments, including, without
limitation, any interest rate or foreign currency swap or exchange transaction
or other obligation in respect of derivatives, that are not reflected in the
most recent financial statements referred to in this paragraph. During the
period from December 31, 2014 to and including the date hereof there has been no
Disposition by the REIT and its Subsidiaries of any material part of its
business or Property.

5.2 No Change. Since December 31, 2014 there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

5.3 Corporate Existence; Compliance with Law.   Each of the Group Members (i) is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (ii) has the corporate power and authority,
and the legal right and all requisite governmental licenses, authorizations,
consents and approvals to own and operate its Property, to lease the Property it
operates as lessee and to conduct the business in which it is currently engaged,
(iii) is duly qualified as a foreign corporation or other organization and in
good standing under the laws of each jurisdiction where its ownership, lease or
operation of Property or the conduct of its business requires such qualification
and (iv) is in compliance with all Requirements of Law, except in the case of
clauses (iii) and (iv) to the extent that the failure to so qualify or comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(a) All material certifications, permits, licenses and approvals, including
without limitation, certificates of completion and occupancy permits and any
applicable liquor license and hospitality license required for the legal use,
occupancy and operation of each Borrowing Base Property as a hotel
(collectively, the “Hotel Licenses”), have been obtained and are in full force
and effect. Each Group Member is in compliance in all material respects with all
Hotel Licenses, and no event (including, without limitation, any material
violation of any law, rule or regulation) has occurred which would reasonably
likely lead to the revocation or termination of any Hotel License or the
imposition of any material restriction thereon. The Hotel Licenses listed on
Schedule 4.3(b) constitute all Hotel Licenses of the Borrowing Base Group
Members. The use being made of each Borrowing Base Property is in conformity
with the certificate of occupancy issued for such Borrowing Base Property.





--------------------------------------------------------------------------------

74
5.4 Corporate Power; Authorization; Enforceable Obligations. Each Loan Party has
the corporate or other power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and, in the case
of the Borrower, to borrow hereunder. Each Loan Party has taken all necessary
corporate or other action to authorize the execution, delivery and performance
of the Loan Documents to which it is a party and, in the case of the Borrower,
to authorize the borrowings on the terms and conditions of this Agreement. No
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the borrowings hereunder or the execution, delivery,
performance, validity or enforceability of this Agreement or any of the other
Loan Documents, except consents, authorizations, filings and notices described
in Schedule 4.4, which consents, authorizations, filings and notices have been
obtained or made and are in full force and effect. Each Loan Document has been
duly executed and delivered on behalf of each Loan Party that is a party
thereto. This Agreement constitutes, and each other Loan Document upon execution
will constitute, a legal, valid and binding obligation of each Loan Party that
is a party thereto, enforceable against each such Loan Party in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

5.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of any Group Member and will not result in,
or require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation. No Requirement of Law or Contractual Obligation
applicable to any Group Member could reasonably be expected to have a Material
Adverse Effect.

5.6 No Material Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the REIT or the Borrower, threatened by or against any Group Member or
against any of their respective properties or revenues (a) with respect to any
of the Loan Documents or any of the transactions contemplated hereby or thereby,
or (b) that could reasonably be expected to have a Material Adverse Effect.

5.7 No Default. None of the Group Members is in default under or with respect to
any of its Contractual Obligations in any respect that could reasonably be
expected to have a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing.

5.8 Ownership of Property; Liens.   Each of the Group Members has good record
and marketable title, and with respect to the Borrowing Base Properties, title
in fee simple to, or a valid leasehold interest in, all its Real Property, and
good title to, or a valid leasehold interest in, all its other Property, and
none of such Property is subject to any Lien except as permitted by Section 7.3.
Such Liens in the aggregate do not materially and adversely affect the value,
operation or use of the applicable Real Property (as currently used) or the
Borrower’s ability to repay the Loans.




--------------------------------------------------------------------------------

75
(a) (i) No Loan Party has received written notice of the assertion of any
material valid claim by anyone adverse to any such Loan Party’s ownership or
leasehold rights in and to any Borrowing Base Property and (ii) no Person has an
option or right of first refusal to purchase all or part of any Borrowing Base
Property or any interest therein which has not been waived (except as disclosed
in writing and approved by the Required Lenders).

5.9 Intellectual Property. Each of the Group Members owns, or is licensed to
use, all Intellectual Property necessary for the conduct of its business as
currently conducted. No material claim has been asserted and is pending by any
Person challenging or questioning the use of any Intellectual Property or the
validity or effectiveness of any Intellectual Property, nor does the REIT or the
Borrower know of any valid basis for any such claim. The use of Intellectual
Property by the Group Members does not infringe on the rights of any Person in
any material respect.

5.10 Taxes. Each of the Group Members has filed or caused to be filed all
Federal, state and other material tax returns that are required to be filed and
has paid all taxes shown to be due and payable on said returns or on any
assessments made against it or any of its Property and all other taxes, fees or
other charges imposed on it or any of its Property by any Governmental Authority
(other than any taxes the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with the Uniform System of Accounts and reconciled in
accordance with GAAP have been provided on the books of the applicable Group
Member, as the case may be); and no tax Lien has been filed, and, to the
knowledge of the REIT and the Borrower, no claim is being asserted, with respect
to any such tax, fee or other charge.



5.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used for “purchasing” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect or for any purpose
that violates the provisions of the Regulations of the Board. If requested by
any Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1 referred to in
Regulation U.

5.12 Labor Matters. There are no strikes or other labor disputes against any
Group Member or involving the operations of the Borrowing Base Properties
pending or, to the knowledge of the REIT or the Borrower, threatened that
(individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect. Hours worked by and payments made to employees of the
Group Members and to employees of any Qualified Manager who are principally
involved in the operations of any of the Borrowing Base Properties (the “Hotel
Employees”) have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters that (individually
or in the aggregate) could reasonably be expected to have a Material Adverse
Effect. All payments due from the Group Members on account of employee health
and welfare insurance, including payments in respect of the Hotel Employees,
that (individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect if not paid have been paid or accrued as a liability on
the books of the Group Members.





--------------------------------------------------------------------------------

76
5.13 ERISA. Neither a Reportable Event nor a failure to meet the minimum funding
standards and benefit limitations of Section 412, 430 or 436 of the Code with
respect to any Single Employer Plan (whether or not waived) has occurred during
the period of ownership of any of the Borrowing Base Properties by a Group
Member or Affiliate, and each Plan has complied in all material respects with
the applicable provisions of ERISA and the Code. No termination of a Single
Employer Plan has occurred, and no Lien in favor of the PBGC or a Plan has
arisen, during such five-year period. Neither the Borrower nor any Commonly
Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a material liability under ERISA, and neither the Borrower nor any Commonly
Controlled Entity would become subject to any material liability under ERISA if
the Borrower or any such Commonly Controlled Entity were to withdraw completely
from all Multiemployer Plans as of the valuation date most closely preceding the
date on which this representation is made or deemed made. No such Multiemployer
Plan is in Reorganization or, to the knowledge of Borrower or any Commonly
Controlled Entity, Insolvent.

5.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to incur Indebtedness.

5.15 Subsidiaries.   The Subsidiaries listed on Schedule 4.15 constitute all the
Subsidiaries of the REIT on the Effective Date. Schedule 4.15 sets forth as of
the Effective Date the name and jurisdiction of incorporation, formation or
organization, as applicable, of each Subsidiary and, as to each Subsidiary, the
percentage of each class of Capital Stock owned by each Group Member.
(a) There are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than stock options granted to employees
or directors and directors’ qualifying shares) of any nature relating to any
Capital Stock of any Group Member, except as disclosed on Schedule 4.15.

5.16 Use of Proceeds. The proceeds of the Revolving Credit Loans on the
Effective Date shall be used to refinance the Existing Credit Agreement and to
pay related fees and expenses. The proceeds of the Revolving Credit Loans, the
Swing Line Loans and the Letters of Credit after the Effective Date shall be
used for general corporate purposes, including to refinance existing
indebtedness, and funding acquisitions, redevelopment and expansion.

5.17 Environmental Matters. Other than exceptions to any of the following that
could not, individually or in the aggregate, reasonably be expected to result in
the payment of a Material Environmental Amount:
(a) Each of the Group Members and all Real Property and facilities owned,
leased, or otherwise operated by them: (i) is, and within the period of all
applicable statutes of limitation has been to the knowledge of the Borrower, in
compliance with all applicable Environmental Laws; (ii) holds or as applicable
is covered by all Environmental Permits (each of which is in full force and
effect) required for its current or intended operations; (iii) is, and within
the period of all applicable statutes of limitation has been, in compliance with
all applicable Environmental Permits; and (iv) to



--------------------------------------------------------------------------------

77
the extent within the control of the Borrower and its Subsidiaries: each of such
Environmental Permits will be timely renewed and complied with and additional
Environmental Permits that may be required will be timely obtained and complied
with, without material expense; and compliance with any Environmental Law that
is or is expected to become applicable to it will be timely attained and
maintained, without material expense.
(b) Materials of Environmental Concern are not present at, on, under, in, or
about any Real Property or facilities now or formerly owned, leased or operated
by any Group Member, or at any other location (including, without limitation,
any location to which Materials of Environmental Concern have been sent for
re-use or recycling or for treatment, storage, or disposal) which could
reasonably be expected to (i) give rise to liability of any Group Member under
any applicable Environmental Law or otherwise result in costs to any Group
Member, or (ii) interfere with the Borrower’s or any of its Subsidiaries’
continued operations, or (iii) impair the fair saleable value of any Real
Property owned or leased by any Group Member.
(c) There is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) under or relating to any Environmental
Law to which any Group Member is, or to the knowledge of any Group Member will
be, named as a party that is pending or, to the knowledge of any Group Member,
threatened.
(d) No Group Member has received any notice of, or has any knowledge of, any
Environmental Claim or any completed, pending, or to the knowledge of any Group
Member, proposed or threatened investigation or inquiry concerning the presence
or release of any Materials of Environmental Concern at any Real Property or
facilities owned, leased, or otherwise operated by them.
(e) None of the Group Members has received any written request for information,
or been notified that it is a potentially responsible party under or relating to
the federal Comprehensive Environmental Response, Compensation, and Liability
Act or any similar Environmental Law, or with respect to any Materials of
Environmental Concern, or with respect to any Real Property or facilities owned,
leased, or otherwise operated by them.
(f) None of the Group Members, or as applicable any Real Property or facilities
owned, leased, or otherwise operated by them, has entered into or agreed to any
consent decree, order, or settlement or other agreement, or is subject to any
judgment, decree, or order or other agreement, in any judicial, administrative,
arbitral, or other forum for dispute resolution, relating to compliance with or
liability under any Environmental Law.
(g) None of the Group Members has expressly assumed or retained, by contract,
conduct or operation of law, any liabilities of any kind, fixed or contingent,
known or unknown, under any Environmental Law or with respect to any Materials
of Environmental Concern.




--------------------------------------------------------------------------------

78
(h) No Borrowing Base Properties or any other Real Property owned by or leased
to a Group Member is subject to any liens imposed pursuant to Environmental Law.

5.18 Accuracy of Information, etc. No statement or information contained in this
Agreement, any other Loan Document or any other document, certificate or
statement furnished to the Administrative Agent or the Lenders or any of them,
by or on behalf of any Loan Party for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents, contained as of the
date such statement, information, document or certificate was so furnished, any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements contained herein or therein not misleading. The
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Borrower to be reasonable at the time made, it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount. There is no fact known
to any Loan Party that could reasonably be expected to have a Material Adverse
Effect that has not been expressly disclosed herein, in the other Loan Documents
or in any other documents, certificates and statements furnished to the Agents
and the Lenders for use in connection with the transactions contemplated hereby
and by the other Loan Documents.

5.19 [Intentionally Omitted].

5.20 Solvency. Each Loan Party is, and after giving effect to the incurrence of
all Indebtedness and obligations being incurred in connection herewith and
therewith will be and will continue to be, Solvent.

5.21 [Intentionally Omitted].

5.22 REIT Status; Borrower Tax Status. The REIT has been organized and operated
in a manner that has allowed it to qualify for REIT Status commencing with its
taxable year ending December 31, 2010 and it will meet the requirements for REIT
Status. The Borrower is not an association taxable as a corporation under the
Code.

5.23 Insurance. The Group Members obtained and has delivered to the
Administrative Agent certified copies of insurance certificates reflecting the
insurance coverages, amounts and other requirements for insurance policies set
forth in this Agreement. No claims have been made under any such policies, and
no Person, including the Group Members, has done, by act or omission, anything
which would impair the coverage of any such policies.

5.24 Casualty; Condemnation.   No material Condemnation has been commenced or,
to the REIT’s or the Borrower’s knowledge, is contemplated with respect to all
or any part of any Borrowing Base Property or for the relocation of roadways
providing material access to any Borrowing Base Property, other than any
Condemnation with respect to a Borrowing Base Property for which the
Administrative Agent shall have received notice in accordance with Section 6.7;
and the Borrowing Base Properties are not the subject of any adverse zoning
proceeding, except as could not reasonably be expected to cause a Material
Adverse Effect.
(a) No material Casualty has occurred with respect to all or any part of any
Borrowing Base Property, other than any Casualty with respect to a Borrowing
Base Property for



--------------------------------------------------------------------------------

79
which the Administrative Agent shall have received notice in accordance with
Section 6.7 and the Improvements on any Borrowing Base Property have not been
damaged (ordinary wear and tear excepted) and not repaired, except as could not
reasonably be expected to cause a Material Property Event.

5.25 Compliance with Anti-Terrorism, Embargo and Anti-Money Laundering Laws.
  No Group Member or REIT Controlled Affiliate has, directly or indirectly
(i) engaged in business dealings with any party listed on the Specially
Designated Nationals List or other similar lists maintained by OFAC, or in any
related Executive Order issued by the President, (ii) conducted business
dealings with a party subject to sanctions administered by OFAC or (iii) derived
income from business dealings with a party subject to sanctions administered by
OFAC.
(a) No Group Member or REIT Controlled Affiliate has derived any of its assets
in violation of the anti-money laundering or anti-terrorism laws or regulations
of the United States, including but not limited to the USA PATRIOT Act, the
Money Laundering Control Act, the Bank Secrecy Act and any related Executive
Order issued by the President.
(b) No Group Member or REIT Controlled Affiliate has failed to comply with
applicable anti-bribery and anti-corruption laws and regulations (including the
FCPA), including failing to comply in any manner that may result in the
forfeiture of any Borrowing Base Property or the proceeds of the Loans or a
claim of forfeiture of any Borrowing Base Property or the proceeds of the Loans.

5.26 Property Condition. Except as could not reasonably be expected to have a
Material Adverse Effect, (a) all Borrowing Base Properties comply with all
Requirements of Law, including all subdivision and platting requirements,
without reliance on any adjoining or neighboring property; (b) the Improvements
on each Borrowing Base Property comply with all Requirements of Law regarding
access and facilities for handicapped or disabled persons; (c) no Group Member
has directly or indirectly conveyed, assigned, or otherwise disposed of, or
transferred (or agreed to do so) any development rights, air rights, or other
similar rights, privileges, or attributes with respect to any Borrowing Base
Properties, including those arising under any zoning or property use ordinance
or other Requirements of Law; (d) all utility services necessary for the use of
the Borrowing Base Properties and the Improvements thereon and the operation
thereof for their intended purpose are available at the Borrowing Base Property;
(e) except as otherwise permitted in the Loan Documents, no Group Member has
made any contract or arrangement of any kind the performance of which by the
other party thereto would give rise to Liens on the Borrowing Base Properties;
(f) no Borrowing Base Property is part of a larger tract of Real Property owned
by the Borrower or any other Group Member or otherwise included under any unity
of title or similar covenant with other Real Property not owned by a Loan Party
and each Borrowing Base Property constitutes a separate tax lot or lots with a
separate tax assessment or assessments for such Borrowing Base Property and the
Improvements thereon, independent of those for any other Real Property or
improvements; (g) the current and anticipated use of the Borrowing Base
Properties complies in all material respects with all applicable zoning
ordinances, regulations, certificates of occupancy issued for the Borrowing Base
Properties and restrictive covenants affecting the Borrowing Base Properties
without the existence of any variance, non-complying use, nonconforming use, or
other special exception, all



--------------------------------------------------------------------------------

80
use restrictions of any Governmental Authority having jurisdiction have been
satisfied, and no violation of any Requirements of Law or regulation exists with
respect thereto; (h) all certifications, permits, licenses and approvals,
including without limitation, certificates of completion and occupancy permits,
required for the legal use, occupancy and operation of the Borrowing Base
Properties have been obtained and are in full force and effect; and (i) the
Borrowing Base Properties, including, without limitation, all buildings,
improvements, parking facilities, sidewalks, storm drainage systems, roofs,
plumbing systems, HVAC systems, fire protection systems, electrical systems,
equipment, elevators, exterior sidings and doors, landscaping, irrigation
systems and all structural components, are in good condition, order and repair
in all material respects; there exists no structural or other material defects
or damages in the Borrowing Base Properties, whether latent or otherwise, and
Borrower has not received notice from any insurance company or bonding company
of any defects or inadequacies in the Borrowing Base Properties, or any part
thereof, which would adversely affect the insurability of the same or cause the
imposition of extraordinary premiums or charges thereon or of any termination or
threatened termination of any policy of insurance or bond.

5.27 Management Agreements; Franchise Agreements. Each Management Agreement and
Franchise Agreement with respect to a Borrowing Base Property is in full force
and effect, there is no default thereunder by any party thereto and no event has
occurred that, with the passage of time or giving of notice, would constitute a
default thereunder.

5.28 Operating Leases. Each Operating Lease with respect to a Borrowing Base
Property is in full force and effect, and there is no default thereunder by any
party thereto and no event has occurred that, with the passage of time or giving
of notice, would constitute a default thereunder.

5.29 Acceptable Leases. Each applicable Loan Party has delivered true, correct
and complete copies of each Acceptable Lease, together with all related
agreements, to the Administrative Agent.

SECTION 6 CONDITIONS PRECEDENT

6.1 Conditions to Effectiveness. The conditions to the effectiveness of the
amendment and restatement of the Existing Credit Agreement in the form of this
Agreement are set forth in Section 3 of the 2018 Amendment Agreement.

6.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it hereunder on any date
(including, without limitation, its initial extension of credit) is subject to
the satisfaction of the following conditions precedent:
(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date, provided that, (x) to the extent that any such representation or
warranty relates to a specific earlier date, they shall be true and correct as
of such earlier date, (y) to the extent that such representation or warranty
relates to a Borrowing Base Property being removed from the Borrowing Base, the
representation and warranties shall be true and correct without regard to such
removed Borrowing Base Property and (z) to the extent that any such
representation and warranty that is qualified as to “materiality”, “Material
Adverse



--------------------------------------------------------------------------------

81
Effect” or similar language shall be true and correct in all respects on such
respective dates.
(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
(c) Borrowing Base Certificate. The Administrative Agent shall have received and
be satisfied in all respects with, a completed Borrowing Base Certificate as of
the last day of the fiscal quarter for which financial statements are available
and signed by a Principal Financial Officer.
Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

6.3 Conditions to the Addition of a Borrowing Base Property.   The Borrower may
request the addition of any Real Property as a Borrowing Base Property by
submitting a request in writing to the Administrative Agent which request shall
instruct and authorize the Administrative Agent to obtain the Third Party
Reports for such Real Property (at the Borrower’s sole cost and expense). Each
such written request shall be accompanied by the Preliminary Diligence Materials
for such Real Property.
(a) The addition of any Real Property to the Borrowing Base pursuant to a
request submitted pursuant to Section 5.3(a) shall be subject to the
satisfaction of each of the following conditions:
(i) the Administrative Agent shall have received each of the Preliminary
Diligence Materials and final Third Party Reports for such Real Property no
later than the date that is 30 days after the date of the Borrower’s written
request delivered pursuant to Section 5.3(a) with respect to such Real Property,
(ii) such Real Property shall be an Eligible Borrowing Base Property and the
Borrower shall have delivered to the Administrative Agent each of the applicable
documents described in clause (h) of the definition of “Eligible Borrowing Base
Property” no later than the date that is 30 days after the date of the
Borrower’s written request delivered pursuant to Section 5.3(a) with respect to
such Real Property; and
(iii) subject to Section 5.3(c), the Supermajority Lenders shall have approved
the addition of such Real Property to the Borrowing Base.
For the avoidance of doubt, in the event that the Borrower has failed to deliver
the Preliminary Diligence Materials, the final Third Party Reports and all other
documentation required to be delivered pursuant to clause (h) of the definition
of “Eligible Borrowing Base Property” for such Real Property on or prior to the
date that is 30 days after the date of the Borrower’s written



--------------------------------------------------------------------------------

82
request delivered pursuant to Section 5.3(a) with respect to such Real Property,
the Administrative Agent may in its sole discretion require that the Borrower
update any of such documents prior to submitting the request to the Lenders for
approval.
(b) Upon receipt by the Administrative Agent of the Preliminary Diligence
Materials, the final Third Party Reports and all other documentation required to
be delivered pursuant to clause (h) of the definition of “Eligible Borrowing
Base Property” for such Real Property from the Borrower, the Administrative
Agent shall promptly distribute such materials to the Lenders (which
distribution may be effected by posting such materials to an Intralinks or
SyndTrak workspace), together with a request that the Lenders approve the
addition of such Real Property to the Borrowing Base (the “Approval Request
Date”). If the Administrative Agent does not receive a written notice from a
Lender objecting to the inclusion of such Real Property as a Borrowing Base
Property on or prior to the date that is five Business Days after the Approval
Request Date, such Lender shall be deemed to have approved the inclusion of such
Real Property as a Borrowing Base Property.
(c) Upon the effectiveness of any new Real Property added as a Borrowing Base
Property, the Borrower may deliver to the Administrative Agent an updated
Borrowing Base Certificate giving pro forma effect to such new Borrowing Base
Property as of the date of the most recent Borrowing Base Certificate previously
delivered pursuant to Sections 5.2(c), 5.3, 5.4 and 6.12.

6.4 Conditions to the Release of a Borrowing Base Property. The release of any
Borrowing Base Property at the written request of the Borrower delivered to the
Administrative Agent shall be subject to the satisfaction of each of the
following conditions:
(a) the aggregate number of Borrowing Base Properties shall not be less than
eight after giving effect to the release of such Real Property from the
Borrowing Base;
(b) [intentionally omitted];
(c) no Default or Event of Default shall have occurred and be continuing on such
date immediately prior to or after giving effect to the release of such Real
Property from the Borrowing Base;
(d) the Administrative Agent shall have received a certificate of a Principal
Financial Officer (x) certifying that after giving pro forma effect to the
release of such Real Property from the Borrowing Base, the Total Revolving
Extensions of Credit shall not exceed the Maximum Facility Availability and
(y) containing all information and calculations necessary, after giving pro
forma effect to the release of such Real Property from the Borrowing Base, for
determining pro forma compliance with the provisions of Section 7.1 hereof;
(e) the removal occurs in connection with either (x) a sale, financing or other
transaction involving the Borrowing Base Property being removed from the
Borrowing Base or (y) a transaction undertaken by the Borrower pursuant to which
the removal of the Borrowing Base Property is necessary or advisable to
facilitate such transaction;




--------------------------------------------------------------------------------

83
(f) all representations and warranties in the Loan Documents are true and
accurate in all material respects at the time of such release and immediately
after giving effect to such release, (x) to the extent that any such
representation or warranty relates to a specific earlier date, they shall be
true and correct as of such earlier date, (y) to the extent that such
representation or warranty relates to a Borrowing Base Property being removed
from the Borrowing Base, the representation and warranties shall be true and
correct without regard to such removed Borrowing Base Property, and (z) any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such respective dates; and
(g) the Administrative Agent shall have received an updated Borrowing Base
Certificate giving pro forma affect to the release of such Borrowing Base
Property from the Borrowing Base as of the date of the most recent Borrowing
Base Certificate previously delivered pursuant to Sections 5.2(c), 5.3, 5.4 and
6.12.

SECTION 7 AFFIRMATIVE COVENANTS
The REIT and the Borrower hereby jointly and severally agree that, so long as
the Revolving Credit Commitments remain in effect, any Letter of Credit remains
outstanding or any Loan or other amount is owing to any Lender or any Agent
hereunder, each of the REIT and the Borrower shall and shall cause each of its
Subsidiaries to:

7.1 Financial Statements. Furnish to each Agent and each Lender:
(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the REIT, a copy of the audited consolidated balance sheet of the
REIT and its consolidated Subsidiaries as at the end of such year and the
related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures as of the end
of such year and for the previous year, reported on without a “going concern” or
like qualification or exception, or qualification arising out of the scope of
the audit, by PricewaterhouseCoopers or other independent certified public
accountants of nationally recognized standing;
(b) as soon as available, but in any event within 90 days after the end of each
fiscal year of the REIT, a copy of the unaudited operating statement for each
Borrowing Base Property for such year, setting forth in each case in comparative
form the figures as of the end of such year and for the previous year;
(c) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the REIT,
the unaudited consolidated balance sheet of the REIT and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income and of cash flows for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures as of the end of such quarter and for
the corresponding period in the previous year, certified by a Responsible
Officer as being fairly stated in all material respects (subject to normal
year-end audit adjustments); and




--------------------------------------------------------------------------------

84
(d) as soon as available, but in any event within 45 days after the end of each
of the first three quarterly periods of each fiscal year of the REIT, a copy of
the unaudited operating statement for each Borrowing Base Property for such
quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures as of the end of such
quarter and for the corresponding period in the previous year;
all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with the
Uniform System of Accounts and reconciled in accordance with GAAP applied
consistently throughout the periods reflected therein and with prior periods
(except as approved by such accountants or officer, as the case may be, and
disclosed therein).

7.2 Certificates; Other Information. Furnish to each Agent and each Lender, or,
in the case of clause (h), to the relevant Lender:
(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate (it being understood that such
certificate shall be limited to the items that independent certified public
accountants are permitted to cover in such certificates pursuant to their
professional standards and customs of the profession);
(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of such Responsible Officer’s knowledge, each Loan Party during such period
has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) a Compliance
Certificate containing all information and calculations necessary for
determining compliance by the Group Members with the provisions of this
Agreement referred to therein as of the last day of the fiscal quarter or fiscal
year of the REIT, as the case may be;
(c) as soon as available, and in any event no later than 60 days after the end
of each fiscal year of the REIT, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
REIT and its consolidated Subsidiaries as of the end of the following fiscal
year, and the related consolidated statements of projected cash flow, projected
changes in financial position and projected income and a description of the
underlying assumptions applicable thereto), and, as soon as available,
significant revisions, if any, of such budget and projections with respect to
such fiscal year (collectively, the “Projections”), which Projections shall in
each case be accompanied by a certificate of a Responsible Officer stating that
such Projections are based on reasonable estimates, information and assumptions
and that such Responsible



--------------------------------------------------------------------------------

85
Officer has no reason to believe that such Projections are incorrect or
misleading in any material respect;
(d) within 60 days after the end of each fiscal quarter of the Borrower, a
narrative discussion and analysis of the financial condition and results of
operations of the REIT and its Subsidiaries for such fiscal quarter and for the
period from the beginning of the then current fiscal year to the end of such
fiscal quarter, as compared to the portion of the Projections covering such
periods and to the comparable periods of the previous year;
(e) (i) within five days after the same are sent, copies, including copies sent
electronically, of all financial statements and reports that the REIT or the
Borrower sends to the holders of any class of its debt securities or public
equity securities and, within five days after the same are filed, copies of all
financial statements and reports that the REIT or the Borrower may make to, or
file with, the SEC; and (ii) within five days after the receipt thereof, copies
of all correspondence received from the SEC concerning any material
investigation or inquiry regarding financial or other operational results of any
Group Member;
(f) on or before the date which is 45 days after the end of each fiscal quarter
of the Borrower, (i) the most current STAR Reports for each of the immediately
preceding three consecutive months ending during such quarter in the form then
available to the Borrower reflecting market penetration and relevant hotel
properties competing with each Borrowing Base Property and (ii) occupancy
statistics for the Borrowing Base Properties on a combined basis as well as for
each individual Borrowing Base Property, including Average Daily Rate, Occupancy
Rate and RevPAR;
(g) at the request of the Administrative Agent, the Borrower shall execute a
certificate in form satisfactory to the Administrative Agent listing the trade
names under which the Loan Parties intend to operate each Borrowing Base
Property, and representing and warranting that the Loan Parties do business
under no other trade name with respect to such Borrowing Base Property; and
(h) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.

7.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with the Uniform System of Accounts and reconciled in accordance
with GAAP with respect thereto have been provided on the books of the relevant
Group Member.

7.4 Conduct of Business and Maintenance of Existence; Compliance; Hotel
Licenses. (%3)(i) Preserve, renew and keep in full force and effect its
organizational existence and (ii) take all reasonable action to maintain all
rights, privileges and franchises necessary or desirable in the normal conduct
of its business, except, in each case, as otherwise permitted by Section 7.4 and
except, in the case of clause (ii) above, to the extent that failure to do so
could



--------------------------------------------------------------------------------

86
not reasonably be expected to have a Material Adverse Effect; (b) comply with
all Contractual Obligations and Requirements of Law, except to the extent that
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect; and (c) preserve and maintain all Hotel
Licenses necessary for the operation of each Borrowing Base Property as a hotel
with related retail uses.

7.5 Maintenance of Property; Insurance. (i)  Maintain, preserve and protect all
of its material Property and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(ii) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; (iii) use the standard of care typical in the industry
in the operation and maintenance of its facilities; and (iv) keep the Borrowing
Base Properties in good order, repair, operating condition, and appearance,
causing all necessary repairs, renewals, replacements, additions, and
improvements to be promptly made, and not allow any of the Borrowing Base
Properties to be misused, abused or wasted or to deteriorate (ordinary wear and
tear excepted).
(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its existence, rights, licenses, permits and franchises
and comply with all Requirements of Law applicable to the Loan Parties and the
Borrowing Base Properties (and the Improvements thereon and the use thereof),
including, without limitation, building and zoning ordinances and codes and
certificates of occupancy. There shall never be committed by any Group Member,
and neither the REIT nor the Borrower shall permit any other Person in occupancy
of or involved with the operation or use of the Borrowing Base Properties to
commit any act or omission affording the federal government or any state or
local government the right of forfeiture against any Borrowing Base Property or
any part thereof or any monies paid in performance of any Loan Party’s
obligations under any of the Loan Documents. Each of the REIT and the Borrower
hereby covenants and agrees not to commit, permit or suffer to exist any act or
omission affording such right of forfeiture. Each of the REIT and the Borrower
shall at all times maintain, preserve and protect all franchises and trade names
and preserve all the remainder of its property used or useful in the conduct of
its business.
(b) Obtain and maintain, or cause to be maintained, insurance for the Group
Members and the Borrowing Base Properties providing at least the following
coverages:
(i) property insurance with respect to all insurable property, against loss or
damage by fire, lightning, windstorm, explosion, hail, tornado and such
additional hazards as are presently included in special form (also known as
“all-risk”) coverage and against any and all acts of terrorism and such other
insurable hazards as the Administrative Agent may require, (A) in an amount
equal to 100% of the full replacement cost (the “Full Replacement Cost”) which
for purposes of this Agreement shall mean actual replacement value (exclusive of
costs of excavations, foundations, underground utilities and footings) with a
waiver of depreciation; (B) containing an agreed value coverage waiving all
co-insurance provisions; (C) providing for no deductible in excess of $25,000
for all such insurance coverage; provided, however, with respect to named
windstorm,



--------------------------------------------------------------------------------

87
earthquake, flood and terrorism coverage, providing for a deductible
satisfactory to the Administrative Agent in its sole discretion; and (D) if any
of the Borrowing Base Properties or the use of the Borrowing Base Properties
shall at any time constitute legal non-conforming structures or uses, coverage
for loss due to operation of law in an amount equal to the Full Replacement
Cost, coverage for demolition costs and coverage for increased costs of
construction. In addition, the Borrower shall obtain: (y) if any portion of any
Borrowing Base Property is currently or at any time in the future located in a
federally designated “special flood hazard area”, flood hazard insurance in an
amount equal to the lesser of (1) the outstanding amount of the Obligations or
(2) the maximum amount of such insurance available under the National Flood
Insurance Act of 1968, the Flood Disaster Protection Act of 1973 or the National
Flood Insurance Reform Act of 1994, as each may be amended from time to time or
such greater amount as the Administrative Agent shall require, and
(z) earthquake insurance in amounts and in form and substance satisfactory to
the Administrative Agent in the event the Borrowing Base Property is located in
an area with a high degree of seismic activity; provided that the insurance
pursuant to clauses (y) and (z) hereof shall be on terms consistent with the
comprehensive all risk insurance policy required under this subsection (i);
(ii) business income or rental loss insurance (A) covering all risks required to
be covered by the insurance provided for in subsection (i) above; (B) in an
amount equal to 100% of the gross revenue less non-continuing expenses from the
operation of any Borrowing Base Property for a period of at least 18 months
after the date of the Casualty to such Borrowing Base Property; and
(C) containing an extended period of indemnity endorsement which provides that
after the physical loss to any Borrowing Base Property has been repaired, the
continued loss of income will be insured until such income either returns to the
same level it was at prior to the loss, or the expiration of 365 days from the
date that such Borrowing Base Property is repaired or replaced and operations
are resumed, whichever first occurs, and notwithstanding that the policy may
expire prior to the end of such period. The amount of such business income or
rental loss insurance shall be determined prior to the Effective Date and at
least once each year thereafter based on the Borrower’s reasonable estimate of
the gross revenues from the Property for the succeeding twelve month period;
(iii) at all times during which structural construction, repairs or alterations
are being made with respect to any Borrowing Base Property, and only if such
Borrowing Base Property coverage form does not otherwise apply, (A) owner’s
contingent or protective liability insurance, otherwise known as Owner
Contractor’s Protective Liability, covering claims not covered by or under the
terms or provisions of the below-mentioned commercial general liability
insurance policy and (B) the insurance provided for in subsection (i) above
written in a so-called builder’s risk completed value form (1) on a
non-reporting basis, (2) against all risks insured against pursuant to
subsection (i) above,



--------------------------------------------------------------------------------

88
(3) including permission to occupy any Borrowing Base Property and (4) with an
agreed amount endorsement waiving co-insurance provisions;
(iv) comprehensive boiler and machinery insurance, if steam boilers or other
pressure-fixed vessels are in operation, in amounts as shall be reasonably
required by the Administrative Agent on terms consistent with the commercial
property insurance policy required under subsection (i) above providing no
deductible in excess of $100,000;
(v) commercial general liability insurance against claims for personal injury,
bodily injury, death or property damage occurring upon, in or about any
Borrowing Base Property, such insurance (A) to be on the so-called “occurrence”
form with a combined limit of not less than $2,000,000.00 in the aggregate per
location and $1,000,000.00 per occurrence; (B) to continue at not less than the
aforesaid limit until required to be changed by the Administrative Agent in
writing by reason of changed economic conditions making such protection
inadequate and (C) to cover at least the following hazards: (1) premises and
operations; (2) products and completed operations on an “if any” basis;
(3) independent contractors; and (4) blanket contractual liability for all
written contracts;
(vi) automobile liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence of
$1,000,000.00;
(vii) worker’s compensation subject to the worker’s compensation laws of the
applicable state and employer’s liability with minimum limits per incident of
$1,000,000;
(viii) umbrella and excess liability insurance in an amount not less than
$25,000,000.00 per occurrence affording excess coverage on terms consistent with
the commercial general liability, employer liability and automobile liability
required under subsections (v), (vi) and (vii); and
(ix) upon 60 days’ written notice, such other reasonable insurance, including,
but not limited to, sinkhole or land subsidence insurance, and in such
reasonable amounts as Lender from time to time may reasonably request against
such other insurable hazards which at the time are commonly insured against for
property similar to the such Borrowing Base Property located in or around the
region in which the such Borrowing Base Property is located.
(c) All insurance provided for in Section 6.5(c) hereof, shall be obtained under
valid and enforceable policies (collectively, the “Policies” or in the singular,
the “Policy”), and shall be subject to the approval of the Administrative Agent
as to insurance companies, amounts, deductibles, loss payees (if other than
Group Members) and insureds. Unless approved by the Administrative Agent, the
Policies shall be issued by financially sound and responsible insurance
companies authorized to do business in the State and having a rating of “A:VII”
or



--------------------------------------------------------------------------------

89
better in the current Best’s Insurance Reports and a claims paying ability
rating of “A” or better by at least two of the Rating Agencies including,
(i) S&P, (ii) Fitch, and (iii) Moody’s.
(d) Any blanket insurance Policy shall specifically allocate to each Borrowing
Base Property the amount of coverage from time to time required hereunder and
shall otherwise provide the same protection as would a separate Policy insuring
only the Borrowing Base Property in compliance with the provisions of
Section 6.5(c) hereof.
(e) All Policies provided for or contemplated by Section 6.5(c) hereof, shall
name the Borrower as the insured.
(f) [Intentionally omitted].
(g) [Intentionally omitted].
(h) If any insurer which has issued a Policy required under this Section 6.5
becomes insolvent or is the subject of any petition, case, proceeding or other
action pursuant to any Debtor Relief Law, or if in the Administrative Agent’s
reasonable opinion the financial responsibility of such insurer is or becomes
inadequate, then the Borrower shall in each instance promptly upon its discovery
thereof or upon the request of the Administrative Agent therefor, promptly
obtain and deliver to the Administrative Agent a like policy (or, if and to the
extent permitted by the Administrative Agent, acceptable evidence of insurance)
issued by another insurer, which insurer and policy meet the requirements of
this Section 6.5.
(i) All certificates of insurance evidencing the Borrower’s compliance to the
insurance required under this Section 6.5 shall be delivered to the
Administrative Agent on or prior to the Effective Date, with all premiums fully
paid current and each renewal or substitute policy (or evidence of insurance)
shall be delivered to the Administrative Agent, at least ten days before the
termination of the policy it renews or replaces, with all premiums to be fully
paid current in the ordinary course.

7.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with the Uniform System of Accounts and reconciled in accordance with
GAAP and all Requirements of Law shall be made of all dealings and transactions
in relation to its business and activities and (b) permit representatives of any
Lender to visit and inspect any of its properties and examine and make abstracts
from any of its books and records at any reasonable time and as often as may
reasonably be desired and to discuss the business, operations, properties and
financial and other condition of the Group Members with officers and employees
of the Group Members and with its independent certified public accountants.

7.7 Notices. Promptly (unless otherwise specified below) give notice to the
Administrative Agent and each Lender of:
(a) the occurrence of any Default or Event of Default;
(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding which may exist at
any time



--------------------------------------------------------------------------------

90
between any Group Member and any Governmental Authority, that in either case, if
not cured or if adversely determined, as the case may be, could reasonably be
expected to have a Material Adverse Effect;
(c) any litigation or proceeding affecting any Group Member (i) in which the
aggregate actual or estimated liability of the Group Members is $5,000,000 or
more and not covered by insurance, (ii) in which injunctive or similar relief is
sought or (iii) which relates to any Loan Document;
(d) the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan;
(e) as soon as a Responsible Officer of any Group Member first obtains knowledge
thereof: (i) any Environmental Claim or other development, event, or condition
that, individually or in the aggregate with other developments, events or
conditions, could reasonably be expected to result in the payment by the Group
Members, in the aggregate, of a Material Environmental Amount; and (ii) any
notice that any governmental authority may deny any application for an
Environmental Permit sought by, or revoke or refuse to renew any Environmental
Permit held by, any Group Member, in each case including a full description of
the nature and extent of the matter for which notice is given and all relevant
circumstances;
(f) as soon as possible and in any event within five days after a Responsible
Officer of any Group Member has knowledge, or should have had knowledge thereof,
of any development or event that has had or could reasonably be expected to have
a Material Adverse Effect;
(g) (i) any Casualty to the extent required by Section 6.15(b) and (ii) any
actual or threatened Condemnation of any material portion of any Borrowing Base
Property (including copies of any and all papers served in connection with such
proceeding), any negotiations with respect to any such taking, or any loss of or
substantial damage to any Borrowing Base Property;
(h) the failure of the REIT to maintain REIT Status;
(i) any notice received by any Group Member with respect to the cancellation,
alteration or non-renewal of any insurance coverage required by this Agreement
to be maintained with respect to any Borrowing Base Property;




--------------------------------------------------------------------------------

91
(j) if any required permit, license, certificate or approval or Hotel License
with respect to any Borrowing Base Property that is material to the operation of
such Borrowing Base Property lapses or ceases to be in full force and effect or
claim from any Person that any Borrowing Base Property, or any use, activity,
operation or maintenance thereof or thereon, is not in compliance with any
Requirement of Law that would materially interfere with the use or operation of
such Borrowing Base Property;
(k) concurrently with the giving thereof, and within five Business Days of
receipt thereof, (i) any notice of any default by such Loan Party that is a
Borrowing Base Group Member under any Acceptable Lease, (ii) any notice of the
occurrence of any material default by any related lessor of which any Loan Party
that is a Borrowing Base Group Member is aware or the occurrence of any event of
which any Loan Party that is a Borrowing Base Group Member is aware that, with
the passage of time or service of notice, or both, would constitute a material
default by any related lessor, (iii) any bankruptcy, reorganization, or
insolvency of the lessor under any Acceptable Lease or of any notice thereof and
(iv) copies of all material notices, other than routine correspondence, given or
received by any Loan Party with respect to any Acceptable Lease with respect to
a Borrowing Base Property; and
(l) within five Business Days of obtaining knowledge or receiving any notice of
any action, proceeding, motion or notice being commenced or filed in respect of
any related lessor of all or any part of any Acceptable Lease in connection with
any case under the Bankruptcy Code, which notice shall set forth any information
available to such Loan Party that is a Borrowing Base Group Member as to the
date of such filing, the court in which such petition was filed, and the relief
sought in such filing and copies of any and all notices, summonses, pleadings,
applications and other documents received by such Loan Party that is a Borrowing
Base Group Member in connection with any such petition and any proceedings
relating to such petition.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the relevant Group Member proposes to take with respect
thereto.

7.8 Environmental Laws; Environmental Reports.   Comply in all material respects
with, and ensure compliance in all material respects by all Tenants and
subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply in all material respects with and maintain, and ensure that all Tenants
and subtenants obtain and comply in all material respects with and maintain, any
and all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws.
(a) Promptly conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws.
(b) If any Acceptable Environmental Report or update delivered pursuant to
Section 5.3 identifies a Recognized Environmental Condition (“REC”), as defined
under ASTM



--------------------------------------------------------------------------------

92
guidelines then in effect, the Borrower shall, within six months of the delivery
of such Acceptable Environmental Report or update to the Administrative Agent,
conduct such follow up testing, provide such reports, and take such other
actions as required or approved by the applicable Governmental Authority to
mitigate such REC.
(c) Within 30 days of completion of such actions required pursuant to
subsections (b) and (c) above, the applicable Loan Party shall obtain and
deliver to the Administrative Agent an Acceptable Environmental Report of the
applicable Borrowing Base Property made after such completion and confirming to
the Administrative Agent’s satisfaction that all required investigation and
other action has been successfully completed.
(d) Keep the Borrowing Base Properties and other Real Property free of Materials
of Environmental Concern to the extent such conditions could reasonably be
expected to cause a Material Property Event.
(e) Keep the Borrowing Base Properties and other Real Property free of any liens
imposed pursuant to Environmental Law.
(f) Promptly deliver to the Administrative Agent a copy of any update to an
Acceptable Environmental Report and each report pertaining to any Borrowing Base
Property or to any Group Member prepared by or on behalf of such Group Member
pursuant to any Environmental Requirement. “Environmental Requirement” shall
mean any Environmental Law, agreement or restriction (including any condition or
requirement imposed by any insurance or surety company) pertaining to
Environmental Law.
(g) Immediately advise the Administrative Agent in writing of any Environmental
Claim, or of the discovery of any Materials of Environmental Concern other than
in material compliance with Environmental Law, on any Borrowing Base Property
and other Real Property as soon as any Group Member first obtains knowledge
thereof, including a full description of the nature and extent of the
Environmental Claim or Materials of Environmental Concern and all relevant
circumstances.
(h) If the Administrative Agent shall ever have reason to believe that any
Materials of Environmental Concern adversely affects any Borrowing Base Property
and other Real Property, or if any Environmental Claim is made or threatened, or
if a Default or Event of Default shall have occurred and be continuing, then if
requested by the Administrative Agent, at Borrower’s expense, deliver to the
Administrative Agent from time to time, in each case within 30 days after the
Administrative Agent’s request, an Acceptable Environmental Report prepared
after the date of the Administrative Agent’s request. If any applicable Loan
Party fails to furnish to the Administrative Agent such Acceptable Environmental
Report within 30 days after the Administrative Agent’s request, the
Administrative Agent may cause any such Acceptable Environmental Report to be
prepared at Borrower’s expense and risk, and each applicable Loan Party shall
cooperate and provide access and information as requested. The Administrative
Agent and its designees are hereby granted access to the Borrowing Base
Properties at any time or times, upon reasonable notice (which may be written or
oral), and a license which is coupled with an interest and irrevocable, to
observe environmental conditions and compliance and as may



--------------------------------------------------------------------------------

93
be necessary to prepare or cause to be prepared such ESAs. The Administrative
Agent may disclose to interested parties any information about the environmental
condition or compliance of the Borrowing Base Properties, but assumes no
obligation and shall be under no duty to disclose any such information to any
Person.

7.9 Additional Guarantors, etc.   [Intentionally omitted].
(a) With respect to any new Subsidiary (other than (1) an Excluded Foreign
Subsidiary or (2) an Excluded Subsidiary) created or acquired after the
Effective Date (which, for the purposes of this paragraph, shall include any
existing Subsidiary that ceases to be an Excluded Foreign Subsidiary or Excluded
Subsidiary, as applicable), by any Group Member, promptly (i) cause such new
Subsidiary to become a party to the Guarantee Agreement, and (ii) if requested
by the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent, provided that, in the event any Subsidiary ceases to be an Excluded
Subsidiary as a result of the termination or lapse of the prohibition described
in the definition of “Excluded Subsidiary”, the Borrower shall cause the
compliance with this Section 6.9(b) with respect to such Subsidiary on or prior
to the date that is 30 days after such termination or lapse.

7.10 Further Assurances.  From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take such actions, as the Administrative Agent may reasonably request for
the purposes of implementing or effectuating the provisions of this Agreement
and the other Loan Documents. Upon the exercise by the Administrative Agent or
any Lender of any power, right, privilege or remedy pursuant to this Agreement
or the other Loan Documents which requires any consent, approval, recording,
qualification or authorization of any Governmental Authority, the REIT and the
Borrower will execute and deliver, or will cause the execution and delivery of,
all applications, certifications, instruments and other documents and papers
that the Administrative Agent or such Lender may be required to obtain from any
Group Member for such governmental consent, approval, recording, qualification
or authorization.

7.11 [Intentionally Omitted].

7.12 Borrowing Base Reports. (%3) Beginning with the quarter ended December 31,
2015, deliver to the Administrative Agent (and the Administrative Agent shall
thereafter deliver to each Lender), as soon as available and in any event
concurrently with the delivery of the financial statements referred to in
Sections 6.1(a) and (c), a completed Borrowing Base Certificate calculating and
certifying the Borrowing Base as of the end of such quarter, signed on behalf of
the Borrower by a Principal Financial Officer.
(a) Furnish to the Administrative Agent (and the Administrative Agent shall
thereafter deliver to each Lender) as soon as practicable and in any event
within five Business Days after any Disposition outside the ordinary course of
business (including by way of Casualty or Condemnation) of any Borrowing Base
Property having a book value exceeding $1,000,000, an updated Borrowing Base
Certificate calculating (on a pro forma basis, after giving effect to such
Disposition and reflecting only the changes to the affected component of the
Borrowing Base Property) and certifying such pro forma Borrowing Base as of the
end of the most recent fiscal quarter for which a Borrowing Base Certificate was
delivered pursuant to Section 5.2(c),



--------------------------------------------------------------------------------

94
5.3, 5.4 or 6.12, as applicable. The Borrowing Base set forth in each Borrowing
Base Certificate delivered with respect to each fiscal quarter occurring after
the fiscal quarter covered by the updated Borrowing Base Certificate described
in the preceding sentence and ending prior to any such Disposition shall be
calculated on a pro forma basis, after giving effect to such Disposition.

7.13 [Intentionally Omitted].

7.14 Taxes.   Timely file or cause to be filed all Federal, state and other
material tax returns that are required to be filed and shall timely pay all
taxes shown to be due and payable on said returns or on any assessments made
against it or any of its Property and all other material taxes, fees or other
charges imposed on it or any of its Property by any Governmental Authority
(other than any taxes the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with the Uniform System of Accounts and reconciled in
accordance with GAAP have been provided on the books of the applicable Group
Member, as the case may be).
(a) The Loan Parties shall pay all taxes and Other Charges now or hereafter
levied or assessed or imposed against any Borrowing Base Property or any part
thereof as the same become due and payable. At the request of the Administrative
Agent, each Loan Party that is a Borrowing Base Group Member will deliver to the
Administrative Agent receipts for payment or other evidence satisfactory to the
Administrative Agent that the taxes and Other Charges have been so paid or are
not then delinquent no later than ten days prior to the date on which the taxes
or Other Charges would otherwise be delinquent if not paid. At the request of
the Administrative Agent, each Loan Party that is a Borrowing Base Group Member
shall furnish to the Administrative Agent receipts for the payment of the taxes
and the Other Charges prior to the date the same shall become delinquent. Except
Liens set forth in Sections 7.3(a), 7.3(b) and 7.3(f), the Loan Parties shall
not suffer and shall promptly cause to be paid and discharged any Lien or charge
whatsoever which may be or become a Lien or charge against any Borrowing Base
Property, and shall promptly pay for all utility services provided to each
Borrowing Base Property.

7.15 Condemnation, Casualty and Restoration.   Notwithstanding any taking by any
public or quasi-public authority through Condemnation or otherwise (including
any transfer made in lieu of or in anticipation of the exercise of such taking),
the Borrower shall continue to pay the Obligations at the time and in the manner
provided for in this Agreement.
(a) If any Borrowing Base Property shall be damaged or destroyed, in whole or in
part, by a Casualty, and either (i) the aggregate cost of repair of such damage
or destruction shall be equal to or in excess of 5% of the Borrowing Base Value
as reflected in the most-recent Borrowing Base Report for such Borrowing Base
Property or (ii) such Casualty is reasonably expected to cause a Material
Property Event, give prompt notice of such Casualty to the Administrative Agent.
The applicable Loan Party shall pay, or cause to be paid, all restoration or
demolition costs whether or not such costs are covered by insurance.

7.16 Acceptable Leases.   Each lease that is a Borrowing Base Property or a
portion thereof, shall at all times be an Acceptable Lease;
(a) within ten days after receipt of request by the Administrative Agent, the
applicable Loan Party shall use commercially reasonable efforts to obtain from
each lessor



--------------------------------------------------------------------------------

95
related to each Acceptable Lease and furnish to the Administrative Agent the
estoppel certificate of such lessor stating the date through which rent has been
paid and whether or not there are any defaults thereunder and specifying the
nature of such claimed defaults, if any;
(b) promptly give notice to the Administrative Agent of any event or occurrence
that, with notice or passage of time or both, would constitute an event of
default under any Acceptable Lease and promptly furnish to the Administrative
Agent a copy of any notice given or received by any Loan Party pursuant to any
Acceptable Lease;
(c) upon the Administrative Agent’s reasonable written request and at reasonable
intervals, unless an Event of Default shall have occurred and be continuing, in
which case, upon written request at any time, provide to the Administrative
Agent any information or materials relating to such Acceptable Lease and
evidencing the applicable Loan Party’s due observance and performance of its
material obligations thereunder;
(d) [intentionally omitted]; and
(e) notwithstanding anything to the contrary contained in the Loan Documents
with respect to any Acceptable Lease:
(i) [intentionally omitted];
(ii) each Loan Party shall not, without the Administrative Agent’s prior written
consent, elect to treat any Acceptable Lease as terminated under
subsection 365(h)(l)(A)(l) of the Bankruptcy Code. Any such election made
without the Administrative Agent’s prior written consent shall be void.

7.17 Borrowing Base Property Covenants.
(a) Reports and Testing. (i) Deliver to the Administrative Agent copies of all
material reports, studies, inspections, and tests made on the Borrowing Base
Properties, the Improvements thereon, or any materials to be incorporated into
the Improvements thereon, (ii) immediately notify the Administrative Agent of
any report, study, inspection, or test that indicates any material adverse
condition relating to the Borrowing Base Properties, the Improvements thereon,
or any such materials which could reasonably be expected to have a Material
Property Event and (iii) make such additional tests as the Administrative Agent
may require.
(b) Business Strategy. Maintain ownership of each Borrowing Base Property at all
times consistent with the Borrower’s business strategy, and each Borrowing Base
Property shall at all times be of an asset quality consistent in all material
respects with or better than the quality of Borrowing Base Properties owned by
the Loan Parties as of the Effective Date.
(c) Management Agreements; Franchise Agreements. (1)  Promptly (A) perform and
observe all of the covenants and agreements required to be performed and
observed under the Management Agreements and the Franchise Agreements, in each
case, with respect to Borrowing Base Properties, including, without limitation,
any PIP Requirements, and



--------------------------------------------------------------------------------

96
do all things necessary to preserve and to keep unimpaired the Loan Parties’
rights thereunder; (B) notify the Administrative Agent of any default under the
Management Agreements and the Franchise Agreements, in each case, with respect
to Borrowing Base Properties of which any Loan Party is aware; (C) deliver to
the Administrative Agent a copy of each financial statement, business plan,
annual budget and capital expenditures plan, notice, report, estimate, notice of
default or other notice received by the Loan Parties under the Management
Agreements and the Franchise Agreements, in each case, with respect to Borrowing
Base Properties; and (D) enforce in all respects the performance and observance
of all of the covenants and agreements required to be performed or observed by
the applicable Qualified Manager under the Management Agreements with respect to
Borrowing Base Properties and the applicable Qualified Franchisor under the
Franchise Agreements, in each case, with respect to Borrowing Base Properties.
(i) If (A) an Event of Default hereunder has occurred and remains uncured, (B) a
Qualified Manager or Qualified Franchisor of a Borrowing Base Property shall
become insolvent or is the subject of any petition, case, proceeding or other
action pursuant to any Debtor Relief Law, (C) a default occurs under any
Management Agreement or Franchise Agreement, in each case, with respect to a
Borrowing Base Property or (D) a Qualified Manager or Qualified Franchisor, in
each case, of a Borrowing Base Property engages in gross negligence, fraud or
willful misconduct, the Borrower shall, and shall cause each relevant Subsidiary
to, at the request of the Administrative Agent, terminate such Management
Agreement or Franchise Agreement, in each case, with respect to a Borrowing Base
Property and replace such Qualified Manager with a Qualified Manager pursuant to
a Replacement Management Agreement or such Qualified Franchisor with a Qualified
Franchisor pursuant to a Replacement Franchise Agreement, as applicable, it
being understood and agreed that the management fee for such Qualified Manager
or the franchise fee for such Qualified Franchisor, as applicable, shall not
exceed then prevailing market rates. In the event that a Management Agreement or
Franchise Agreement, in each case, with respect to a Borrowing Base Property,
expires or is terminated (without limiting any obligation of the Borrower to
obtain the Administrative Agent’s consent to any termination or modification of
such Management Agreement or Franchise Agreement, in each case, with respect to
a Borrowing Base Property in accordance with the terms and provisions of this
Agreement), the Borrower shall, or shall cause each relevant Subsidiary, to
promptly enter, or cause to be entered, into a Replacement Management Agreement
with the Qualified Manager or another Qualified Manager or a Replacement
Franchise Agreement (in each case, with respect to a Borrowing Base Property)
with the Qualified Franchisor or another Qualified Franchisor, as applicable.
(d) Operating Leases. Promptly (i)  perform and observe all of the covenants and
agreements required to be performed and observed under the Operating Leases with
respect to Borrowing Base Properties and do all things necessary to preserve and
to keep unimpaired the Loan Parties’ rights thereunder; (ii) notify the
Administrative Agent of any default under the Operating Leases with respect to
Borrowing Base Properties of which any Loan Party is aware;



--------------------------------------------------------------------------------

97
(iii) deliver to the Administrative Agent a copy of any notice of default or
other notice received by the Loan Parties under the Operating Leases with
respect to Borrowing Base Properties; and (iv) enforce in all respects the
performance and observance of all of the covenants and agreements required to be
performed or observed by the applicable lessor under each Operating Lease with
respect to a Borrowing Base Property.

7.18 [Intentionally Omitted].

7.19 Disclosable Events. If the REIT or the Borrower obtains knowledge or
receives any notice that any Group Member or REIT Controlled Affiliate is in
violation of Section 7.21(a), (b) or (c), including any such violation that
could result in the forfeiture of any Borrowing Base Property or the proceeds of
the Loans or a claim of forfeiture of any Borrowing Base Property or the
proceeds of the Loans (any such violation, a “Disclosable Event”), the Borrower
shall promptly (i) give written notice to the Administrative Agent of such
Disclosable Event and (ii) comply with all applicable laws with respect to such
Disclosable Event. The Borrower hereby authorizes and consents to the
Administrative Agent and each Lender taking any and all steps the Administrative
Agent or such Lender deems necessary, in its sole but reasonable discretion, to
avoid a violation of all applicable laws with respect to any such Disclosable
Event.

SECTION 8 NEGATIVE COVENANTS
The REIT and the Borrower hereby jointly and severally agree that, so long as
the Revolving Credit Commitments remain in effect, any Letter of Credit remains
outstanding or any Loan or other amount is owing to any Lender or any Agent
hereunder, each of the REIT and the Borrower shall not, and shall not permit any
of its Subsidiaries to, directly or indirectly:

8.1 Financial Condition Covenants.
(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the last day of any fiscal quarter of the Borrower to exceed 60%; provided that,
the Borrower may elect a one-time step up to 65% for two consecutive quarters
following a Material Acquisition.
(b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio for any period of four consecutive fiscal quarters of the
Borrower to be less than 1.50 to 1.00.
(c) Minimum Tangible Net Worth. Permit Tangible Net Worth as of the last day of
any fiscal quarter to be less than the sum of (i) $743,378,742, plus (ii) 75% of
net cash proceeds of any issuance or sale of Capital Stock by the REIT after the
Effective Date.
(d) Consolidated Secured Debt Leverage Ratio. Permit the Consolidated Secured
Debt Leverage Ratio as of the last day of any fiscal quarter of the Borrower to
exceed 50%.
(e) Consolidated Unsecured Debt Leverage Ratio. Permit the Consolidated
Unsecured Debt as of the last day of any fiscal quarter of the Borrower to
exceed the Borrowing Base.





--------------------------------------------------------------------------------

98
8.2 Limitation on Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except (without duplication):
(a) Indebtedness of any Loan Party pursuant to any Loan Document;
(b) Indebtedness of (i) the Borrower to any Subsidiary and (ii) any Wholly Owned
Subsidiary Guarantor to the Borrower or any other Subsidiary; provided that, the
aggregate amount of any Indebtedness of any Subsidiary that is not a Loan Party
to any Loan Party shall not exceed $5,000,000 at any one time outstanding;
(c) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(h) in an aggregate principal amount
not to exceed $5,000,000 at any one time outstanding;
(d) Indebtedness outstanding on the Effective Date and listed on Schedule 7.2(d)
and any refinancings, refundings, renewals or extensions thereof (without any
increase in the principal amount thereof (other than by the refinancing costs
thereof including premiums and make whole payments) or any shortening of the
maturity of any principal amount thereof);
(e) Guarantee Obligations made in the ordinary course of business by the
Borrower or any of its Subsidiaries of obligations of the Borrower or any
Subsidiary Guarantor;
(f) Unsecured Indebtedness of the REIT and any of its Subsidiaries that does not
result in a Default or an Event of Default under the financial covenants set
forth in Section 7.1;
(g) Non-Recourse Indebtedness of any Subsidiary that becomes a Subsidiary of the
Borrower (other than a Borrowing Base Group Member) after the Effective Date in
accordance with Section 7.7(g), which exists at the time such Person becomes a
Subsidiary; provided that, (x) such Indebtedness existed at the time of such
acquisition and was not created in connection therewith or in contemplation
thereof, and (y) the Borrower shall deliver to the Administrative Agent a pro
forma Compliance Certificate (i) certifying that, immediately prior to and after
giving effect to such additional Indebtedness, no Default or Event of Default
shall exist and (ii) containing all information and calculations necessary, and
taking into consideration such additional Indebtedness, for determining pro
forma compliance with the provisions of Section 7.1 hereof;
(h) Non-Recourse Indebtedness (other than Permitted Construction Financing) in
respect of the Non-Recourse Subsidiary Borrowers that is secured by either
(i) Real Property owned or leased by such Non-Recourse Subsidiary Borrowers and
any related Property permitted by Section 7.3(k) or (ii) the Capital Stock of
any Subsidiary of such Non-Recourse Subsidiary Borrower that is also a
Non-Recourse Subsidiary Borrower,



--------------------------------------------------------------------------------

99
including, in either case, any refinancing of any Indebtedness incurred pursuant
to Section 7.2(d); provided that, with respect to any of the foregoing
Indebtedness:
(i) none of the Group Members provides credit support of any kind (including any
undertaking, agreement or instrument that would constitute Indebtedness) or is
directly or indirectly liable (as guarantor or otherwise), other than (i) any
Subsidiary of the Borrower that is a direct or indirect parent or Subsidiary of
such Non-Recourse Subsidiary Borrower or (ii) the Non-Recourse Parent Guarantor
as guarantor (x) to the extent permitted by Section 7.2(j) for fraud,
misrepresentation, misapplication of cash, waste, environmental claims and
liabilities, prohibited transfers, violations of special purpose entity
covenants and other circumstances customarily excluded by institutional lenders
from exculpation provisions and included in separate guarantee or
indemnification agreements in non-recourse financing of real estate or (y) to
the extent otherwise permitted by Section 7.2(f); and
(ii) as to which the lenders thereunder will not have any recourse to the
Capital Stock or assets of the Group Members other than the assets securing such
Indebtedness, additions, accessions and improvements thereto and proceeds
thereof, the Capital Stock of the Non-Recourse Subsidiary Borrower that is the
borrower under such Indebtedness or the Capital Stock of any direct or indirect
parent of such Non-Recourse Subsidiary Borrower and, in the case of a
Non-Recourse Parent Guarantor, recourse against such Non-Recourse Parent
Guarantor for fraud, misrepresentation, misapplication of cash, waste,
environmental claims and liabilities, prohibited transfers, violations of
special purpose entity covenants and other circumstances customarily excluded by
institutional lenders from exculpation provisions and included in separate
guarantee or indemnification agreements in non-recourse financings of real
estate, and Guarantee Obligations permitted by Section 7.2(f); and
provided, further, that, (x) immediately prior to and after giving effect to the
incurrence of such Indebtedness, no Default or Event of Default shall have
occurred and be continuing, and (y) after giving pro forma effect to such
Indebtedness and the use of proceeds therefrom, the Borrower shall be in
compliance with the provisions of Section 7.1 hereof. For the avoidance of
doubt, if at any time following the Effective Date any Group Member acquires the
remaining Capital Stock of any Joint Venture not owned by the Group Members on
the Effective Date, any Real Property owned by such Joint Venture shall be
included in clause (i) of this Section 7.2(h);
(i) Permitted Construction Financing of any Non-Recourse Subsidiary Borrower;
provided that, with respect to any of the foregoing Indebtedness:
(i) none of the Group Members provides credit support of any kind (including any
undertaking, agreement or instrument that would constitute Indebtedness) or is
directly or indirectly liable (as guarantor or otherwise), other than (i) any
Subsidiary of the Borrower that is a direct or indirect parent or



--------------------------------------------------------------------------------

100
Subsidiary of such Non-Recourse Subsidiary Borrower or (ii) the Non-Recourse
Parent Guarantor as guarantor (x) to the extent permitted by Section 7.2(j) for
fraud, misrepresentation, misapplication of cash, waste, environmental claims
and liabilities, prohibited transfers, violations of special purpose entity
covenants and other circumstances customarily excluded by institutional lenders
from exculpation provisions and included in separate non-monetary completion
guarantee or indemnification agreements in construction financing of real estate
or (y) to the extent otherwise permitted by Section 7.2(f), including customary
monetary completion and repayment guarantees; and
(ii) as to which the lenders thereunder will not have any recourse to the
Capital Stock or assets of the Group Members other than the assets securing such
Indebtedness, additions, accessions and improvements thereto and proceeds
thereof and, in the case of a Non-Recourse Parent Guarantor, recourse against
such Non-Recourse Parent Guarantor for (x) fraud, misrepresentation,
misapplication of cash, waste, environmental claims and liabilities, prohibited
transfers, violations of special purpose entity covenants and other
circumstances customarily excluded by institutional lenders from exculpation
provisions and included in separate non-monetary completion guarantee or
indemnification agreements in construction financing of real estate, or (y) to
the extent otherwise permitted by Section 7.2(f), including customary monetary
completion and repayment guarantees;
provided, further, that, (x) immediately prior to and after giving effect to the
incurrence of such Indebtedness, no Default or Event of Default shall have
occurred and be continuing, and (y) after giving pro forma effect to such
Indebtedness and the use of proceeds therefrom, the Borrower shall be in
compliance with the provisions of Section 7.1 hereof;
(j) Permitted Limited Recourse Guarantees of Indebtedness permitted by
Sections 7.2(h) and (i), provided that, the sum of, without duplication, (x) the
aggregate amount of Permitted Limited Recourse Guarantees comprised of monetary
completion or payment guarantees plus (y) the aggregate amount of Permitted
Limited Recourse Guarantees required by GAAP to be reflected as a liability on
the consolidated balance sheet of the Group Members shall not exceed the amount
permitted to be incurred under Section 7.2(f) (together with all other
Indebtedness incurred pursuant to such Section at such time) at any one time
outstanding;
(k) Guarantee Obligations made by the REIT or any Loan Party which owns a
Borrowing Base Property for the payment and performance of the Franchise
Agreement with respect to such Borrowing Base Property; and
(l) Secured Recourse Debt of the REIT and any of its Subsidiaries other than any
Borrowing Base Group Members (other than the REIT and the Borrower) which (i)
shall mature at least one year after the Revolving Credit Termination Date and
(ii) shall not exceed on any date of determination, an amount equal to 10% of
Total Asset Value on such date at any one time outstanding.





--------------------------------------------------------------------------------

101
8.3 Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon
any of its Property, whether now owned or hereafter acquired, except for:
(a) Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with the Uniform System of Accounts and reconciled in
accordance with GAAP;
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith by
appropriate proceedings;
(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;
(d) any attachment or judgment liens not resulting in an Event of Default under
Section 8.1(h);
(e) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(f) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the Property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;
(g) Liens in existence on the Effective Date listed on Schedule 7.3(g), securing
Indebtedness permitted by Section 7.2(d), provided that, no such Lien is spread
to cover any additional Property after the Effective Date and that the amount of
Indebtedness secured thereby is not increased except as permitted by
Section 7.2(d);
(h) Liens securing Indebtedness of the Borrower or any other Subsidiary incurred
pursuant to Section 7.2(c) to finance the acquisition of fixed or capital
assets, including Real Property, provided that (i) such Liens shall be created
substantially simultaneously with the acquisition of such fixed or capital
assets, (ii) such Liens do not at any time encumber any Property other than the
Property financed by such Indebtedness and (iii) the amount of Indebtedness
secured thereby is not increased;
(i) [intentionally omitted];




--------------------------------------------------------------------------------

102
(j) any interest or title of a lessor under any Lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;
(k) Liens on (x) fee-owned property or Real Property leases of the Non-Recourse
Subsidiary Borrowers and any related Property (other than the Capital Stock of
any Group Member that is not a Non-Recourse Subsidiary Borrower or a direct or
indirect parent of a Non-Recourse Subsidiary Borrower) customarily granted or
pledged by a borrower to its lender in connection with non-recourse real estate
financing or construction financing, as applicable, including, without
limitation, any personal property located on or related to such Property, any
contracts, accounts receivables and general intangibles related to such Real
Property and any Hedge Agreements relating to the Indebtedness, or (y) in the
case of any Mortgage Financing, the Capital Stock of any Non-Recourse Subsidiary
Borrower or a direct or indirect parent of a Non-Recourse Subsidiary Borrower
(and, in each case, any proceeds from any of the foregoing) which Liens secure
Indebtedness permitted by Sections 7.2(h) and (i); and
(l) Liens securing Indebtedness of any Subsidiary that becomes a Subsidiary
after the Effective Date incurred pursuant to Section 7.2(g), which exists at
the time such Person becomes a Subsidiary, provided that, (x) such Liens are
created substantially simultaneously with the incurrence of such Indebtedness
and (y) such Liens do not at any time encumber any Property other than the
Property financed by such Indebtedness, other than, in each case, in connection
with any consolidations of such Indebtedness.
Notwithstanding the foregoing, in no event shall any Lien be created, incurred,
assumed or suffered to exist on (x) any Borrowing Base Property (except Liens
pursuant to Section 7.3(a), (b) or (f)) or (y) the Capital Stock of any Person
that is the direct or indirect owner of any Borrowing Base Property.

8.4 Limitation on Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
Property or business, except that:
(a) any Subsidiary of the Borrower may be merged or consolidated with (or
liquidated or dissolved into) or into the Borrower (provided that the Borrower
shall be the continuing or surviving corporation) or with or into any Wholly
Owned Subsidiary Guarantor (provided that (i) the Wholly Owned Subsidiary
Guarantor shall be the continuing or surviving corporation or
(ii) simultaneously with such transaction, the continuing or surviving
corporation shall become a Wholly Owned Subsidiary Guarantor and the Borrower
shall comply with Section 6.9 in connection therewith);
(b) any Subsidiary of the Borrower may Dispose of any or all of its assets (upon
voluntary liquidation, dissolution or otherwise) to the Borrower or any
Subsidiary Guarantor; and
(c) the Borrower and any Subsidiary of the Borrower may Dispose of any or all of
its assets pursuant to Section 7.5(e) or (f).





--------------------------------------------------------------------------------

103
8.5 Limitation on Disposition of Property. Dispose of any of its Property
(including, without limitation, receivables and leasehold interests), whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except:
(a) the Disposition of obsolete or worn out property in the ordinary course of
business;
(b) the sale of inventory in the ordinary course of business;
(c) Dispositions permitted by Section 7.4(b);
(d) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Subsidiary Guarantor;
(e) the Disposition of any Borrowing Base Property (including the Capital Stock
of the direct or indirect owner of such Borrowing Base Property (other than the
REIT and the Borrower)); provided that, the Borrower shall have complied with
each of the requirements set forth in Section 5.4; and
(f) the Disposition of other assets (including the Capital Stock of the direct
or indirect owner of such assets (other than the Borrower and the REIT));
provided that, for each such Disposition, the Administrative Agent shall have
received (i) a certificate of a Principal Financial Officer certifying that
after giving pro forma effect to the Disposition of such asset, the Total
Revolving Extensions of Credit shall not exceed the Maximum Facility
Availability and (ii) a pro forma Compliance Certificate (x) containing all
information and calculations necessary, after giving pro forma effect to the
Disposition of such asset, for determining pro forma compliance with the
provisions of Section 7.1 hereof and (y) certifying that immediately prior to
and after giving effect to such Disposition, no Default or Event of Default
shall have occurred or be continuing.

8.6 Limitation on Restricted Payments. Declare or pay any dividend on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of any Group Member,
or enter into any derivatives or other transaction with any financial
institution, commodities or stock exchange or clearinghouse (a “Derivatives
Counterparty”) obligating any Group Member to make payments to such Derivatives
Counterparty as a result of any change in market value of any such Capital Stock
(collectively, “Restricted Payments”), except that:
(a) any Subsidiary may make Restricted Payments to the Borrower or any
Subsidiary;
(b) the REIT may make Restricted Payments in the form of common stock of the
REIT;




--------------------------------------------------------------------------------

104
(c) the REIT may make Restricted Payments to its direct or indirect owners
during any four-quarter period (and the Borrower may make Restricted Payments to
the REIT and the holders of the Borrower Common Units, in each case, to the
extent necessary to enable the REIT to make such Restricted Payments), not to
exceed the greater of (x) 95% of Adjusted Funds From Operations and (y) the
minimum amount required to maintain REIT Status, provided that, (1) on the date
of any such Restricted Payment, the Borrower shall deliver to the Administrative
Agent a pro forma Compliance Certificate delivered by the Borrower to the
Administrative Agent certifying that immediately prior to and after giving
effect to such Restricted Payment, (i) no Default or Event of Default shall have
occurred and be continuing and (ii) containing all information and calculations
necessary, and taking into consideration such Restricted Payment, for
determining pro forma compliance with the provisions of Section 7.1 hereof and
(2) no such Restricted Payments shall be made pursuant to this Section 7.6(c) if
a Default or Event of Default shall have occurred and be continuing;
(d) the Borrower may make Restricted Payments to the REIT to permit the REIT to
(i) pay corporate overhead expenses incurred in the ordinary course of business
and (ii) pay any taxes which are due and payable by the REIT, the Borrower or
any Subsidiary;
(e) the Borrower may (i) make redemption payments in cash with respect to the
Borrower Common Units to the extent permitted by the Borrower LP Agreement;
provided that, on the date of any such Restricted Payment, the Borrower shall
deliver to the Administrative Agent a pro forma Compliance Certificate
(A) certifying that, immediately prior to and after giving effect to such
Restricted Payment, no Default or Event of Default shall have occurred and be
continuing, and (B) containing all information and calculations necessary, and
taking into consideration such Restricted Payment, for determining pro forma
compliance with the provisions of Section 7.1 hereof; and (ii) exchange the
Borrower LTIP Units for the Borrower Common Units to the extent required by the
Borrower LP Agreement;
(f) any Joint Venture may make Restricted Payments pursuant to the terms of its
joint venture agreement; and
(g) the REIT may make Restricted Payments to purchase shares of its common stock
from time to time for an aggregate purchase price not to exceed $75,000,000
during the term of this Agreement for all such purchases, provided that, at the
time of any such purchase, (i) no Default or Event of Default shall have
occurred and be continuing immediately prior to or after giving effect to such
purchase, (ii) the Borrower shall be in pro forma compliance with the financial
covenants in Section 7.1 after giving effect to such purchase and (iii) the
Consolidated Leverage Ratio shall not exceed 50% after giving effect to such
purchase.

8.7 Limitation on Investments. Make any advance, loan, extension of credit (by
way of guaranty or otherwise) or capital contribution to, or purchase any
Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting an ongoing



--------------------------------------------------------------------------------

105
business from, or make any other investment in, any other Person (all of the
foregoing, “Investments”), except:
(a) extensions of trade credit in the ordinary course of business;
(b) Investments in Cash Equivalents;
(c) Investments arising in connection with the incurrence of Indebtedness
permitted by Sections 7.2(b), (e) and (k);
(d) loans and advances to employees of the REIT, the Borrower or any
Subsidiaries of the Borrower in the ordinary course of business (including,
without limitation, for travel, entertainment and relocation expenses) in an
aggregate amount for the REIT, the Borrower and Subsidiaries of the Borrower not
to exceed $100,000 at any one time outstanding;
(e) Investments (other than those relating to the incurrence of Indebtedness
permitted by Section 7.7(c)) by the Group Members in the Borrower or any
Subsidiary Guarantor, provided that, (x) immediately prior to and after giving
effect to such Investment, no Default or Event of Default shall have occurred
and be continuing, and (y) after giving pro forma effect to such Investment, the
Borrower shall be in compliance with the provisions of Section 7.1 hereof;
(f) REIT Permitted Investments; and
(g) Investments by the Borrower or any of its Subsidiaries, consisting of
Acquisitions; provided that the Administrative Agent shall have received a
certificate of a Principal Financial Officer (i) certifying that after giving
pro forma effect to such Acquisition, the Total Revolving Extensions of Credit
shall not exceed the Maximum Facility Availability, (ii) containing all
information and calculations necessary, after giving pro forma effect to such
Investment, for determining pro forma compliance with the provisions of
Section 7.1 hereof and (iii) certifying that immediately prior to and after
giving effect to such Acquisition, no Default or Event of Default shall have
occurred or be continuing.

8.8 Limitation on Modifications of Organizational Documents. Amend its
organizational documents in any manner reasonably determined by the
Administrative Agent to be adverse to the Lenders.

8.9 Limitation on Transactions with Affiliates. Enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of
Property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than any Group Member)
unless such transaction is (a) otherwise not prohibited under this Agreement,
(b) in the ordinary course of business of such Group Member, as the case may be,
and (c) upon fair and reasonable terms no less favorable to such Group Member,
as the case may be, than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate.





--------------------------------------------------------------------------------

106
8.10 Limitation on Sales and Leasebacks. Enter into any arrangement with any
Person providing for the leasing by the REIT, the Borrower or any Subsidiary of
real or personal property which has been or is to be sold or transferred by the
REIT, the Borrower or such Subsidiary to such Person or to any other Person to
whom funds have been or are to be advanced by such Person on the security of
such property or rental obligations of the REIT, the Borrower or such
Subsidiary.

8.11 Limitation on Changes in Fiscal Periods. Permit the fiscal year of the
Borrower to end on a day other than December 31 or change the Borrower’s method
of determining fiscal quarters.

8.12 Limitation on Negative Pledge Clauses. Enter into or suffer to exist or
become effective any agreement that prohibits or limits the ability of any Group
Member to create, incur, assume or suffer to exist any Lien upon any of its
Property or revenues, whether now owned or hereafter acquired, to secure the
Obligations or, in the case of any Guarantor, its obligations under the
Guarantee Agreement, other than (a) this Agreement and the other Loan Documents;
(b) any agreements governing any purchase money Liens or Capital Lease
Obligations otherwise permitted hereby; (c) documentation evidencing
Indebtedness permitted pursuant to Section 7.2(g); (d) any restrictions in
connection with existing Indebtedness incurred pursuant to Section 7.2(d),
Mortgage Financing or Permitted Construction Financing, including on the Capital
Stock of the Subsidiary that is the borrower under such existing Indebtedness
incurred pursuant to Section 7.2(d), Mortgage Financing or Permitted
Construction Financing or any direct or indirect parent of such Subsidiary; and
(e) single purpose entity limitations contained in charter documents for
Excluded Subsidiaries, provided that, (i) in the case of clauses (b) and (c),
such prohibition or limitation shall only be effective against the assets
financed thereby and (ii) in the case of clause (d), such prohibition or
limitation shall only be effective against the assets financed thereby and
indirect transfers of the Capital Stock of the Subsidiary.

8.13 Limitation on Restrictions on Subsidiary Distributions. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to, the
Borrower or any other Subsidiary, (b) make Investments in the Borrower or any
other Subsidiary or (c) transfer any of its assets to the Borrower or any other
Subsidiary, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Loan Documents; (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary; (iii) restrictions with
respect to a Person at the time it becomes a Subsidiary pursuant to any
Indebtedness permitted pursuant to Section 7.2(g), provided that, such
restrictions (x) were not entered into in contemplation of such Person becoming
a Subsidiary and (y) such restrictions apply solely to such Person and its
Subsidiaries; (iv) restrictions imposed by applicable law; (v) with respect to
clauses (b) and (c) above, (A) restrictions pursuant to documentation evidencing
Permitted Construction Financing or Mortgage Financing incurred by Subsidiaries
that are not Guarantors, and (B) restrictions pursuant to any joint venture
agreement solely with respect to the transfer of the assets or Capital Stock of
the related Joint Venture; and (vi) any restrictions existing under an agreement
that amends, refinances or replaces any agreement containing restrictions
permitted under the preceding clauses (i) through (v), provided



--------------------------------------------------------------------------------

107
that, the terms and conditions of any such agreement, as they relate to any such
restrictions are no less favorable to the Borrower and its Subsidiaries, as
applicable, than those under the agreement so amended, refinanced or replaced,
taken as a whole.

8.14 Limitation on Lines of Business. Enter into any business, either directly
or through any Subsidiary, except for those businesses in which the Group
Members are engaged on the date of this Agreement or that are reasonably related
thereto.

8.15 Limitation on Activities of the REIT. In the case of the REIT, (a) conduct,
transact or otherwise engage in, or commit to conduct, transact or otherwise
engage in, any business or operations other than those incidental to its
ownership of the Capital Stock of the Borrower and its operations as a REIT,
(b) incur, create, assume or suffer to exist any Indebtedness or other
liabilities or financial obligations (other than liabilities or financial
obligations in the ordinary course of its business), except (i) nonconsensual
obligations imposed by operation of law, (ii) pursuant to the Loan Documents to
which it is a party, (iii) obligations with respect to its Capital Stock,
(iv) Unsecured Indebtedness permitted by Section 7.2(f), (v) Permitted Limited
Recourse Guarantees permitted by Section 7.2(j), (vi) Guarantee Obligations
permitted by Section 7.2(k), (vii) liabilities for compensation and other
employment matters, including pursuant to employment agreements filed by the
REIT with the SEC; and (viii) as otherwise expressly permitted by the Loan
Documents; or (c) own, lease, manage or otherwise operate any properties or
assets (including cash (other than cash received in connection with dividends
made by the Borrower in accordance with Section 7.6 pending application in the
manner contemplated by said Section) and cash equivalents) other than the
ownership of shares of Capital Stock of the Borrower.

8.16 Limitation on Hedge Agreements. Enter into any Hedge Agreement other than
Hedge Agreements entered into in the ordinary course of business, and not for
speculative purposes, to protect against changes in interest rates.

8.17 REIT Status. Permit the REIT to fail to meet the requirements for REIT
Status.

8.18 Borrower Tax Status. Permit the Borrower to become an association (or
publicly traded partnership or taxable mortgage pool) taxable as a corporation
for federal tax purposes at any time.

8.19 Borrowing Base Properties.   Use or occupy or conduct any activity on, or
allow the use or occupancy of or the conduct of any activity on any Borrowing
Base Properties in any manner which makes void, voidable, or cancelable any
insurance held by Borrower or any of its Subsidiaries on such Borrowing Base
Properties then in force with respect thereto or makes the maintenance of
insurance in accordance with Section 6.5 commercially unreasonable (including by
way of increased premium);
(a) Without the prior written consent of the Administrative Agent, initiate or
permit any zoning reclassification of any Borrowing Base Property or seek any
variance under existing zoning ordinances applicable to any Borrowing Base
Property or use or permit the use of any Borrowing Base Property in such a
manner which would result in such use becoming a nonconforming use under
applicable zoning ordinances or other Requirement of Law, in each case, in a
manner that would materially interfere with the use or operation of such
Borrowing Base Property;




--------------------------------------------------------------------------------

108
(b) Without the prior written consent of the Administrative Agent, (i) except as
permitted by Section 7.3(f), impose any material easement, restrictive covenant,
or encumbrance upon any Borrowing Base Property, (ii) execute or file any
subdivision plat affecting any Borrowing Base Property or (iii) consent to the
annexation of any Borrowing Base Property to any municipality;
(c) Suffer, permit or initiate the joint assessment of any Borrowing Base
Property (i) with any other real property constituting a tax lot separate from
such Borrowing Base Property, and (ii) which constitutes real property with any
portion of such Borrowing Base Property which may be deemed to constitute
personal property, or any other procedure whereby the Lien of any taxes which
may be levied against such personal property shall be assessed or levied or
charged to such real property portion of such Borrowing Base Property;
(d) Without the prior written consent of the Administrative Agent, permit any
drilling or exploration for or extraction, removal or production of any mineral,
hydrocarbon, gas, natural element, compound or substance (including sand and
gravel) from the surface or subsurface of any Borrowing Base Property regardless
of the depth thereof or the method of mining or extraction thereof;
(e) Without the prior written consent of the Supermajority Lenders, surrender
the leasehold estate created by any Acceptable Lease or terminate or cancel any
Acceptable Lease or modify, change, supplement, alter, or amend any Acceptable
Lease, either orally or in writing, in each case, except as would not cause such
Acceptable Lease to fail to qualify as an Acceptable Lease;
(f) Without the prior written consent of the Supermajority Lenders, fail to
exercise any option or right to renew or extend the term of any Acceptable Lease
in accordance with the terms of such Acceptable Lease (and give prompt written
notice thereof to the Administrative Agent); provided, that, the Loan Parties
shall not be required to exercise any particular option or right to renew or
extend to the extent the Loan Parties shall have received the prior written
consent of the Supermajority Lenders (which consent may be withheld by the
Supermajority Lenders in their sole and absolute discretion and which consent
shall not be necessary to the extent such failure to exercise such right would
not cause such Acceptable Lease to fail to qualify as an Acceptable Lease)
allowing the Loan Parties to forego exercising such option or right to renew or
extend;
(g) Without the prior written consent of the Supermajority Lenders, waive,
excuse, condone or in any way release or discharge any lessor of or from such
lessor’s material obligations, covenants and/or conditions under the applicable
Acceptable Lease, in each case, except as would not cause such Acceptable Lease
to fail to qualify as an Acceptable Lease;
(h) Without the prior written consent of the Supermajority Lenders,
notwithstanding anything contained in any Acceptable Lease to the contrary,
sublet any portion of any Borrowing Base Property held pursuant to an Acceptable
Lease, except as would not cause such Acceptable Lease to fail to qualify as an
Acceptable Lease;




--------------------------------------------------------------------------------

109
(i) [Intentionally omitted];
(j) Without the prior written consent of the Administrative Agent with respect
to any Borrowing Base Property, (i) surrender, terminate, cancel, amend or
modify any Management Agreement; provided, that the Borrower may, without the
Administrative Agent’s consent, replace any Qualified Manager so long as the
replacement manager is a Qualified Manager pursuant to a Replacement Management
Agreement; (ii) surrender, terminate or cancel any Franchise Agreement;
provided, that the Borrower may, without the Administrative Agent’s consent,
replace any Qualified Franchisor so long as the replacement franchisor is a
Qualified Franchisor pursuant to a Replacement Franchise Agreement;
(iii) surrender, terminate or cancel any Operating Lease or enter into any other
Operating Lease with respect to such Borrowing Base Property; (iv) reduce or
consent to the reduction of the term of any Management Agreement, Franchise
Agreement or Operating Lease; (v) increase or consent to the increase of the
amount of any fees or other charges under any Management Agreement or Franchise
Agreement; (vi) change the amount of any fees or other charges under any
Operating Lease; or (vii) otherwise modify, change, supplement, alter or amend,
or waive or release any of its rights and remedies under, any Management
Agreement, Franchise Agreement or Operating Lease in any material respect;
(k) [Intentionally omitted];
(l) Following the occurrence and during the continuance of an Event of Default,
exercise any rights, make any decisions, grant any approvals or otherwise take
any action under any Management Agreement, Franchise Agreement or Operating
Lease, in each case, solely with respect to a Borrowing Base Property without
the prior written consent of the Administrative Agent, which consent may be
granted, conditioned or withheld in the Administrative Agent’s sole discretion;
or
(m) Any acquisition of any related lessor’s interest in any Acceptable Lease by
any Group Member shall be accomplished by the Group Member in such a manner so
as to avoid a merger of the interests of lessor and lessee in such Acceptable
Lease, unless consent to such merger is granted by the Administrative Agent.

8.20 Environmental Matters.   Cause, commit, permit, or allow to continue
(i) any violation of any Environmental Requirement which could reasonably be
expected to cause a Material Property Event or have a Material Adverse Effect:
(A) by any Group Member or by any Person; and (B) by or with respect to any
Borrowing Base Property or any use of or condition or activity on any Real
Property, or (ii) the attachment of any environmental Liens on any Borrowing
Base Property.
(a) Place, install, dispose of, or release, or cause, permit, or allow the
placing, installation, disposal, spilling, leaking, dumping, or release of, any
Materials of Environmental Concern or storage tank (or similar vessel) on any
Real Property; provided that, any Materials of Environmental Concern or storage
tank (or similar vessel) disclosed in the Acceptable Environmental Report or
otherwise permitted pursuant to any Lease affecting any Borrowing Base Property
shall be permitted on any Borrowing Base Property so long as such Materials of



--------------------------------------------------------------------------------

110
Environmental Concern or storage tanks (or similar vessels) are maintained in
compliance with all applicable Environmental Requirements.

8.21 Disclosable Events. (i) Engage, directly or indirectly, in business
dealings with any party listed on the Specially Designated Nationals List or
other similar lists maintained by OFAC, or in any related Executive Order issued
by the President; (ii) conduct, directly or indirectly, business dealings with a
party subject to sanctions administered by OFAC; (iii) derive, directly or
indirectly, income from business dealings with a party subject to sanctions
administered by OFAC; or (iv) use the proceeds of the Loans or any Letter of
Credit to conduct any business dealings or transaction, either directly or
indirectly, with any party subject to sanctions administered by OFAC.
(a) Derive any of its assets in violation of the anti-money laundering or
anti-terrorism laws or regulations of the United States, including but not
limited to the USA PATRIOT Act, the Money Laundering Control Act, the Bank
Secrecy Act and any related Executive Order of the President.
(b) Fail to comply with applicable anti-bribery and anti-corruption laws and
regulations (including the FCPA), including any failure to so comply that may
result in the forfeiture of any Borrowing Base Property or the proceeds of the
Loans or a claim of forfeiture of any Borrowing Base Property or the proceeds of
the Loans.
(c) Fail to provide the Administrative Agent and the Lenders with any
information regarding any Group Member or any REIT Controlled Affiliate
necessary for the Administrative Agent or any of the Lenders to comply with
(i) the anti-money laundering laws and regulations, including but not limited to
the USA PATRIOT Act, The Money Laundering Control Act, the Bank Secrecy Act and
any related Executive Order issued by the President, (ii) all applicable
economic sanctions laws and regulations administered by OFAC, and (iii) all
applicable anti-corruption and anti-bribery laws and regulations, including the
FCPA.

SECTION 9 EVENTS OF DEFAULT

9.1 Events of Default. If any of the following events shall occur and be
continuing:
(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof or thereof; or
(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document, in any Borrowing Base Certificate, or that is
contained in any certificate, document or financial or other statement furnished
by it at any time under or in connection with this Agreement or any such other
Loan Document shall prove to have been inaccurate in any material respect on or
as of the date made or deemed made or furnished; or




--------------------------------------------------------------------------------

111
(c) any Loan Party shall default in the observance or performance of any
agreement contained in Section 6.1(a) or 6.1(b), clause (i) or (ii) of
Section 6.4(a) (with respect to the REIT and the Borrower only), Section 6.7(a),
6.12, or Section 7; or
(d) (i) any Loan Party shall default in the observance or performance of any
agreement contained in Section 6.1(c) or 6.1(d), and such default shall continue
unremedied for a period of 15 days; or (ii) any Loan Party shall default in the
observance or performance of any other agreement contained in this Agreement or
any other Loan Document (other than as provided in paragraphs (a) through (c) of
this Section), and such default shall continue unremedied for a period of
30 days; or
(e) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including, without limitation, any Guarantee Obligation, but
excluding the Loans and Reimbursement Obligations) on the scheduled or original
due date with respect thereto; or (ii) default in making any payment of any
interest on any such Indebtedness beyond the period of grace, if any, provided
in the instrument or agreement under which such Indebtedness was created; or
(iii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of which
exceeds in the aggregate $5,000,000; or
(f) (i) any Group Member shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Group Member shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Group Member any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of



--------------------------------------------------------------------------------

112
60 days; or (iii) there shall be commenced against any Group Member any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within
60 days from the entry thereof; or (iv) any Group Member shall take any action
in furtherance of, or indicating its consent to, approval of, or acquiescence
in, any of the acts set forth in clause (i), (ii), or (iii) above; or (v) any
Group Member shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; or
(g) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Single Employer
Plan, (ii) any “accumulated funding deficiency” (as defined in Section 302 of
ERISA), whether or not waived, shall exist with respect to any Single Employer
Plan, or any Lien in favor of the PBGC or a Plan shall arise on the assets of
the Borrower or any Commonly Controlled Entity, (iii) a Reportable Event shall
occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is, in the reasonable opinion of the Required Lenders,
likely to result in the termination of such Plan for purposes of Title IV of
ERISA, (iv) any Single Employer Plan shall terminate for purposes of Title IV of
ERISA, (v) the Borrower or any Commonly Controlled Entity shall, or in the
reasonable opinion of the Required Lenders shall be likely to, incur, any
liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan or (vi) any other event or condition
shall occur or exist with respect to a Plan; and in each case in clauses (i)
through (vi) above, such event or condition, together with all other such events
or conditions, if any, could, in the sole judgment of the Required Lenders,
reasonably be expected to have a Material Adverse Effect; or
(h) (i) one or more judgments or decrees shall be entered against any Group
Member involving for the Group Members taken as a whole a liability (not paid or
fully covered by insurance as to which the relevant insurance company has
acknowledged coverage) of $5,000,000 or more, or (ii) one or more non-monetary
judgments shall have been entered against any Group Member have, or could
reasonably be expected to have, a Material Adverse Effect, and, in either case,
(x) enforcement proceedings are commenced by any creditor upon such judgment or
order or (y) all such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within 30 days from the entry
thereof; or
(i) [intentionally omitted]; or
(j) the guarantee contained in Section 2 of the Guarantee Agreement shall cease,
for any reason (other than by reason of the express release thereof pursuant to
Section 10.15 of this Agreement or Section 3.15(b) of the Guarantee Agreement),
to be in



--------------------------------------------------------------------------------

113
full force and effect or any Loan Party or any Affiliate of any Loan Party shall
so assert; or
(k) any Change of Control shall occur; or
(l) a material default (i) shall occur and continue beyond any applicable notice
or grace period required by any Management Agreement or Franchise Agreement, in
each case, with respect to a Borrowing Base Property or (ii) permits the
applicable Qualified Franchisor or Qualified Manager to terminate or cancel any
Management Agreement or Franchise Agreement, as applicable, in each case, with
respect to a Borrowing Base Property; or
(m) a default (i) shall occur and continue beyond any applicable notice or grace
period required by any Operating Lease with respect to a Borrowing Base Property
or (ii) permits any Person party to an Operating Lease to terminate or cancel
such Operating Lease with respect to a Borrowing Base Property; or
(n) the Loan Parties shall cease to do business as a hotel at each of the
Borrowing Base Properties or terminates such business for any reason whatsoever
(other than temporary cessation in connection with any continuous and diligent
renovation or restoration of any individual Borrowing Base Property following a
Casualty or Condemnation);
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Revolving Credit Commitments shall immediately terminate and
the Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including, without
limitation, all amounts of L/C Obligations, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the documents
required thereunder) shall immediately become due and payable, and (B) if such
event is any other Event of Default, either or both of the following actions may
be taken: (i) with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower declare the Revolving Credit Commitments to be
terminated forthwith, whereupon the Revolving Credit Commitments shall
immediately terminate; and (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including, without limitation, all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. In the case of all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to the aggregate then undrawn and unexpired face amount of such Letters of
Credit. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn



--------------------------------------------------------------------------------

114
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay other obligations of the Borrower hereunder and under the other
Loan Documents. After all such Letters of Credit shall have expired or been
fully drawn upon, all Reimbursement Obligations shall have been satisfied and
all other obligations of the Borrower hereunder and under the other Loan
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrower (or such other Person as
may be lawfully entitled thereto).

9.2 Right to Cure.   Notwithstanding anything to the contrary contained in
Section 8.1(c), if an Event of Default arising solely as a result of failure to
comply with the requirements of Section 7.1(a) occurs at the end of any fiscal
quarter, the REIT may issue cash common equity, the proceeds of which shall be
used to make a voluntary prepayment of the Loans pursuant to Section 2.9, in an
aggregate amount sufficient to cause the Borrower to be in compliance with the
financial covenant set forth in Section 7.1(a), provided that, (i) the aggregate
proceeds of such issuance shall not exceed the amount sufficient to cure such
Event of Default, (ii) such proceeds shall be contributed by the REIT to the
Borrower as cash common equity, (iii) no more than one cure shall be permitted
during the term of this Agreement and (iv) such prepayment shall be deemed to
have been made on the last day of the relevant fiscal quarter requiring such
cure. Such prepayment must be made no later than the date that is 15 days after
the date on which the relevant Compliance Certificate is required to have been
delivered. The Lenders hereby waive any notice required by Section 2.9 in
connection with such prepayment.
(a) If on a pro forma basis after giving effect to the prepayment of the Loans
pursuant to Section 8.2(a), the Borrower would have been in compliance with the
financial covenant set forth in Section 7.1(a) as of the date of the relevant
Compliance Certificate, the Event of Default under Section 8.1(c) shall be
deemed to have not occurred. During the pendency of any cure right afforded to
the Group Members pursuant to Section 8.1(a), (i) the Administrative Agent and
the Lenders shall not exercise any remedies described under Section 8.1 or
otherwise for failure to satisfy the financial covenant set forth in
Section 7.1(a) and (ii) the Borrower shall not be permitted to request any
extension of credit pursuant to Section 5.2.
(b) The Borrower shall, immediately following the prepayment of the Loans
pursuant to Section 8.2(a), deliver to the Administrative Agent a Compliance
Certificate demonstrating to the Administrative Agent’s satisfaction that on a
pro forma basis after giving effect to the prepayment of the Loans, the
financial covenant set forth in Section 7.1(a) is then complied with.

SECTION 10 THE AGENTS

10.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Agents as the agents of such Lender under this Agreement and the other Loan
Documents, and each Lender irrevocably authorizes each Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to such Agent by the terms of this Agreement and the other
Loan Documents, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, no Agent shall have any duties or responsibilities, except those
expressly set forth



--------------------------------------------------------------------------------

115
herein, or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against any
Agent.

10.2 Delegation of Duties. Each Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. No Agent shall be responsible for the negligence or misconduct of
any agents or attorneys-in-fact selected by it with reasonable care.

10.3 Exculpatory Provisions. Neither any Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder. The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

10.4 Reliance by Agents. Each Agent shall be entitled to rely, and shall be
fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Loan Parties), independent accountants and other
experts selected by such Agent. The Agents may deem and treat the payee of any
Note as the owner thereof for all purposes unless such Note shall have been
transferred in accordance with Section 10.6 and all actions required by such
Section in connection with such transfer shall have been taken. Each Agent shall
be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all Lenders, Supermajority Lenders or any other instructing group of Lenders
specified by this Agreement) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. Each Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders, Supermajority Lenders or any other instructing group of
Lenders specified by this Agreement), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.





--------------------------------------------------------------------------------

116
10.5 Notice of Default. No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless such Agent
shall have received notice from a Lender, the REIT or the Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that the Administrative Agent
shall receive such a notice, the Administrative Agent shall give notice thereof
to the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders, Supermajority
Lenders or any other instructing group of Lenders specified by this Agreement);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

10.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither any of the Agents nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender. Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, no Agent shall have any duty or responsibility
to provide any Lender with any credit or other information concerning the
business, operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Loan Party or any affiliate of a Loan Party that may
come into the possession of such Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.

10.7 Indemnification. The Lenders agree to indemnify each Agent in its capacity
as such (to the extent not reimbursed by the REIT or the Borrower and without
limiting the obligation of the REIT or the Borrower to do so), ratably according
to their respective Revolving Credit Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Revolving Credit Commitments shall have terminated
and the Loans shall have been paid in full, ratably in accordance with such
Revolving Credit Percentages immediately prior to such date), for, and to save
each Agent harmless from and against, any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever that may at any time (including, without
limitation, at any time following the payment of the Loans)



--------------------------------------------------------------------------------

117
be imposed on, incurred by or asserted against such Agent in any way relating to
or arising out of, the Revolving Credit Commitments, this Agreement, any of the
other Loan Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by such Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
gross negligence or willful misconduct. The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder.

10.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

10.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon ten days’ notice to the Lenders and the Borrower. Any
such resignation by the Administrative Agent hereunder shall also constitute its
resignation as an Issuing Lender and a Swing Line Lender, in which case the
retiring Administrative Agent (x) shall not be required to issue any further
Letters of Credit or make any additional Swing Line Loans hereunder and (y)
shall maintain all of its rights as Issuing Lender or Swing Line Lender, as the
case may be, with respect to any Letters of Credit issued by it, or Swing Line
Loans made by it, prior to the date of such resignation. If the Administrative
Agent shall resign as Administrative Agent under this Agreement and the other
Loan Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall (unless an Event of
Default under Section 8.1(a) or 8.1(f) with respect to the Borrower shall have
occurred and be continuing) be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is ten days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. The Syndication Agent may, at any time, by notice
to the Lenders and the Administrative Agent, resign as Syndication Agent
hereunder, whereupon the duties, rights, obligations and responsibilities of the
Syndication Agent hereunder shall automatically be assumed by, and inure to the
benefit of, the Administrative Agent, without any further act by the Syndication
Agent, the Administrative Agent or any Lender. After any retiring Agent’s
resignation as Agent, such Agent shall remain indemnified to



--------------------------------------------------------------------------------

118
the extent provided in this Agreement and the other Loan Documents and the
provisions of this Section 9 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement and the
other Loan Documents.

10.10 Authorization to Release Liens and Guarantees. The Administrative Agent is
hereby irrevocably authorized by each of the Lenders to effect any release of
guarantee obligations contemplated by Section 10.15 of this Agreement or
Section 3.15 of the Guarantee Agreement.

10.11 The Arrangers; the Syndication Agent; the Co-Documentation Agents. None of
the Arrangers, the Syndication Agent or the Co-Documentation Agents, in their
respective capacities as such, shall have any duties or responsibilities, nor
shall any such Person incur any liability, under this Agreement and the other
Loan Documents.

10.12 No Duty to Disclose. The Administrative Agent, the Syndication Agent, the
Arrangers and their respective affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the REIT, the
Borrower, the other Loan Parties and their respective Affiliates, and none of
the Administrative Agent, the Syndication Agent nor the Arrangers has any
obligation to disclose any of such interests to the REIT, the Borrower, any
other Loan Party or any of their respective Affiliates.

10.13 Waiver. To the fullest extent permitted by law, each of the REIT, the
Borrower and the other Loan Parties hereby waives and releases any claims that
it may have against the Administrative Agent, the Syndication Agent and the
Arrangers with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

10.14 Certain ERISA Matters.   Each Lender (x) represents and warrants, as of
the date such Person became a Lender party hereto, to, and (y) covenants, from
the date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent and
the Arrangers, and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:
(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Revolving Credit
Commitments,
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement,




--------------------------------------------------------------------------------

119
(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Revolving Credit Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Revolving Credit Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D)
to the best knowledge of such Lender, the requirements of subsection (a) of Part
I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Revolving Credit Commitments and this Agreement, or
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(a) In addition, unless Section 9.14(a)(i) is true with respect to a Lender or
such Lender has not provided another representation, warranty and covenant as
provided in Section 9.14(a)(iv), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:
(i) none of the Administrative Agent or the Arrangers, or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),
(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),
(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the Obligations),




--------------------------------------------------------------------------------

120
(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement is a fiduciary under ERISA or the Code, or both,
with respect to the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder, and
(v) no fee or other compensation is being paid directly to the Administrative
Agent or the Arrangers or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Revolving Credit Commitments or this Agreement.
(b) The Administrative Agent and the Arrangers hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Revolving Credit Commitments and this Agreement, (ii) may recognize
a gain if it extended the Loans, the Letters of Credit or the Revolving Credit
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Revolving Credit Commitments by such Lender
or (iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

SECTION 11 MISCELLANEOUS

11.1 Amendments and Waivers. Neither this Agreement or any other Loan Document,
nor any terms hereof or thereof may be amended, restated, supplemented or
modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may, or
(with the written consent of the Required Lenders) the Administrative Agent and
each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents (including amendments and restatements hereof or
thereof) for the purpose of adding any provisions to this Agreement or the other
Loan Documents or changing in any manner the rights of the Lenders or of the
Loan Parties hereunder or thereunder or (b) waive, on such terms and conditions
as may be specified in the instrument of waiver, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall:
(a) forgive the principal amount or extend the final scheduled date of maturity
of any Loan or Reimbursement Obligation, reduce the stated rate of any interest
or fee payable under this Agreement (except (x) in connection with the waiver of
applicability



--------------------------------------------------------------------------------

121
of any post-default increase in interest rates (which waiver shall be effective
with the consent of the Required Lenders) and (y) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
(which amendment or modification shall be effective with the consent of the
Supermajority Lenders) shall not constitute a reduction in the rate of interest
or fees for purposes of this clause (a)) or extend the scheduled date of any
payment thereof, or increase the amount or extend the expiration date of any
Revolving Credit Commitment of any Lender, in each case without the consent of
each Lender directly affected thereby;
(b) amend, modify or waive any provision of this Section or reduce any
percentage specified in the definition of Required Lenders or Supermajority
Lenders, increase any percentage specified in clause (iii) of the definition of
Borrowing Base, consent to the assignment or transfer by the Borrower of any of
its rights and obligations under this Agreement and the other Loan Documents,
release the REIT or all or substantially all of the Subsidiary Guarantors from
their guarantee obligations under the Guarantee Agreement, in each case without
the consent of all the Lenders;
(c) amend, modify or waive any provision of Section 9, or any other provision
affecting the rights, duties or obligations of any Agent, without the consent of
any Agent directly affected thereby;
(d) amend, modify or waive any provision of Section 2.3 or 2.4 without the
consent of each Swing Line Lender affected thereby;
(e) amend, modify or waive any provision of Section 2.16 without the consent of
each Lender directly affected thereby;
(f) amend, modify or waive any provision of Section 3 without the consent of
each Issuing Lender affected thereby;
(g) impose restrictions on assignments and participations that are more
restrictive than, or additional to, those set forth in Section 10.6 without the
consent of each Lender directly affected thereby; or
(h) amend, modify or waive (x) the definitions of “Acceptable Lease,”
“Additional Borrowing Base Properties,” “Borrowing Base,” “Borrowing Base
Properties,” “Borrowing Base Value,” “Capitalization Rate,” “Eligible Borrowing
Base Property,” “Maximum Facility Availability” or “Total Asset Value,” (and,
with respect to each such definition, the related defined terms used therein,
solely to the extent such related defined terms are used in the calculation of
the Borrowing Base) or (y)  the definitions of “Debt Service Coverage Amount”
(and the related defined terms used therein), “Net Operating Income” (and the
related defined terms used therein) or any other defined terms (and the related
defined terms used therein) used in the financial covenants set forth in
Section 7.1, or (z) Section 2.10, 5.3 or 5.4, in each case, without the consent
of the Supermajority Lenders.




--------------------------------------------------------------------------------

122
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Agents and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Agents shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon. Any such waiver,
amendment, supplement or modification shall be effected by a written instrument
signed by the parties required to sign pursuant to the foregoing provisions of
this Section; provided, that delivery of an executed signature page of any such
instrument by facsimile transmission or electronic communication shall be
effective as delivery of a manually executed counterpart thereof.

11.2 Notices.   All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed (i) in the case of the REIT, the Borrower and the Agents, as follows,
(ii) in the case of the Lenders, as set forth in an administrative questionnaire
delivered to the Administrative Agent or, in the case of a Lender which becomes
a party to this Agreement pursuant to an Assignment and Assumption substantially
in the form of Exhibit E, in such Assignment and Assumption or (iii) in the case
of any party, to such other address as such party may hereafter notify to the
other parties hereto:
The REIT and the Borrower: Chatham Lodging Trust
Chatham Lodging, L.P.
222 Lakeview Avenue
Suite 200
West Palm Beach, FL 33401
Attention: Mr. Jeffrey Fisher
Telecopy: (561) 659-7318
Telephone: (561) 802-4477
with a copy to: Chief Financial Officer
Chatham Lodging Trust
222 Lakeview Avenue
Suite 200
West Palm Beach, FL 33401
and to: Hunton & Williams LLP
200 Park Avenue
New York, NY 10166
Attn: Laurie A. Grasso
The Administrative Agent: Barclays Bank PLC
745 Seventh Avenue
New York, NY 10019




--------------------------------------------------------------------------------

123
Attention: Craig Malloy
Telecopy: (646) 758-4617
Telephone: (212) 526-7150
Issuing Lenders: As notified by such Issuing Lender
to the Administrative Agent and the Borrower
Swing Line Lenders: As notified by such Swing Line Lender
to the Administrative Agent and the Borrower
provided that any notice, request or demand to or upon any Agent, any Issuing
Lender or any Lender shall not be effective until received.
(a) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

11.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

11.4 Survival of Representations and Warranties. All representations and
warranties made herein, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

11.5 Payment of Expenses. Each of the REIT and the Borrower jointly and
severally agrees (a) to pay or reimburse the Agents for all their reasonable
out-of-pocket costs and expenses incurred in connection with the syndication of
the Revolving Credit Commitments (other than fees payable to syndicate members)
and the development, preparation and execution of, and any amendment, supplement
or modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including,
without limitation, the reasonable fees and disbursements and other charges of
counsel to the Administrative Agent and the charges of Intralinks, (b) to pay or
reimburse each Lender and the Agents for all their costs and expenses incurred
in connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any other documents prepared in
connection herewith or therewith, including, without limitation, the fees and
disbursements of counsel (including the allocated fees and disbursements and
other charges of in-house counsel) to each Lender and of counsel to the Agents,
(c) to pay, indemnify, or



--------------------------------------------------------------------------------

124
reimburse each Lender and the Agents for, and hold each Lender and the Agents
harmless from, any and all liabilities with respect to, or resulting from any
delay in paying, stamp, excise and other taxes, if any, which may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents, and (d) to pay, indemnify or reimburse each Lender, each Agent, their
respective affiliates, and their respective officers, directors, trustees,
employees, advisors, agents and controlling persons (each, an “Indemnitee”) for,
and hold each Indemnitee harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever incurred by an
Indemnitee or asserted against any Indemnitee by any third party or by the REIT,
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document, any commitment letter or fee letter in connection therewith, or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto or thereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds thereof (including any refusal by any Issuing Lender to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Materials of
Environmental Concern on or from any property owned, occupied or operated by the
REIT, the Borrower or any of their respective Subsidiaries, or any environmental
liability related in any way to the Borrower or any of their respective
Subsidiaries or any of their respective properties, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by any third party or by the REIT, the Borrower or any other Loan Party,
and regardless of whether any Indemnitee is a party thereto (all the foregoing
in this clause (d), collectively, the “Indemnified Liabilities”), provided, that
neither the REIT nor the Borrower shall have any obligation hereunder to any
Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee. No Indemnitee shall be liable for any
damages arising from the use by unauthorized persons of information or other
materials sent through electronic, telecommunications or other information
transmission systems that are intercepted by such persons or for any special,
indirect, consequential or punitive damages in connection with the Revolving
Credit Commitments. Without limiting the foregoing, and to the extent permitted
by applicable law, the Borrower agrees not to assert and to cause its
Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries so to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee. All amounts due under this Section shall be
payable not later than 30 days after written demand therefor. Statements payable
by each of the REIT and the Borrower pursuant to this Section shall be submitted
to Jeremy Wegner, Chief Financial Officer (Telephone No. (561) 227-1372) (Fax
No. (561) 804-0937), at the address of the REIT and the Borrower set forth



--------------------------------------------------------------------------------

125
in Section 10.2, or to such other Person or address as may be hereafter
designated by the REIT or the Borrower in a notice to the Administrative Agent.
The agreements in this Section shall survive repayment of the Loans and all
other amounts payable hereunder.

11.6 Successors and Assigns; Participations and Assignments.   This Agreement
shall be binding upon and inure to the benefit of the REIT, the Borrower, the
Lenders, the Agents, all future holders of the Loans and their respective
successors and assigns, except that the Borrower may not assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of the Agents and each Lender.
(a) Any Lender may, without the consent of the Borrower, in accordance with
applicable law, at any time sell to one or more banks, financial institutions or
other entities (each, a “Participant”) participating interests in any Loan owing
to such Lender, any Revolving Credit Commitment of such Lender or any other
interest of such Lender hereunder and under the other Loan Documents. In the
event of any such sale by a Lender of a participating interest to a Participant,
such Lender’s obligations under this Agreement to the other parties to this
Agreement shall remain unchanged, such Lender shall remain solely responsible
for the performance thereof, such Lender shall remain the holder of any such
Loan for all purposes under this Agreement and the other Loan Documents, and the
Borrower and the Agents shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Loan Documents. In no event shall any Participant under
any such participation have any right to approve any amendment or waiver of any
provision of any Loan Document, or any consent to any departure by any Loan
Party therefrom, except to the extent that such amendment, waiver or consent
would require the consent of all Lenders pursuant to Section 10.1. The Borrower
agrees that if amounts outstanding under this Agreement and the Loans are due or
unpaid, or shall have been declared or shall have become due and payable upon
the occurrence of an Event of Default, each Participant shall, to the maximum
extent permitted by applicable law, be deemed to have the right of setoff in
respect of its participating interest in amounts owing under this Agreement to
the same extent as if the amount of its participating interest were owing
directly to it as a Lender under this Agreement, provided that, in purchasing
such participating interest, such Participant shall be deemed to have agreed to
share with the Lenders the proceeds thereof as provided in Section 10.7(a) as
fully as if such Participant were a Lender hereunder. The Borrower also agrees
that each Participant shall be entitled to the benefits of Sections 2.17, 2.18
or 2.19 with respect to its participation in the Revolving Credit Commitments
and the Loans outstanding from time to time as if such Participant were a
Lender; provided that, in the case of Section 2.18, such Participant shall have
complied with the requirements of said Section, and provided, further, that no
Participant shall be entitled to receive any greater amount pursuant to any such
Section than the transferor Lender would have been entitled to receive in
respect of the amount of the participation transferred by such transferor Lender
to such Participant had no such transfer occurred.
(b) Any Lender (an “Assignor”) may, in accordance with applicable law and upon
written notice to the Administrative Agent, at any time and from time to time
assign to any Lender or any affiliate, Related Fund or Control Investment
Affiliate thereof or, with the consent of the Borrower and the Administrative
Agent and, in the case of any assignment of Revolving



--------------------------------------------------------------------------------

126
Credit Commitments, the written consent of each Issuing Lender and each Swing
Line Lender (which, in each case, shall not be unreasonably withheld or delayed)
(provided that no such consent need be obtained by the Arrangers or the
Administrative Agent, each in its capacity as a Lender), to an additional bank,
financial institution or other entity (an “Assignee”) all or any part of its
rights and obligations under this Agreement pursuant to an Assignment and
Assumption, substantially in the form of Exhibit E, executed by such Assignee
and such Assignor (and, where the consent of the Borrower, the Administrative
Agent or the Issuing Lenders or the Swing Line Lenders is required pursuant to
the foregoing provisions, by the Borrower and such other Persons) and delivered
to the Administrative Agent for its acceptance and recording in the Register;
provided that no such assignment to an Assignee (other than any Lender or any
affiliate thereof) shall be in an aggregate principal amount of less than
$5,000,000 (other than in the case of an assignment of all of a Lender’s
interests under this Agreement), unless otherwise agreed by the Borrower and the
Administrative Agent. Upon such execution, delivery, acceptance and recording,
from and after the effective date determined pursuant to such Assignment and
Assumption, (x) the Assignee thereunder shall be a party hereto and, to the
extent provided in such Assignment and Assumption, have the rights and
obligations of a Lender hereunder with the Revolving Credit Commitments and/or
Loans as set forth therein, and (y) the Assignor thereunder shall, to the extent
provided in such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of an Assignor’s rights and obligations under this Agreement, such Assignor
shall cease to be a party hereto, except as to Section 2.17, 2.18 and 10.5 in
respect of the period prior to such effective date); provided that, except to
the extent otherwise expressly agreed by the affected parties, no assignment by
a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.6(b). In the event that Borrower fails
to object by written notice within five Business Days after the receipt of a
request to approve an assignment pursuant to this Section 10.6(c), the Borrower
shall be deemed to have consented to such assignment. Notwithstanding any
provision of this Section, the consent of the Borrower shall not be required for
any assignment that occurs at any time when any Event of Default shall have
occurred and be continuing. For purposes of the minimum assignment amounts set
forth in this paragraph, multiple assignments by two or more Related Funds shall
be aggregated.
(c) The Administrative Agent shall, on behalf of the Borrower, maintain at its
address referred to in Section 10.2 a copy of each Assignment and Assumption
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Revolving Credit Commitment of, and
principal amount of the Loans owing to, each Lender from time to time. The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Borrower, each Agent and the Lenders shall treat each Person whose name
is recorded in the Register as the owner of the Loans and any Notes evidencing
such Loans recorded therein for all purposes of this Agreement. Any assignment
of any Loan, whether or not evidenced by a Note, shall be effective only upon
appropriate entries with respect thereto being made in the Register (and each
Note shall expressly so provide). Any assignment or transfer of



--------------------------------------------------------------------------------

127
all or part of a Loan evidenced by a Note shall be registered on the Register
only upon surrender for registration of assignment or transfer of the Note
evidencing such Loan, accompanied by a duly executed Assignment and Assumption;
thereupon one or more new Notes in the same aggregate principal amount shall be
issued to the designated Assignee, and the old Notes shall be returned by the
Administrative Agent to the Borrower marked “canceled”. The Register shall be
available for inspection by the Borrower or any Lender (with respect to any
entry relating to such Lender’s Loans) at any reasonable time and from time to
time upon reasonable prior notice. Each Lender that sells a participation,
acting for this purpose as a non-fiduciary agent (solely for tax purposes) shall
maintain a register on which it enters the name and address of each participant
and the principal amounts of each participant’s interest in the Revolving Credit
Commitments, Loans and other Obligations held by it (the “Participant
Register”); provided that, no Lender shall have any obligation to disclose all
or any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such interest in
the Revolving Credit Commitments, Loans and other Obligations as the owner
thereof for all purposes of this Agreement notwithstanding any notice to the
contrary.
(d) Upon its receipt of an Assignment and Assumption executed by an Assignor and
an Assignee (and, in any case where the consent of any other Person is required
by Section 10.6(c), by each such other Person) together with payment to the
Administrative Agent of a registration and processing fee of $3,500 (treating
multiple, simultaneous assignments by or to two or more Related Funds as a
single assignment) (except that no such registration and processing fee shall be
payable (x) in connection with an assignment by or to the Arrangers, the
Administrative Agent or their Control Investment Affiliates or (y) in the case
of an Assignee which is already a Lender or is an affiliate or Related Fund of a
Lender or a Person under common management with a Lender), the Administrative
Agent shall (i) promptly accept such Assignment and Assumption and (ii) on the
effective date determined pursuant thereto record the information contained
therein in the Register and give notice of such acceptance and recordation to
the Borrower. On or prior to such effective date, the Borrower, at its own
expense, upon request, shall execute and deliver to the Administrative Agent (in
exchange for the Revolving Credit Note of the assigning Lender) a new Revolving
Credit Note to the order of such Assignee in an amount equal to the Revolving
Credit Commitment assumed or acquired by it pursuant to such Assignment and
Assumption and, if the Assignor has retained a Revolving Credit Commitment upon
request, a new Revolving Credit Note to the order of the Assignor in an amount
equal to the Revolving Credit Commitment retained by it hereunder. Such new Note
or Notes shall be dated the Effective Date and shall otherwise be in the form of
the Note or Notes replaced thereby.




--------------------------------------------------------------------------------

128
(e) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section concerning assignments of Loans and Notes relate only
to absolute assignments and that such provisions do not prohibit assignments
creating security interests in Loans and Notes, including, without limitation,
any pledge or assignment by a Lender of any Loan or Note to any Federal Reserve
Bank in accordance with applicable law.
(f) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Revolving Credit Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any state thereof. In
addition, notwithstanding anything to the contrary in this Section 10.6(g), any
SPC may (A) with notice to, but without the prior written consent of, the
Borrower and the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to the Granting
Lender, or with the prior written consent of the Borrower and the Administrative
Agent (which consent shall not be unreasonably withheld) to any financial
institutions providing liquidity and/or credit support to or for the account of
such SPC to support the funding or maintenance of Loans, and (B) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPC; provided that non-public
information with respect to the Borrower may be disclosed only with the
Borrower’s consent which will not be unreasonably withheld. This paragraph (g)
may not be amended without the written consent of any SPC with Loans outstanding
at the time of such proposed amendment.
(g) No such assignment shall be made to (i) the Borrower or any of the
Borrower’s Affiliates or Subsidiaries or (ii) to any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (ii).
(h) No such assignment shall be made to a natural Person.




--------------------------------------------------------------------------------

129
(i) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Lender, each Swing Line Lender and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Revolving Credit Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

11.7 Adjustments; Set-off.   Except to the extent that this Agreement provides
for payments to be allocated to a particular Lender or to the Lenders, if any
Lender (a “Benefited Lender”) shall at any time receive any payment of all or
part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8.1(f) or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of such other Lender’s Obligations, such Benefited
Lender shall purchase for cash from the other Lenders a participating interest
in such portion of each such other Lender’s Obligations, or shall provide such
other Lenders with the benefits of any such collateral, as shall be necessary to
cause such Benefited Lender to share the excess payment or benefits of such
collateral ratably with each of the Lenders; provided, however, that if all or
any portion of such excess payment or benefits is thereafter recovered from such
Benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.
(a) Subject to Sections 10.7(c) and (d), in addition to any rights and remedies
of the Lenders provided by law, each Lender shall have the right, at any time
and from time to time while an Event of Default shall have occurred and be
continuing, without prior notice to the REIT or the Borrower, any such notice
being expressly waived by the REIT and the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the REIT or the
Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise), to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the REIT or the Borrower, as the
case may be. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.




--------------------------------------------------------------------------------

130
(b) Each Lender hereby acknowledges that the exercise by any Lender of offset,
set-off, banker’s lien or similar rights against any deposit account or other
property or asset of the Borrower or any other Group Member could result under
certain laws in significant impairment of the ability of all Lenders to recover
any further amounts in respect of the Obligations. Each Lender hereby agrees not
to charge or offset any amount owed to it by Borrower against any of the
accounts, property or assets of the Borrower or any other Group Member held by
such Lender without the prior written approval of the Required Lenders.
(c) In the event that any Defaulting Lender shall exercise any such right of
setoff, all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.24 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders.

11.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

11.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the REIT, the Borrower, the Agents, the Arrangers and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Arrangers, any
Agent or any Lender relative to subject matter hereof not expressly set forth or
referred to herein or in the other Loan Documents.

11.11 Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

11.12 Submission To Jurisdiction; Waivers. Each of the REIT and the Borrower
hereby irrevocably and unconditionally:
(a) submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;
(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such



--------------------------------------------------------------------------------

131
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the REIT or the
Borrower, as the case may be at its address set forth in Section 10.2 or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto;
(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
For avoidance of doubt, nothing in this Agreement or any other Loan Document
shall affect any right that the Administrative Agent, the Issuing Lenders or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against any Loan Party or its properties in
the courts of any jurisdiction.

11.13 Acknowledgments. Each of the REIT and the Borrower hereby acknowledges
that:
(a) it has been advised by and consulted with its own legal, accounting,
regulatory and tax advisors (to the extent it deemed appropriate) in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents;
(b) none of the Arrangers, any Agent nor any Lender has any fiduciary
relationship with or duty to the REIT or the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Arrangers, the Agents and the Lenders, on one hand, and
the REIT and the Borrower, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor;
(c) it is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; and
(d) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Arrangers, the Agents and the Lenders or among the REIT, the Borrower and the
Lenders.

11.14 Confidentiality. Each of the Agents and the Lenders agrees to keep
confidential all non-public information provided to it by any Loan Party
pursuant to this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent any Agent or any Lender
from disclosing any such information (a) to the Arrangers, any Agent, any other
Lender or any affiliate of any thereof, (b) to any Participant or Assignee



--------------------------------------------------------------------------------

132
(each, a “Transferee”) or prospective Transferee that agrees to comply with the
provisions of this Section or substantially equivalent provisions, (c) to any of
its employees, directors, agents, attorneys, accountants and other professional
advisors, (d) to any financial institution that is a direct or indirect
contractual counterparty in swap agreements or such contractual counterparty’s
professional advisor (so long as such contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by the provisions of
this Section), (e) upon the request or demand of any Governmental Authority
having jurisdiction over it, (f) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (g) in connection with any litigation or similar proceeding,
(h) that has been publicly disclosed other than in breach of this Section,
(i) to the National Association of Insurance Commissioners or any similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s investment portfolio in connection with ratings
issued with respect to such Lender or (j) in connection with the exercise of any
remedy hereunder or under any other Loan Document.

11.15 Release of Guarantee Obligations.   Notwithstanding anything to the
contrary contained herein or in any other Loan Document, upon request of the
Borrower in connection with any Disposition of Property permitted by the Loan
Documents, the Administrative Agent shall take such actions as shall be required
to release any guarantee obligations under any Loan Document of any Person being
Disposed of in such Disposition, to the extent necessary to permit consummation
of such Disposition in accordance with the Loan Documents.
(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon request of the Borrower in connection with any incurrence of
Indebtedness permitted by Section 7.2, the Administrative Agent shall (without
notice to, or vote or consent of, any Lender) take such actions as shall be
required to release any guarantee obligations under any Loan Document of the
Person incurring such Indebtedness, to the extent necessary to permit the
incurrence of such Indebtedness (and the granting of Liens to secure such
Indebtedness) in accordance with the Loan Documents, provided that, the Borrower
shall deliver to the Administrative Agent a pro forma Compliance Certificate
(i) certifying that, immediately prior to and after giving effect to the
incurrence of such Indebtedness, no Default or Event of Default shall have
occurred and be continuing, (ii) containing all information and calculations
necessary, and taking into consideration such Indebtedness, for determining pro
forma compliance with the provisions of Section 7.1 hereof and the Borrowing
Base and (iii) with respect to any Borrowing Base Property, certifying that the
conditions set forth for the release of such Borrowing Base Property in
Section 5.4 have been satisfied.
(b) [Intentionally omitted].
(c) Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Obligations have been paid in full, all Revolving Credit
Commitments have terminated or expired and no Letter of Credit shall be
outstanding, upon request of the Borrower, the Administrative Agent shall take
such actions as shall be required to release all guarantee obligations under any
Loan Document. Any such release of guarantee obligations shall be deemed subject
to the provision that such guarantee obligations shall be reinstated if



--------------------------------------------------------------------------------

133
after such release any portion of any payment in respect of the Obligations
guaranteed thereby shall be rescinded or must otherwise be restored or returned
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
the Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made.

11.16 Accounting Changes. In the event that any Accounting Change (as defined
below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrower and the Administrative Agent agree to enter into negotiations in
order to amend such provisions of this Agreement so as to equitably reflect such
Accounting Change with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Change as
if such Accounting Change had not been made. Until such time as such an
amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Change had not occurred. “Accounting Change”
refers to any change in accounting principles required by the promulgation of
any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board or, if applicable, the SEC, or a change in the Uniform System of
Accounts.

11.17 Waivers of Jury Trial. THE REIT, THE BORROWER, THE AGENTS AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

11.18 Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder that may be payable to it by
any party hereto that is an EEA Financial Institution; and
(b) the effects of any Bail-in Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or




--------------------------------------------------------------------------------

134
(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

11.19 Effect of Amendment and Restatement of the Existing Credit Agreement
. On the 2018 Amendment Agreement Effective Date, the Existing Credit Agreement
shall be amended, restated and superseded in its entirety. Each Loan Party
hereby reaffirms its duties and obligations under each Loan Document to which it
is a party. Each reference to the Credit Agreement in any Loan Document shall be
deemed to be a reference to the Existing Credit Agreement as amended and
restated hereby.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
CHATHAM LODGING TRUST, as the REIT
By: ___________________________________
 
Name:
 
Title:
CHATHAM LODGING, L.P., as Borrower
By: Chatham Lodging Trust, its general partner
By: __________________________________
Name:
Title:




--------------------------------------------------------------------------------



BARCLAYS BANK PLC,
as Administrative Agent and Lender
By: ___________________________________
Name:
Title:

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------



[LENDER]
By: ___________________________________
Name:
Title:




[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------



Annex A
Commitments



LenderRevolving Credit CommitmentSwing Line CommitmentL/C CommitmentBARCLAYS
BANK PLC$40,000,000 $6,250,000 $6,250,000 CITIBANK,
N.A.$37,500,000 $6,250,000 $6,250,000 REGIONS
BANK$37,500,000 $6,250,000 $6,250,000 U.S. BANK NATIONAL
ASSOCIATION$37,500,000 $6,250,000 $6,250,000 WELLS FARGO BANK, NATIONAL
ASSOCIATION$30,000,000 $0 $0 BANK OF AMERICA, N.A.$22,500,000 $0 $0 BMO Harris
Bank N.A.$22,500,000 $0 $0 CITIZENS BANK, N.A.$22,500,000 $0 $0 Total
Commitments$250,000,000 $25,000,000 $25,000,000 









Exhibit B



--------------------------------------------------------------------------------



EXHIBIT B


 


ACKNOWLEDGMENT AND CONSENT
Reference is made to (i) the Amendment and Restatement Agreement, dated as of
March 8, 2018 (the “2018 Amendment Agreement”), among CHATHAM LODGING TRUST, a
Maryland real estate investment trust (the “REIT”), CHATHAM LODGING, L.P., a
Delaware limited partnership (the “Borrower”), BARCLAYS BANK PLC, as
administrative agent (in such capacity, the “Administrative Agent”) and the
several banks and other financial institutions or entities from time to time
parties thereto, (ii) the Amended and Restated Credit Agreement, dated as of
March 8, 2018, among the REIT, the Borrower, the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), BARCLAYS BANK PLC, CITIGROUP GLOBAL MARKETS INC., REGIONS CAPITAL
MARKETS and U.S. BANK NATIONAL ASSOCIATION, as joint lead arrangers and
bookrunners, REGIONS BANK, as syndication agent, CITIBANK, N.A. and U.S. BANK
NATIONAL ASSOCIATION, as co-documentation agents, and the Administrative Agent
(as amended, restated, supplemented or otherwise modified from time to time, the
“Amended and Restated Credit Agreement”) and (iii) the Guarantee Agreement,
dated as of November 25, 2015, by the Guarantors party thereto in favor of the
Administrative Agent for the benefit of the Lenders (as amended, restated,
supplemented or otherwise modified from time to time, the “Guarantee
Agreement”). Unless otherwise defined herein, capitalized terms used herein and
defined in the Amended and Restated Credit Agreement are used herein as therein
defined.
Each of the undersigned parties to the Guarantee Agreement and the other Loan
Documents hereby (a) consents to the 2018 Amendment Agreement and
(b) acknowledges and agrees that the guarantees made by such party contained in
the Guarantee Agreement are, and shall remain, in full force and effect after
giving effect to the 2018 Amendment Agreement.
THIS ACKNOWLEDGMENT AND CONSENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
[SIGNATURES FOLLOW]


















Exhibit C



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgment and
Consent to be duty executed and delivered by their respective proper and duly
authorized officers as of the day and year first above written.
CHATHAM LODGING TRUST,
a Maryland real estate investment trust
By: ___________________________
Name:
Title:
CHATHAM ADDISON QUORUM CY LLC, a Delaware limited liability company
By: ___________________________
Name:
Title:
CHATHAM ALTOONA CY LLC, a Delaware limited liability company
By: ___________________________
Name:
Title:
CHATHAM BLOOMINGTON HS LLC,
a Delaware limited liability company
By: ___________________________
Name:
Title:
CHATHAM BRENTWOOD HS LLC,
a Delaware limited liability company
By: ___________________________
Name:
Title:

Annex A



--------------------------------------------------------------------------------



CHATHAM BURLINGTON HG LLC,
a Delaware limited liability company
By: ___________________________
Name:
Title:
CHATHAM CHERRY CREEK HP LLC,
a Delaware limited liability company
By: ___________________________
Name:
Title:
CHATHAM DALLAS HS LLC,
a Delaware limited liability company
By: ___________________________
Name:
Title:
CHATHAM DEDHAM RI LLC, a Delaware limited liability company
By: ___________________________
Name:
Title:
CHATHAM DENVER TECH HG LLC, a Delaware limited liability company
By: ___________________________
Name:
Title:
CHATHAM EXETER HAS LLC,
a Delaware limited liability company

ii





10212630.13
15180493.7
75392.000011 EMF_US 68461148v2



--------------------------------------------------------------------------------



By: ___________________________
Name:
Title:
CHATHAM FARMINGTON HS LLC,
a Delaware limited liability company
By: ___________________________
Name:
Title:
CHATHAM GASLAMP RI LLC,
a Delaware limited liability company
By: ___________________________
Name:
Title:
CHATHAM HOLTSVILLE RI LLC,
a Delaware limited liability company
By: ___________________________
Name:
Title:
CHATHAM HOUSTON HAS LLC,
a Delaware limited liability company
By: ___________________________
Name:
Title:
CHATHAM HOUSTON WEST UNIV CY LLC, a Delaware limited liability company
By: ___________________________
Name:
Title:

iii





10212630.13
15180493.7
75392.000011 EMF_US 68461148v2



--------------------------------------------------------------------------------



CHATHAM HOUSTON WEST UNIV RI LLC, a Delaware limited liability company
By: ___________________________
Name:
Title:
CHATHAM LUGANO LLC,
a Delaware limited liability company
By: ___________________________
Name:
Title:
CHATHAM MAITLAND HS LLC,
a Delaware limited liability company
By: ___________________________
Name:
Title:
CHATHAM PORTLAND DT LLC,
a Delaware limited liability company
By: ___________________________
Name:
Title:
CHATHAM PORTSMOUTH LLC,
a Delaware limited liability company
By: ___________________________
Name:
Title:
CHATHAM SPRINGFIELD VA LLC,
a Delaware limited liability company

iv





10212630.13
15180493.7
75392.000011 EMF_US 68461148v2



--------------------------------------------------------------------------------



By: ___________________________
Name:
Title:
CHATHAM SUMMERVILLE CY LLC,
a Delaware limited liability company
By: ___________________________
Name:
Title:
CHATHAM WASH PA SHS LLC, a Delaware limited liability company
By: ___________________________
Name:
Title:
CHATHAM WASHINGTON DC LLC,
a Delaware limited liability company
By: ___________________________
Name:
Title:
CHATHAM WHITE PLAINS RI LLC, 
a Delaware limited liability company
By: ___________________________
Name:
Title:


v





10212630.13
15180493.7
75392.000011 EMF_US 68461148v2

